EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

 

EFFECTIVE DATE:

May 4, 2005

 

BETWEEN:

Schnitzer Investment Corp., an Oregon corporation



( Seller )

AND:

Schnitzer Steel Industries, Inc., an Oregon corporation



( Buyer )

Recitals:

A.   Seller owns (i) the real property located in the City of Portland,
Multnomah County, Oregon legally described on the attached Exhibit A, (ii) all
appurtenances related thereto (including easements described on the attached
Exhibit A), (iii) the buildings located thereon, (iv) all personal property, if
any, of Seller used in the management and operation of the real property, and
(v) any transferable government licenses and permits of Seller to the extent
pertaining to the real property (the Property ).

B.   Buyer leases substantially all of the Property pursuant to that certain SSI
International Terminals Lease Agreement dated September 1, 1988, as amended by
an Amendment to Lease dated July 2, 1990, a Second Amendment to Lease dated
October 28, 1994, a Third Amendment to Lease dated February, 1998, a Fourth
Amendment to Lease dated July 1, 1998, a Fifth Amendment to Lease dated July 9,
2001, and a Sixth Amendment to SSI International Terminals Lease Agreement dated
August 7, 2003 (collectively, the SSI Lease ).

C.   Seller desires to sell the Property to Buyer and Buyer desires to acquire
the Property on the terms and conditions contained herein.

Agreements:

NOW, THEREFORE, in consideration of the mutual promises of the parties set forth
below, Seller and Buyer agree as follows:

SECTION 1

PURCHASE AND SALE

Seller agrees to sell the Property to Buyer and Buyer agrees to purchase the
Property from Seller, all on the terms and conditions set forth in this Purchase
and Sale Agreement (the Agreement ). This Agreement shall be effective (the
Effective Date ) as of the date first written above.

SECTION 2

PURCHASE PRICE, PAYMENT

 

2.1

Purchase Price

 

Buyer agrees to pay as the purchase price for the Property the sum of Twenty
Million Dollars ($20,000,000.00) (the Purchase Price ), subject to any
adjustments and credits set forth in this Agreement.

2.2

Payment of Purchase Price

The Purchase Price shall be paid as follows:

2.2.1Three (3) business days after mutual execution of this Agreement, Buyer
shall deliver to Chicago Title Insurance Company, 888 SW Fifth Avenue, Suite
930, Portland, OR 97204, Attention Malcom Newkirk (the Title Company ) an
earnest money deposit (the Deposit ) of Two Hundred Fifty Thousand Dollars
($250,000.00) in the form of cash to be held in escrow by the Title Company.

 

 

1

 


--------------------------------------------------------------------------------



 

 

2.2.2On the Closing Date, Buyer shall pay Seller cash in the amount of the
Purchase Price (and Buyer shall receive a credit in the amount of the Deposit
and all interest earned thereon).

SECTION 3

CONDITIONS

 

 

3.1

Buyer Accepts the Condition of the Property

3.1.1Buyer acknowledges that Buyer has been in possession of substantially all
of the Property for many years and is familiar with the condition of the
Property, including, without limitation, matters related to zoning, soils,
wetlands, engineering, and environmental issues and the physical condition of
all improvements on the Property. Therefore, Buyer is buying the Property
without any contingency related to the condition of the Property.

3.1.2Notwithstanding Buyer s acquisition of the Property without any contingency
related to the condition of the Property, Seller shall make available to Buyer
at the offices of Seller all information regarding the Property that, to Seller
s knowledge (as defined below), is in Seller s possession or control; provided,
however, except as otherwise expressly stated in this Agreement, Seller is
making no representation with respect to such documents and information and
Buyer assumes and accepts the entire responsibility for interpreting and
assessing the information provided.

3.2

Title Report

Seller has provided to Buyer a preliminary title report for the Property (the
Title Report ) from the Title Company. Attached as Exhibit C are the permitted
title exceptions (the Permitted Exceptions ) that are to be attached to the Deed
(as defined below). The Tract A Declaration included as part of the Permitted
Exceptions shall be in the form attached as Exhibit D, the Southern Roadways
Declaration included as part of the Permitted Exceptions shall be in the form
attached as Exhibit E, the Railroad Declaration included as part of the
Permitted Exceptions shall be in the form attached as Exhibit F, and the Storm
Drain Easement Declaration shall be in the form attached as Exhibit J.

3.3

Estoppel Certificates

Although not a condition to Buyer s obligation to purchase the Property, Seller
shall use commercially reasonable efforts (at no cost to Seller) to obtain such
estoppel certificates as Buyer shall reasonably request with respect to any
contracts related to the property to be assigned by Buyer on the Closing Date.

SECTION 4

CLOSING

 

 

4.1

Manner of Closing

The closing of the purchase and sale of the Property will occur in an escrow to
be administered by the Title Company. The parties agree to provide the Title
Company with escrow instructions consistent with the terms of this Agreement.

4.2

Closing Date

The closing date shall occur on or before ten (10) days after mutual execution
of this Agreement (the Closing Date ).

4.3

Documents to Be Deposited Into Escrow by Seller

On or before the Closing Date, Seller shall deposit into Escrow:

4.3.1An executed and acknowledged statutory special warranty deed (the Deed )
conveying the real property to Buyer, in a form reasonably acceptable to Buyer.

4.3.2

One executed and acknowledged Tract A Declaration.

 

4.3.3

One executed and acknowledged Southern Roadway Declaration.

4.3.4

One executed and acknowledged Railroad Declaration.

 

4.3.5Two executed counterparts of a lease termination agreement in the form of
the attached Exhibit G (the Lease Termination Agreement ), terminating the SSI
Lease.

 

 

2

 


--------------------------------------------------------------------------------



 

 

4.3.6Two executed counterparts of an assignment and assumption of agreements in
the form of the attached Exhibit H (the Assignment of Prior Agreements ).

4.3.7

An executed certificate of non-foreign person (the FIRPTA Certificate ).

4.3.8An executed certificate verifying that all of the representations of Seller
in Section 5.1, as may be modified therein, are true and correct in all material
respects as of the Closing Date.

4.3.9An executed Easement for the benefit of Buyer with PGE in a form reasonably
acceptable to Buyer and PGE (the PGE Easement ), if not previously recorded.

4.3.10

One executed and acknowledged Storm Drain Easement Declaration.

4.3.11              An executed Parking Easement for the benefit of Lampros
Steel, Inc. in a form reasonably acceptable to Buyer and Lampros Steel, Inc.
(the Lampros Parking Easement ), if not previously recorded.

4.4

Documents and Sums to Be Deposited Into Escrow by Buyer

On or before the Closing Date, Buyer shall deposit into Escrow:

4.4.1Such funds (by wire transfer) as are necessary to complete payment of the
Purchase Price in accordance with Section 2.2 of this Agreement and to pay Buyer
s portion of the closing costs.

 

4.4.2

Two executed counterparts of the Lease Termination Agreement.

 

 

4.4.3

Two executed counterparts of the Assignment of Prior Agreements.

4.5

Close of Escrow

 

On the Closing Date, the Title Company shall:

4.5.1Cause the PGE Easement (unless previously recorded), the Lampros Parking
Easement (unless previously recorded), the Tract A Declaration, the Southern
Roadway Declaration, the Railroad Declaration, the Storm Drain Easement
Declaration, and the Deed, in that order, to be recorded in the Official Records
of Multnomah County, Oregon;

4.5.2Deliver the Purchase Price and one executed counterpart of the Lease
Termination Agreement and the Assignment of Prior Agreements to Seller;

4.5.3

Deliver to Buyer the following:

 

 

(a)

the Buyer s Title Policy (as defined below);

(b)     one executed counterpart of the Lease Termination Agreement and the
Assignment of Prior Agreements; and

 

(c)

the FIRPTA Certificate.

 

4.5.4

Deliver to Seller the Seller s Title Policy (as defined below).

4.5.5Promptly after closing, the Title Company shall deliver to each of Buyer
and Seller an accounting of all funds received and disbursed and copies of all
executed and recorded or filed documents deposited with the Title Company with
the recording or filing information noted on such documents.

4.6

Title Insurance

4.6.1On the Closing Date, the Title Company shall issue to Buyer an ALTA owner s
policy of title insurance (the Buyer s Title Policy ), insuring Buyer as the
owner of the Property subject only to non-delinquent real property taxes and
assessments and the Permitted Exceptions. The Buyer s Title Policy shall have a
liability limit equal to Purchase Price. Seller shall pay the premium for
standard current form coverage, but Buyer shall pay all costs and expenses,
including title insurance premiums, in obtaining any extended ALTA coverage and
any title endorsements obtained by Buyer.

 

 

3

 


--------------------------------------------------------------------------------



 

 

4.6.2On the Closing Date, the Title Company shall issue to Seller a seller s
policy of title insurance, in the amount of the Purchase Price, in a form and
substance satisfactory to Seller (the Seller s Title Policy ) and Seller shall
pay the premium for such policy.

4.7

Closing Costs

The following closing costs shall be paid by the parties as follows: (i) Buyer
shall pay: one-half of the Title Company s escrow fee and the recording fees for
the Deed, and (ii) Seller shall pay one-half of the Title Company s escrow fee
and all recording fees for all documents other than the Deed.

4.8

Prorations

4.8.1The Title Company shall NOT prorate real property taxes and assessments on
the Closing Date as such taxes and assessments are payable by Buyer under the
SSI Lease.

4.8.2Rent payable under the SSI Lease and all items of income or expense from
the operation of the Property shall be prorated in escrow, as of the Closing
Date.

SECTION 5

WARRANTIES

 

 

5.1

Seller s Warranties

Seller hereby represents and warrants as follows:

5.1.1All requisite corporate action has been taken by Seller in connection with
entering into this Agreement, the instruments and documents referenced herein,
and the consummation of the transaction contemplated hereby. No consent of any
member, partner, shareholder, trustee, trustor, beneficiary, creditor, investor,
judicial or administrative body, governmental authority or other party is
required for Seller to consummate the transaction contemplated by this
Agreement.

5.1.2The individuals executing this Agreement and the instruments and documents
referenced herein on behalf of Seller have the legal power, right, and actual
authority to bind Seller to the terms and conditions hereof and thereof.

5.1.3There are no pending or, to Seller s knowledge, threatened (in writing)
actions, suits, arbitrations, claims or proceedings affecting all or any portion
of the Property relating to the ownership, use or operation of the Property.
Except as described in Section 5.8, Seller is not involved in any dispute with
any governmental entity relating to the use or operation of the Property.

5.1.4Seller has not received written notice of any planned condemnation action
that would materially adversely affect the use of the Property for its intended
uses.

5.1.5Except as described in Section 5.8, Seller has not received any written
notices from any governmental entity that the Property is in violation of any
applicable law, rule or regulation and such violation has not been cured, and to
Seller s knowledge, Seller has not received any written notice of any such
violation of any applicable law, rule or regulation other than any such notice
for which Buyer was an addressee.

5.1.6At the Closing, there will be no service agreements, maintenance or repair
contracts, on-site property management contracts, leasing listing or brokerage
agreements, contracts for the purchase or delivery of labor, services,
materials, goods, inventory or supplies, equipment rental agreements or leases,
or other similar contracts or agreements (whether oral or written) which affect
or will affect the Property or which will be obligations of Buyer or the
Property or any portion thereof following the Closing other than the agreements
to which: (i) Buyer is a party, (ii) are terminable upon thirty (30) days prior
written notice, or (iii) are Permitted Exceptions or are specifically assigned
to Buyer under Exhibit H. All such agreements are in full force and effect,
shall not be modified by Seller prior to the Closing, and, to Seller s
knowledge, no default exists thereunder.

5.1.7Seller has not entered into any contracts for the sale of the Property or
any portion thereof.

5.1.8Seller is not a foreign person within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended.

 

 

4

 


--------------------------------------------------------------------------------



 

 

5.1.9To Seller s knowledge, Seller has provided Buyer access to all files in
Seller s possession containing documents regarding the condition of the
Property.

5.1.10              The express representations and warranties made by Seller in
this Section 5.1 are in addition to any other representations or warranties of
Seller made elsewhere herein. All representations and warranties, as modified,
supplemented or updated by the Seller s Certificate, shall be continuing and
shall be true and correct as of the Closing with the same force and effect as
remade by Seller at that time; provided, however, if Seller becomes aware after
the date of this Agreement that any representation by Seller is untrue in any
material respect, Seller may give Buyer written notice of such change in Seller
s representation and Buyer shall have seven (7) days after the date of such
notice to terminate this Agreement by written notice to Seller and receive a
refund of the Deposit, but the failure of Buyer to timely terminate this
Agreement shall be deemed a modification of such representation and Seller shall
only be obligated to remake such representation at Closing as so modified. The
truth and accuracy of the representations and warranties made by Seller in this
Section 5.1 shall constitute a condition to the Closing, shall not merge into
the execution and delivery of the Deed and shall survive the Closing for a
period of one (1) year from and after the Closing and shall automatically expire
upon the expiration of such one (1) year period unless prior thereto Buyer has
delivered written notice to Seller of a breach or claim thereunder. Seller s
knowledge should be defined as the actual knowledge of Susan Davidson after a
reasonable investigation of Seller s files, but Susan Davidson shall have no
personal liability for the inaccuracy of any representations or warranties.

5.2

Buyer s Warranties

Buyer hereby represents and warrants that Buyer has full power and authority to
enter into and perform this Agreement in accordance with its terms, and all
requisite action will have been taken by Buyer in connection with the execution
of this Agreement and the transactions contemplated hereby.

5.3

Seller s Disclaimer and Disclosure

5.3.1Except as expressly set forth in Section 5.1, no warranties, guarantees or
representations have been or are being made by Seller or any agent or
representative of Seller concerning: the financial and operating records of the
Property; any governmental permits or approvals obtained or to be obtained in
connection with Buyer s use of the Property; the suitability of the Property for
Buyer s intended use; the physical condition of the Property; the compliance of
the Property with any past or present zoning, land use, building, fire, safety,
environmental or other ordinances, restrictions, laws and regulations; the
sub-surface condition of the Property; or the presence of any material in,
under, or on the Property which is regulated by any ordinance, regulation or
law.

5.3.2The Property is located within the area listed by the United States
Environmental Protection Agency on the Comprehensive Environmental Response,
Compensation and Liability Act ( CERCLA ) National Priorities List and thus is
within a Superfund Site.

5.3.3The Property is located in flood zone B, as designated by the Federal
Emergency Management Agency.

5.4

Buyer s Acknowledgment

5.4.1Buyer shall maintain strict confidentiality with respect to any of Seller s
documents so provided except to the extent (i) already in Buyer s possession or
(ii) Buyer is obligated to disclose the information by any court, tribunal of
competent jurisdiction or under any securities laws applicable to Buyer, and,
shall return such documents (uncopied) to Seller in the event escrow fails to
close. Seller may specifically enforce this Section 5.4.1 to prevent Buyer s
breach of this confidentiality covenant.

5.4.2Buyer accepts the Property in its present condition, AS IS, WITH ALL FAULTS
without any representations or warranties by Seller or any agent or
representative of Seller, expressed or implied, except as set forth in Section
5.1. Buyer acknowledges that Buyer has ascertained for itself the value and
condition of the Property and Buyer is not relying on, nor has Buyer been
influenced by, any representation of Seller or any agent or representative of
Seller regarding the value, condition, or any aspect of the Property. Buyer
acknowledges that it has had every opportunity to conduct whatever inspection,
test, or analysis of the Property that Buyer deemed to be relevant to Buyer s
decision to purchase the Property. Buyer expressly waives any right of
rescission and all claims for damages by reason of any statement,
representation, warranty, promise and/or agreement, if any, not specifically set
forth in this Agreement.

5.5

Release of Seller by Buyer

 

 

5

 


--------------------------------------------------------------------------------



 

 

Buyer hereby releases Seller, Seller s partners, employees, and agents, and
their respective heirs, successors, personal representatives and assigns, from
and against any and all suits, causes of action, legal or administrative
proceedings, claims, demands, actual damages, punitive damages, losses, costs,
liabilities, interest, attorneys fees and court costs and expenses of whatever
kind and nature, in law or in equity, known or unknown, which Buyer may have and
which arise out of or are in any way connected with: (i) the use, maintenance,
condition, operation, ownership and possession of the Property after the Closing
Date, except for a breach of this Agreement by Seller; and (ii) the use,
generation, manufacture, storage, discharge, disposal or transportation of
Hazardous Materials on the Property after the Closing Date. Hazardous Materials
means: (a) any petroleum, including crude oil or any fraction thereof, natural
gas, natural gas liquids, liquefied natural gas or synthetic gas usable for
fuel, or any mixture thereof, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes, wastes or substances or
any other materials or pollutants which: (i) pose a hazard to the Property or to
persons on or about the Property or (ii) cause the Property to be in violation
of any federal, state or local law, ordinance, regulation, code, or rule
relating to Hazardous Materials; (b) asbestos in any form which is or could
become friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; and (c) any chemical,
material or substance defined as or included in the definition of hazardous
substances, hazardous wastes, hazardous materials, extremely hazardous waste,
restricted hazardous waste, waste or toxic substances or words of similar import
under any applicable local, state or federal law or under the regulations
adopted or publications promulgated pursuant thereto.

5.6

Indemnity by Buyer

Buyer hereby agrees to indemnify, protect, defend and hold Seller, Seller s
employees and agents and their respective successors and assigns for, from and
against any suits, causes of action, legal or administrative proceedings,
claims, demands, actual damages, punitive damages, losses, costs, liabilities,
interest, attorneys fees and court costs and expenses of whatever kind asserted
by a third party and which arise out of or are in any way connected with: (i)
the use, maintenance, operation, ownership or possession of the Property after
the Closing Date, and (ii) the use, generation, manufacture, storage, discharge,
disposal or transportation of Hazardous Materials on the Property after the
Closing Date. This indemnity shall survive the closing or the termination of
this Agreement.

5.7

Indemnity by Seller

Except to the extent arising out of the acts or omissions of Buyer or Buyer s
agents, employees, contractors or invitees, Seller hereby agrees to indemnify,
protect, defend and hold Buyer, Buyer s employees and agents and their
respective successors and assigns for, from and against any suits, causes of
action, legal or administrative proceedings, claims (both known and unknown),
demands, actual damages, punitive damages, losses, costs, liabilities, interest,
attorneys fees and court costs and expenses (collectively, Claims ) of whatever
kind asserted by a third party and which arise out of or are in any way
connected with the use (including, without limitation, the use, generation,
manufacture, storage, discharge, disposal, or transportation of Hazardous
Materials), maintenance, or operation of that certain portion of the Property
that portion of the Property located in Lot 2 depicted on the attached Exhibit I
to the extent such Claims arise out of events occurring during the period
beginning on March 1, 1998 and ending on the date of the Closing. This indemnity
shall survive the closing or the termination of this Agreement.

5.8

Division of State Lands

5.8.1The State of Oregon, through the Division of State Lands ( DSL ), has put
Buyer and Seller on notice that DSL may have an ownership interest in portions
of the Property that might have been created by artificial means in certain
formerly submerged or submersible land adjacent to the Willamette River (the
Submerged Lands ). If Buyer acquires the Property, then Seller shall, within a
reasonable period after the Closing Date, commence and thereafter diligently
pursue discussions with DSL to obtain an agreement from DSL relinquishing any
claim DSL and the State of Oregon may have to any portion of the Property,
including the Submerged Lands.

5.8.2Buyer acknowledges that Seller owns other real property that DSL claims has
been created by artificial means and agrees that Seller shall have the sole
right, for a period of two (2) years after the Closing Date (the Outside Date ),
to negotiate on Buyer s behalf the financial terms by which DSL will relinquish
any claim to the Submerged Lands. If on the Outside Date Seller or DSL has
commenced litigation with respect to the status of the Submerged Lands and such
litigation is still pending on such date, the Outside Date shall be

 

6

 


--------------------------------------------------------------------------------



 

extended to the date that is ninety (90) days after the date such litigation has
been finally resolved and all appeal periods have expired.

5.8.3Buyer shall assist and cooperate with Seller as reasonably required by
Seller in connection with such negotiations with DSL, but in no event may Buyer
voluntarily have any direct or indirect communications with DSL or any other
agency of the State of Oregon with respect to settlement of the dispute
regarding ownership of the Submerged Lands without the prior written consent of
Seller, which consent may be withheld by Seller in Seller s sole discretion.
Seller shall pay all costs and expenses incurred by Seller in connection with
its negotiations with DSL.

5.8.4If prior to the Outside Date Seller obtains an agreement from DSL and the
State of Oregon to relinquish any claim DSL and the State of Oregon may have to
the Submerged Lands, such that Buyer shall have marketable fee title to the
entire Property, free and clear of any claim of DSL or the State to the
Submerged Land, Buyer shall pay the first $250,000 of any amount payable to DSL
and/or the State of Oregon in connection with such agreement and Seller shall
pay the balance of any amounts payable under such agreement. If Seller is unable
to obtain an agreement from DSL and the State of Oregon to relinquish any claim
DSL and the State of Oregon may have to the Submerged Lands by the Outside Date,
thereafter: (i) Buyer may contact directly DSL and the State of Oregon regarding
the relinquishment of any claim DSL and the State of Oregon may have to the
Submerged Lands, and (ii) Seller shall indemnify Buyer for any and all amounts
in excess of $250,000 that Buyer reasonably incurs pursuing such a settlement,
by way of litigation or otherwise, including reasonable legal fees, expert fees,
and other third party expenses, and/or which Buyer is required to pay to DSL and
the State of Oregon to relinquish any claim DSL and the State of Oregon may have
to the Submerged Lands. Seller shall provide periodic reports, not less than
quarterly, on the status of negotiations with DSL and the State of Oregon.

5.8.5During each fiscal year commencing with the end of the fiscal year during
which Closing occurs and continuing until the earlier of seven (7) years after
Closing or the final settlement of the DSL claims as described in this Section,
Seller shall cause its certified public accountant to notify Buyer, within ten
(10) business days after Seller s certified public accountant finalizes its
annual audit of Seller, whether Seller s net worth for such fiscal year is in
excess of $50,000,000. In the event such certified public accountant determines
that Seller s net worth is less than $50,000,000, Seller shall either: (1)
deposit into an escrow account for the benefit of Buyer cash, securities or cash
equivalents in the sum of $1,500,000, or (2) deliver to Buyer an irrevocable
letter of credit in the amount of $1,500,000. Such deposit by Seller shall be
made within ten (10) days after the date Buyer is notified that Seller s net
worth is less than $50,000,000 and shall be made to secure any obligation which
Seller may have under this Section. If thereafter Seller delivers to Buyer a
notice from Seller s certified public accountant that Seller s net worth is more
than $50,000,000, all amounts held in such escrow account (or the letter of
credit, if applicable), shall be released to Seller. The terms and provisions of
this Section 5.8 shall survive the Closing Date.

SECTION 6

BROKERAGE COMMISSIONS

Seller shall pay the brokerage commission payable to Norris Beggs & Simpson
pursuant to the terms of a separate agreement. Buyer shall protect, defend,
indemnify, and hold Seller harmless for, from and against any and all other
claims, liabilities or demands with respect to any fees or other compensation
asserted as a result of Buyer s actions in connection with this Agreement.
Seller shall protect, defend, indemnify, and hold Buyer harmless for, from and
against any and all claims, liabilities or demands with respect to any fees or
other compensation asserted as a result of Seller s actions in connection with
this Agreement. These indemnities shall survive the closing or the termination
of this Agreement.

SECTION 7

BREACH

 

 

7.1

Buyer s Failure to Close

In the event that Buyer is obligated to pay the Purchase Price and fails to do
so, then Seller, as its sole remedy, shall be entitled to retain the Deposit.

7.2

Seller s Failure to Close

In the event that Seller is obligated to convey the Property to Buyer but fails
to do so, then Buyer, as its sole remedies, shall be entitled to specific
performance of this Agreement or return of the entire Deposit.

SECTION 8

GENERAL PROVISIONS

 

8.1

Assignment

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

Buyer shall not assign, transfer or convey its interest in this Agreement
without Seller s prior written consent, which consent may be withheld in Seller
s sole discretion. Any attempted assignment without Seller s prior written
consent shall be void. Seller shall not assign its interest in this Agreement
without Buyer s prior written consent, which consent may be withheld in Buyer s
sole discretion except that no consent shall be required in connection with an
assignment by Seller as part of a 1031 exchange. Any permitted transfer shall
not relieve the assigning party from its liability under this Agreement. Except
as provided herein, this Agreement shall be binding upon and inure to the
benefit of any permitted assignee or successor in interest to a party.

8.2

Notices

Notice may, unless otherwise provided herein, be given or served (a) by
certified mail, return receipt requested, with postage prepaid, (b) by
delivering the same to such party, or an agent of such party, in person or by
commercial courier, (c) by facsimile transmission, if the time of facsimile
delivery is confirmed by sender s receipt of a transmission report, generated by
sender s facsimile machine, which confirms that the facsimile was successfully
transmitted in its entirety and provided the facsimile was forwarded prior to
5:00 P.M., or (d) by depositing the same into custody of a nationally recognized
overnight delivery service. Notice given in any manner shall be effective only
if and when received by the party to be notified between the hours of 8:00 A.M.
and 5:00 P.M. of any business day with delivery made after such hours to be
deemed received the following business day. For the purposes of notice, the
addresses of Seller and Buyer shall, until changed as hereinafter provided, be
as set forth below. The parties hereto shall have the right from time to time to
change their respective addresses, and each shall have the right to specify as
its address any other address within the United States of America by at least
five (5) days written notice to the other party.

 

To Seller:

Schnitzer Investment Corp.
3200 NW Yeon Avenue
PO Box 10047
Portland, OR 97296-0047
Attn: Anton U. Pardini
Fax: (503) 471-4760

With a Copy to:

Ball Janik LLP
101 SW Main Street,
Suite 1100
Portland, OR 97204
Attn: Bradley S. Miller
Fax: (503) 295-1058

To Buyer:

Schnitzer Steel Industries, Inc.
3200 NW Yeon Avenue
Portland, OR 97296
Attn: Kelly Lang
Fax: (503) 321-2648

With a Copy to:

Schnitzer Steel Industries, Inc.
3200 NW Yeon Avenue
Portland, OR 97296
Attn: Ilene Davidson
Fax: (503) 299-2277

 

 

With a Copy to:

Dunn, Carney, Allen, Higgins & Tongue

851 S.W. 6th Ave., Suite 1500

Portland, OR 97204

Attn: Gilbert E. Parker Jr.

Fax: (503) 224-7324

 

Any such communication shall be deemed to have been given at the time of such
personal delivery, or on the day when sent if given by fax transmission
(provided that it was transmitted in the manner specified above), or one (1)
business day after deposit with an overnight air courier, or three (3) business
days after deposit in the United States mail as set forth herein. Any party may
change the address at which it is to receive notices by so notifying the other
party to this Agreement in writing.

8.3

Headings

The headings of the sections of this Agreement are intended for reference only
and are not intended to be used to interpret this Agreement.

8.4

Invalidity

 

 

8

 


--------------------------------------------------------------------------------



 

 

If any provision of this Agreement shall be invalid or unenforceable the
remaining provisions shall not be affected thereby, and every provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

8.5

Condemnation

If, prior to the Closing, all or a portion of the Property that materially
interferes with Buyer s use of the Property is subjected to a bona fide threat
of condemnation by a body having the power of eminent domain, or is taken by
eminent domain or condemnation (or sale in lieu thereof) (each a Taking ), Buyer
may, by written notice to Seller within thirty (30) days of Buyer s receipt of
notice of such event, elect to cancel this Agreement, in which event both
parties shall be released from any further liability under this Agreement, and
the Deposit shall promptly be returned to Buyer. If Buyer does not elect to
cancel this Agreement, this Agreement shall remain in full force and effect,
Seller shall assign and turn over, and Buyer shall be entitled to receive and
keep, any award or settlement available to Seller by reason of such Taking, and
the parties shall proceed to Closing pursuant to the terms hereof, without
modification of the terms of this Agreement and without any reduction in the
Purchase Price.

8.6

Attorneys Fees

In the event a suit, action, arbitration, or other proceeding of any nature
whatsoever, including, without limitation, any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Agreement or with respect to any
dispute relating to this Agreement, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys , paralegals ,
accountants , and other experts fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith. In the event
of suit, action, arbitration, or other proceeding, the amount thereof shall be
determined by the judge or arbitrator, shall include fees and expenses incurred
on any appeal or review, and shall be in addition to all other amounts provided
by law.

8.7

Entire Agreement

The terms of this Agreement are intended by the parties as a final expression of
their agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitute the exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial proceedings involving this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Oregon.

8.8

Time of the Essence

Time is of the essence in this Agreement.

8.9

Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.

8.10

Amendment to this Agreement

The terms of this Agreement may not be modified or amended except by an
instrument in writing executed by Seller and Buyer.

8.11

Waiver

The waiver or failure to enforce any provision of this Agreement shall not
operate as a waiver of any future breach of any such provision or any other
provision hereof.

8.12

Effectiveness of Agreement

This Agreement shall not be effective and shall not be binding on Buyer and
Seller unless and until fully executed by Buyer and Seller.

8.13

Exhibits

All exhibits attached to this Agreement are an integral part of this Agreement
and are incorporated into this Agreement by reference.

 

 

9

 


--------------------------------------------------------------------------------



 

 

8.14

1031 Exchange

Seller and Buyer shall have the right to convey all or a portion of the Property
in exchange for real property or properties of like kind pursuant to Section
1031 of the Internal Revenue Code, either in a simultaneous exchange or in a
deferred exchange. Buyer agrees to cooperate with Seller in effecting such an
exchange and, if requested by Seller, Buyer shall execute any exchange agreement
reasonably requested by Seller and consistent with the above. Seller agrees to
cooperate with Buyer in effecting such an exchange, and if requested by Buyer,
Seller shall execute any exchange agreement reasonably requested by Buyer and
consistent with this Section. Neither party shall be required to take title to
any property, incur any costs or be subject to any liability whatsoever in
connection with such cooperation.

8.15

Statutory Disclaimer

THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION
DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND USE LAWS AND
REGULATIONS, WHICH, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR
SITING OF A RESIDENCE AND WHICH LIMIT LAWSUITS AGAINST FARMING OR FOREST
PRACTICES AS DEFINED IN ORS 30.930 IN ALL ZONES. BEFORE SIGNING OR ACCEPTING
THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE REAL PROPERTY SHOULD
CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY APPROVED
USES AND EXISTENCE OF FIRE PROTECTION FOR STRUCTURES.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 



      SELLER: 

Schnitzer Investment Corp., an Oregon corporation

 
   
   
  By:    /s/ A. U. Pardini  

--------------------------------------------------------------------------------

Title:  V.P.  Date:  May 4, 2005 



 

 



      BUYER: 

Schnitzer Steel Industries, Inc., an Oregon corporation

 
   
   
  By:    /s/ B. A. Rosen  

--------------------------------------------------------------------------------

Title:  Vice President and Chief Financial Officer Date:  May 4, 2005 



 

10

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

Order No: 249271

LEGAL DESCRIPTION

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest quarter and
Southeast quarter of Section 35, Township 2 North, Range 1 West of the
Willamette Meridian, in the City of Portland, County of Multnomah and State of
Oregon, being more particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955.04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.

TOGETHER WITH an undivided one-quarter interest in the following described
property for roadway purposes.

A tract of land being a portion of Tract A , Lot 2 and Lot 3, BURGARD INDUSTRIAL
PARK, a duly recorded subdivision in Section 35, Township 2 North, Range 1 West
of the Willamette Meridian, in the City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Northeast corner of said Tract A thence along the East line
thereof South 1729 34 East, 62.50 feet to the Southeast corner of said Tract A
thence along the South line thereof south 8846 12 West, 1563.75 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence south 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the rights thence along the are of said curve 59.05 fact through
a central angle of

(Continued)

 

 

-1-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249271

LEGAL DESCRIPTION

3349 49 (the long chord bears South 4719 01 West, 58.19 feet) to a point on the
most Northerly South line of said Lot 2; thence along last said line North 8955
04 West, 43.60 feet to an angle corner in the West line of said Lot 2; thence
along said West line North 0004.56 East, 201.97 feet to an angle point therein;
thence North 6506.14 West, 361.13 feet; thence South 8955 04 East, 80.16 feet,
thence North 0004 56 East, 29.07 feet; thence South 6646 00 East, 293.17 feet;
thence North 9000 00 East, 162.76 feet to the West line of Lot 4, BURGARD
INDUSTRIAL PARK; thence along said West line South 3231 53 East, 19.14 feet to a
point on the arc of a non-tangent 140.00 foot radius curve to the right, a
radial line bears North 1704 11 West to said point; thence along the arc of said
curve 38.70 feet through a central angle of 1550 23 (the long chord bears North
8051 01 East, 38.58 feet); thence North 0113 48 West, 10.00 feet thence North
8846 12 East, 1546.25 feat to the point of beginning.

ALSO TOGETHER WITH the right of ingress an egress over a private roadway called
Time Oil Road as created in an Easement Agreement recorded November 18, 2004,
Recorder s Fee No. 2004-209519.

ALSO TOGETHER WITH an easement for ingress and egress as reserved in Warranty
Deed recorded

September 28, 1990, Book 2347, Page 2475.

ALSO TOGETHER WITH an easement for utility purposes as set forth in instrument
recorded

September 28, 1990, in Book 2347, Page 2524.

ALSO TOGETHER WITH a right of way easement as reserved in instrument entitled
Electric

Transmission Line and Road Easement , recorded April 20, 2005, as Recorder s Fee
No. 2005-

069269, and re-recorded April 22, 2005 as Recorder s Fee No. 2005-070779.

ALSO TOGETHER WITH easements for railroad use and railroad right of way, as set
forth in the Railroad Declaration, recorded, as Recorder s Fee No.

 

 

 

 

 

-2-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249133

LEGAL DESCRIPTION

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the true point of
beginning of the herein descsribed tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35, South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
165.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 57 36 59 Went, 149.71 feet) to the beginning of a tangent 286.00
foot radius compound curve to the right; thence along the arc of said curve
91.35 feet through a central angle of 1818 02 (the long chord bears North 3527
22 West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2360.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the true point of beginning.

TOGETHER WITH a right of way easement as reserved in instrument entitled
Electric Transmission Line and Road Easement , recorded April 20, 2005, as
Recorder s Fee No. 2005-069269, and re-recorded April 22, 2005 as Recorder s Fee
No. 2005-070779.

EXCEPTING THEREFROM that portion thereof described in Deed to Beall Pipe & Tank
Corp., an Oregon corporation recorded March 31, 1979 in Book 1095, Page 1139,
Multnomah County Deed Records.

TOGETHER WITH the right of ingress and egress over a private roadway called Time
Oil Road, as created in an Easement Agreement recorded November 18, 2004,
Recorder s Fee No. 2004-209519.

(Continued)

 

-3-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249133

LEGAL DESCRIPTION

ALSO TOGETHER WITH easements for railroad use and railroad right of way as set
forth in the Railroad Declaration, recorded            , as Recorder s Fee No..

 

 

 

 

 

 

 

-4-

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

[INTENTIONALLY DELETED]



 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

Permitted Title Exceptions

 

 

1.

Tract A Declaration made by Schnitzer Investment Corp. dated April 26, 2005 and
recorded on April 26, 2005 in the Multnomah County, Oregon real property records
as Fee No. 2005-073207.

 

2.

Southern Roadway Declaration made by Schnitzer Investment Corp. dated May __,
2005 and recorded on May      , 2005 in the Multnomah County, Oregon real
property records as Fee No.                              

 

3.

The Railroad Declaration made by Schnitzer Investment Corp. dated May __, 2005
and recorded on May    , 2005 in the Multnomah County, Oregon real property
records as Fee No.                                                  

 

4.

Storm Drain Easement Declaration made by Schnitzer Investment Corp. dated May
__, 2005 and recorded on May __, 2005 in the Multnomah County, Oregon real
property records as Fee No. _______.

 

5.

Electric Transmission and Road Easement between Schnitzer Investment Corp. and
Portland General Electric Company dated April 19, 2005 and recorded on April 20,
2005 in the Multnomah County, Oregon real property records as Fee No.
2005-069269 and re-recorded on April 22, 2005 as Fee No. 2005-070779.

 

5.

Access Easement Relocation Agreement between Schnitzer Investment Corp. and Bell
Oil Terminal Company dated May __, 2005 and recorded on May __, 2005 in the
Multnomah County, Oregon real property records as Fee No. _______.

 

6.

Parking Easement Agreement between Schnitzer Investment Corp. and Lampros
Properties, LLC dated April 28, 2005 and recorded on May ____, 2005 in the
Multnomah County, Oregon real property records as Fee No._______

 

 

 

 

 

-1-



 

 


--------------------------------------------------------------------------------



 

 

The Tract A Permitted Exceptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2-



 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B - SECTION 2

 

Order No. 249449

SPECIAL EXCEPTIONS

 

1.

DELETED

 

 

 

 

3.

DELETED

 

 

 

 

4.

DELETED

 

 

 

 

5.

DELETED

 

 

 

 

6.

DELETED

 

 

 

 

7.

DELETED

 

 

 

 

8.

DELETED

 

 

 

 

9.

DELETED

 

 

 

 

10.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 26, 1950

 

Recorded:

May 29, 1950

 

Book:

1407

 

Page:

327

 

In Favor Of:

Portland General Electric Company

 

For:

Electric distribution systems

 

Affects:

No specific location set forth

 

 

 

11.

DELETED

 

 

 

 

12.

An easement created by instrument, including terms and provisions thereof;

 

Dated:

May 8, 1957

 

Recorded:

May 10, 1957

 

Book:

1842

 

Page:

216

 

In Favor Of:

Portland Gas & Coke Company, a corporation of the State of Oregon

 

For:

Gas main

 

Affects:

Westerly portion

 

 

 

(Continued)

 

-3-



 

 


--------------------------------------------------------------------------------



 

 

Order No. 249449

SPECIAL EXCEPTIONS (Continued)

 

13.

An easement created by instrument, including terms and provisions thereof;

 

Dated:

October 23, 1957

 

Recorded:

October 31, 1957

 

Books

1869

 

Page:

502

 

In Favor Of:

Portland Gas & Coke Company, a corporation of the State of Oregon

 

For:

Gas main

 

Affects:

Westerly portion

 

 

 

14.

DELETED

 

 

 

 

15.

DELETED

 

 

 

 

16.

DELETED

 

 

 

 

17.

An easement created by instrument, including terms and provisions thereof;

 

Dated:

July 8, 1968

 

Recorded:

October 30, 1968

 

Book:

647

 

Pages

1462

 

In Favor Of:

The Port of Portland, a municipal corporation

 

For:

Utilities

 

Affects:

Westerly portion

 

 

 

18.

DELETED

 

 

 

 

19.

DELETED

 

 

 

 

19a.

ADDED

 

 

An easement created by instrument, including terms and provisions thereof.

 

Dated:

October 2, 1970

 

Recorded:

August 14, 1972

 

Book:

875

 

Page:

1170

 

In Favor Of:

National Life Insurance Company, it successors and assigns

 

For:

Water and sewer lines

 

Affects:

The Southwesterly portion

 

 

 

20.

DELETED

 

(Continued)

-4-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249449

SPECIAL EXCEPTIONS (Continued)

 

22.

AMENDED

 

 

An easement created by instrument, including terms and provisions thereof;

 

Dated:

February 11, 1975

 

Recorded:

March 23, 1975

 

Book:

1032

 

Page:

1915

 

In Favor Of:

National Life Insurance Company, a Vermont corporation

 

For:

Railroad

 

Affects:

Westerly portion

 

 

 

 

As amended by Relocation Agreement;

 

Dated:

January 26, 2005

 

Recorded:

February 4, 2005

 

Recorder's Fee No.:

2005-020070

 

 

 

23.

DELETED

 

 

 

 

24.

Basement Agreement, including the terms and provisions thereof;

 

Dated:

November 9, 1977

 

Recorded:

November 10, 1977

 

Book:

1220

 

Page:

2129

 

By and Between:

Schnitzer Investment Corp., Palmco Inc., Bell Oil Terminal Co., Northwest
Terminal Co. and Time Oil Co.

 

 

 

 

Said Agreement also contains maintenance provisions.

 

 

 

25.

Waiver of Remonstrance, including the terms and provisions thereof.

 

Recorded:

April 30, 1979

 

Book:

1348

 

Page:

524

 

 

 

26.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 11, 1981

 

Recorded:

June 30, 1981

 

Book:

1534

 

Page:

1266

 

In Favor Of:

Northwest Natural Gas Company

 

For:

Gas pipe lines

 

Affects:

Northerly portion

 

 

 

27.

DELETED

 

 

 

 

28.

AMENDED

 

 

Exchange Agreement and Easement, including the terms and provisions thereof;

 

Dated:

October 1, 1980

 

Recorded:

December 7, 1989

 

Book:

2258

 

Page:

2247

 

By and Between:

Container Corporation of America, a Delaware corporation and Schnitzer
Investment Corp., an Oregon corporation

 

 

 

(Continued)

-5-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249449

SPECIAL EXCEPTIONS (Continued)

 

 

As amended by Relocation Agreement;

 

Dated:

January 26, 2005

 

Recorded:

February 4, 2005

 

Recorder's Fee No.:

2005-020070

 

 

 

29.

Utility Easement Agreement, including the terms and provisions thereof;

 

Dated:

September 30, 1990

 

Recorded:

September 28, 1990

 

Book:

2347

 

Page:

2524

 

By and Between:

Joseph T. Ryerson & Son, Inc., Schnitzer Steel Industries, Inc., and Schnitzer
Investment Corp.

 

Said Agreement contains maintenance provisions.

 

 

 

31.

DELETED

 

 

 

 

31a.

ADDED

 

 

Railroad Easement Agreement, including the terms and provisions thereof;

 

Dated:

September 30, 1990

 

Recorded:

September 28, 1990

 

Book:

2347

 

Page:

2500

 

By and Between:

John T. Ryerson & Son, Inc., a Delaware corporation, Schnitzer Steel Industries,
Inc., an Oregon corporation and Schnitzer Investment Corp., an Oregon
corporation

 

 

 

32.

DELETED

 

 

 

 

33.

DELETED

 

 

 

 

34.

An easement created by instrument, including terms and provisions thereof;

 

Dated:

June 11, 1993

 

Recorded:

July 6, 1993

 

Book:

2718

 

Page:

966

 

In Favor Of:

U S West Communications, Inc., a Colorado corporation

 

For:

Construct, reconstruct, operate, maintain and remove such telecommunications
facilities

 

Affects:

Northerly portion

 

Said easement is also delineated on the recorded plat

 

 

35.

DELETED

 

 

 

 

 

(Continued)

-6-

 



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249449

SPECIAL EXCEPTIONS (Continued)

 

36.

Restrictive Covenants regarding storm sewer improvements, including the terms
and provisions thereof and including among other things a waiver of right of
remonstrance;

 

Recorded:

August 11, 1994

 

Recorder's Fee No.:

94-121954

 

 

 

37.

Restrictive Covenants regarding street improvements, including the terms and
provisions thereof and including among other things a waiver of right of
remonstrance;

 

Recorded:

August 11, 1994

 

Recorder's Fee No.:

94-121955

 

 

 

38.

Easements as dedicated or delineated on the recorded plat.

 

For:

Private storm sewer

 

Affects:

20 foot strip running North and South through the central portion

 

 

 

38a.

ADDED

 

 

Covenants, conditions and restrictions as shown on the recorded Plat, as
follows:

 

 

TRACT A is subject to public and private easements necessary to provide sewer,
water, drainage and other necessary utilities. "If public sewer facilities are
located within TRACT A, an exclusive easement, 7.50 feet from the centerline of
both sides of the pipeline, shall exist. No other facilities are to be located
within this easement without the prior written consent of the Director of the
Bureau of Environmental Services, City of Portland."

 

"All sewer easements indicated as "public" are exclusive easements. No other
utilities, facilities, or easements are to be located within the boundaries of
public sewer easements without the prior written consent of the Director of the
Bureau of Environmental Services, City of Portland.

 

Public sewer easements include the right of access for construction, inspection,
maintenance, or other sewerage system activities.

 

No building construction, material storage, grade reduction, or tree planting
shall

be permitted within public sewer easements without the prior written consent of
the

Director of the Bureau of Environmental Services. Landscaping which by its
nature is

shallow rooted and may be easily removed to permit access to the sewer lines
shall

not require consent."

 

(Continued)

 

-7-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249449

SPECIAL EXCEPTIONS (Continued)

 

39.

ADDED

 

 

Temporary Public Roadway Easement and Limited Rights of Entry, including the
terms and provisions thereof;

 

Recorded:

September 26, 2003

 

Recorder's Fee No.:

2003-229855

 

In Favor Of:

The City of Portland, Oregon, a municipality of the state of Oregon

 

 

 

 

(Affects Easterly portion of Tract A)

 

 

 

 

Said Temporary Easement will terminate no later than December 21, 2005.

 

 

 

 

 

 

40.

ADDED

 

 

Easement Agreement and Release of Easements, including the terms and provisions
thereof;

 

Dated:

November 18, 2004

 

Recorded:

November 18, 2004

 

Recorder's Fee No.:

2004-209519

 

By and Between:

Neil D. Feinstein and Sharon Jean Feinstein, Time Oil Co., Port of Portland,
Schnitzer Investment Corp., Jefferson Smurfit Corporation (U.S.) formerly known
as Container Corporation of America, Joseph T. Ryerson & Son, Inc., Portland
General Electric Co., Ro-mar Realty of Oregon, Oregon Steel Mille, T & 0
Trucking, Lampros Properties, Camrose Pipe Corporation Inc., LLC,

 

(Affects the use of Time Oil Road)

 

 

 

 

 

 

41.

ADDED

 

 

New Time Oil Road Maintenance Agreement of 2004, including the terms and
provisions thereof;

 

Dated:

November 18, 2004

 

Recorded:

November 18, 2004

 

Recorder's Fee No.:

2004-209520

 

By and Between:

Time Oil Co., Schnitzer Investment Corp., Port of Portland, Oregon Steel Mills,
Neil D. & Sharon Jean Feinstein, Joseph T. Ryerson & Son, Inc. Ro-mar Realty of
Oregon, Inc.,General Electric Co., T & G Trucking, Jefferson Smurfit Corporation
(U.S.), Lampros Properties, LLC, Camrose Pipe Corporation

 

 

 

(Continued)

-8-



 

 


--------------------------------------------------------------------------------



 

 

The Lot 2 Permitted Exceptions

 

 

 

 

 

 

 

 

 

 

 

 

-9-



 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B - SECTION 2

Order No. 249271

SPECIAL EXCEPTIONS

 

1.

DELETED

 

 

 

 

3.

Subject to Rights of the public and of governmental bodies and ownership of the
State of Oregon, if any, in and to that portion of the premises herein described
lying below the high water mark of the Willamette River.

 

 

 

6.

DELETED

 

 

 

 

7.

DELETED

 

 

 

 

8.

DELETED

 

 

 

 

9.

DELETED

 

 

 

 

10.

DELETED

 

 

 

 

11.

DELETED

 

 

 

 

12.

ADDED

 

 

An easement created by instrument, including terms and provisions thereof;

 

Dated:

May 26, 1950

 

Recorded:

May 29, 1950

 

Book:

1407

 

Page:

327

 

In Favor of:

Portland General Electric Company

 

For:

Underground electric distribution systems

 

Affects:

No specific location set forth

 

 

 

 

 

 

 

(Continued)

 

-10-

 

 


--------------------------------------------------------------------------------



 

 

Order No: 249271

 

SPECIAL EXCEPTIONS

(Continued)

 

13.

AMENDED

 

 

An easement created by instrument, including terms and provisions thereof.

 

Dated:

June 1, 1950

 

Recorded:

June 1, 1950

 

Book:

1408

 

Page:

125

 

In Favor Of:

California Container Corporation

 

For:

Utilities

 

 

 

13a.

DELETED

 

 

 

 

14.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 8, 1957

 

Recorded:

May 10, 1957

 

Book:

1842

 

Page:

216

 

In Favor Of:

Portland Gas & Coke Company

 

For:

Gas main

 

 

 

15.

DELETED

 

 

 

 

16.

DELETED

 

 

 

 

17.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 22, 1970

 

Recorded:

July 10, 1970

 

Book:

742

 

Page:

53

 

In Favor Of:

The City of Portland

 

For:

Water mains

 

Affects:

A 10 foot strip in the Southerly area of Lot 2

 

 

 

18.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 21, 1970

 

Recorded:

April 9, 1971

 

Book:

781

 

Page:

860

 

In Favor Of:

The City of Portland

 

For:

Public utilities

 

 

 

19.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

October 2, 1970

 

Recorded:

August 14, 1972

 

Book:

875

 

Page:

1170

 

In Favor Of:

National Life Insurance Company, it successors and assigns

 

For:

Water and sewer lines

 

Affects:

The West area of Lot 2

 

 

 

(Continued)

-11-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249271

 

SPECIAL EXCEPTIONS

(Continued)

 

20.

AMENDED

 

 

An easement created by instrument, including terms and provisions thereof.

 

Dated:

September 10, 1969

 

Recorded:

September 19, 1972

 

Book:

882

 

Page:

956

 

In Favor Of:

The City of Portland

 

For:

Limited access for the inspection and utilization of a sanitary sewer sampling
manhole

 

Affects:

Lots 1, 2 and 3

 

 

 

21.

DELETED

 

 

 

 

22.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

July 31, 1974

 

Recorded:

September 25, 1974

 

Book:

1008

 

Page:

1137

 

In Favor Of:

The City of Portland

 

For:

Water service vault

 

 

 

23.

AMENDED

 

 

An easement created by instrument, including terms and provisions thereof.

 

Dated:

February 11, 1975

 

Recorded:

March 25, 1975

 

Book:

1032

 

Page:

1915

 

In Favor Of:

Smurfit, as successor to National Life Insurance Company

 

For:

Railroad access

 

 

 

 

As amended by Relocation Agreement;

 

Dated:

January 26, 2005

 

Recorded:

February 4, 2005

 

Recorder's Fee No.:

2005-020070

 

 

 

23a.

DELETED

 

 

 

 

24.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

June 23, 1976

 

Recorded:

June 23, 1976

 

Book:

1112

 

Page:

29

 

In Favor Of:

Beall Pipe and Tank Corporation

 

For:

Ingress and egress

 

Affects:

A 50 foot strip running in the Northerly area of Lot 1 and the Southerly area of
Lot 2

(Continued)

-12-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249271

 

SPECIAL EXCEPTIONS

(Continued)

 

25.

DELETED

 

 

 

 

26.

AMENDED

 

 

An easement created by instrument, including terms and provisions thereof.

 

Dated:

October 1, 1980

 

Recorded:

December 7, 1989

 

Book:

2258

 

Page:

2247

 

In Favor Of:

Container Corporation of America

 

For:

Ingress and egress

 

Affects:

Lot 2

 

 

 

 

As amended by Relocation Agreement;

 

Dated:

January 26, 2005

 

Recorded:

February 4, 2005

 

Recorder's Fee No.:

2005-020070

 

 

 

26a.

ADDED

 

 

An easement created by instrument, including terms and provisions thereof.

 

Dated:

September 30, 1990

 

Recorded:

September 28, 1990

 

Book:

2347

 

Page:

2475

 

In Favor Of:

Joseph T. Ryerson & Son, Inc.

 

For:

Ingress and egress

 

Affects:

Northerly portion

 

 

 

27.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

September 30, 1990

 

Recorded:

September 28, 1990

 

Book:

2347

 

Page:

2500

 

In Favor Of:

Joseph T. Ryerson & Son, Inc.

 

For:

Railroad rights

 

Affects:

A 10 foot strip running through Lots 1, 2, 3 and 10

 

 

 

28.

AMENDED

 

 

Utility Easement Agreement, including the terms and provisions thereof;

 

Dated:

September 30, 1990

 

Recorded:

September 28, 1990

 

Book:

2347

 

Page:

2524

 

By and Between:

Joseph T. Ryerson & Son, Inc., Schnitzer Steel Industries, Inc., and Schnitzer
Investment Corp.

 

 

 

 

Said agreement contains maintenance provisions.

 

(Continued)

-13-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249271

 

SPECIAL EXCEPTIONS

(Continued)

 

29.

DELETED

 

 

 

 

30.

AMENDED

 

 

Roadway Easement Agreement, including the terms and provisions thereof;

 

Dated:

September 30, 1990

 

Recorded:

September 28, 1990

 

Book:

2347

 

Page:

2547

 

By and Between:

Joseph T. Ryerson & Son, Inc., Schnitzer Steel Industries, Inc., and Schnitzer
Investment Corp.

 

 

 

 

Said agreement contains maintenance provisions.

 

 

 

31.

DELETED

 

 

 

 

32.

DELETED

 

 

 

 

33.

Restrictive Covenants regarding Storm Sewer improvements, including the terms
and provisions thereof and including among other things a waiver of right of
remonstrance;

 

Recorded:

August 11, 1994

 

Recorder's Fee No.:

94 121954

 

 

 

34.

Restrictive Covenants regarding Street improvements, including the terms and
provisions thereof and including among other things a waiver of right of
remonstrance;

 

Recorded:

August 11, 1994

 

Recorder's Fee No.:

94 121955

 

 

 

35.

Easements as dedicated or delineated on the recorded plat of BURGARD INDUSTRIAL
PARK,

 

For:

private utility, storm sewer, water line, private sanitary sewer, public sewer,
telephone & power lines and private sanitary and storm sewer

 

Affects:

various areas of Lot 2; reference is made to the subdivision plat for full
details.

 

 

 

37.

ADDED

 

 

Temporary Public Roadway Easement and Limited Rights of Entry, including the
terms and provisions thereof;

 

Recorded:

September 26, 2003

 

Recorder's Fee No.:

2003-229853

 

In Favor Of:

The City of Portland, Oregon, a municipality of the state of Oregon

 

 

 

 

(Affects Easterly portion of Tract A)

 

 

 

 

Said Temporary Easement will terminate no later than December 21, 2005.

 

 

 

(Continued)

 

 

-14-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249271

 

SPECIAL EXCEPTIONS

(Continued)

 

38.

ADDED

 

 

Easement Agreement and Release of Easements, including the terms and provisions
thereof;

 

Dated:

November 18, 2004

 

Recorded:

November 18, 2004

 

Recorder's Fee No.:

2004-209519

 

By and Between:

Neil D. Feinstein and Sharon Jean Feinstein, Time Oil Co., Port of Portland,
Schnitzer Investment Corp., Jefferson Smurfit Corporation (U.S.) formerly known
as Container Corporation of America, Joseph T. Ryerson & Son, Inc., Portland
General Electric Co., Ro-mar Realty of Oregon, Oregon Steel Mille, T & G
Trucking, Lampros Properties, Camrose Pipe Corporation

 

(Affects the use of Time Oil Road)

 

 

 

39.

ADDED

 

 

New Time Oil Road Maintenance Agreement of 2004, including the terms and
provisions thereof;

 

Dated:

November 18, 2004

 

Recorded:

November 18, 2004

 

Recorder's Fee No.:

2004-209520

 

By and Between:

Time Oil Co., Schnitzer Investment Corp., Port of Portland, Oregon Steel Mills,
Neil D. & Sharon Jean Feinstein, Joseph T. Ryerson & Son, Inc. Ro-mar Realty of
Oregon, Inc., Portland General Electric Co., T & G Trucking, Jefferson Smurfit
Corporation (U.S.), Lampros Properties, LLC, Camrose Pipe Corporation

 

 

 

 

END OF REPORT

 

 

JMF/grs

 

 

March 31, 2005

 

 

 

-15-



 

 


--------------------------------------------------------------------------------



 

 

The Lot 17 Permitted Exceptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-16-



 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B SECTION 2

 

Order No: 249133

 

SPECIAL EXCEPTIONS

1.

DELETED

 

3.

Subject to __________________ and ownership of the State of Oregon, if Rights of
the public and of governmental bodies in and to that portion of the ____________
any, premises herein described lying below the high water mark of the Willamette
River.

 

7.

DELETED

 

8.

DELETED

 

9.

DELETED

 

10.

DELETED

 

11.

DELETED

 

12.

DELETED

 

13.

DELETED

 

 

 

(Continued)

 

 

 

-17-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249133

SPECIAL EXCEPTIONS

(Continued)

 

14.

DELETED

 

 

 

 

15.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 26, 1950

 

Recorded:

May 29, 1950

 

Book:

1407

 

Page:

327

 

From:

Louis Dulien and Ann Dulien, husband and wife

 

In Favor Of:

Portland General Electric Company, an Oregon Corporation

 

For:

Electrical transmission lines and appurtenances

 

Affects:

The exact location of said easement is not disclosed of record

 

 

 

16.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

July 8, 1968

 

Recorded:

October 30, 1968

 

Book:

647

 

Page:

1462

 

In Favor Of:

The Port of Portland

 

For:

Utilities

 

Affects:

Strip through Southeasterly portion

 

 

 

 

Said easement was assigned by Mesne Assignments to Broadway Holding company by
instrument;

 

Dated:

April 5, 1971

 

Recorded:

April 14, 1971

 

Book:

782

 

Page:

197

 

 

 

17

DELETED

 

 

 

 

18.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

May 21, 1970

 

Recorded:

April 9, 1971

 

Book:

781

 

Page:

860

 

In Favor Of:

City of Portland

 

For:

Utilities

 

Affects:

30 foot strip through southeasterly portion

 

 

 

19.

DELETED

 

 

 

 

20.

An easement created by instrument, including terms and provisions thereof.

 

Dated:

June 12, 1981

 

Recorded:

June 29, 1981

 

Book:

1534

 

Page:

748

 

And Recorded:

January 14, 1982

 

Book:

1573

 

Page:

806

 

 

(Continued)

 

-18-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249133

 

SPECIAL EXCEPTIONS

(Continued)

 

 

And Recorded:

February 5, 1982

 

Book:

1577

 

Page:

1334

 

Executed by:

Schnitzer Investment Corp., an Oregon corporation, and Beall Pipe, Inc., an
Oregon corporation

 

For:

Ingress and egress

 

Affects:

Southeasterly portion

 

 

 

21.

DELETED

 

 

 

 

22.

DELETED

 

 

 

 

23.

City of Portland Administrative Decision Case File No. LUR 95-00963 OW,
including the terms and provisions thereof;

 

Recorded:

March 6, 1996

 

Recorder's Fee No.:

96034612

 

 

 

25.

City of Portland Administrative Decision File No. LUR 96 00752 OW, including the
terms and provisions thereof;

 

Recorded:

October 7, 1996

 

Recorder's Fee No.:

96151481

 

 

 

26.

ADDED

 

 

Land Use Review Document No. LU 02-121727 GW, including the terms and provisions
thereof;

 

Recorded:

September 30, 2002

 

Recorder's Fee No.:

2002-173906

 

 

 

27.

Easement Agreement, including the terms and provisions thereof;

 

Dated:

November 18, 2004

 

Recorded:

November 18, 2004

 

Recorder's Fee No.:

2004-209519

 

By and Between:

Neil D. Feinstein and Sharon Jean Feinstein, Time Oil Co., Port of Portland,
Schnitzer Investment Corp., Jefferson Smurfit Corporation (U.S.) formerly known
as Container Corporation of America, Joseph T. Ryerson & Son, Inc., Portland
General Electric Co., Ro-Mar Realty of Oregon, Inc., Oregon Steel Mille, T & O
Trucking, Lampros Properties, LLC and Camrose Pipe Corporation

 

 

(Continued)

-19-



 

 


--------------------------------------------------------------------------------



 

 

Order No: 249133

SPECIAL EXCEPTIONS (Continued)

 

28.

New Time Oil Road Maintenance Agreement of 2004, including the terms and
provisions thereof;

 

Dated:

November 18, 2004

 

Recorded:

November 18, 2004

 

Recorder's Fee No.:

2004-209520

 

By and Between:

Time Oil Co., Schnitzer Investment Corp., Port of Portland, Oregon Steel Mills,
Neil D. & Sharon Jean Feinstein, Joseph T. Ryerson & Son, Inc., Ro-Mar Realty of
Oregon, Inc., Portland General Electric Co., T & G Trucking, Jefferson Smurfit
Corporation (U.S.), Lampros Properties, LLC and Camrose Pipe Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

END OF REPORT

 

 

JMF/grs

 

 

March 31, 2005

 

 

 

 

 

 

 

 

 

-20-

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

TRACT A DECLARATION

When recorded return to:

Bradley S. Miller

Ball Janik LLP

101 SW Main Street, Suite 1100

Portland, Oregon 97204

THIS DECLARATION (this Declaration ) is made as of the day of April, 2005, by
SCHNITZER INVESTMENT CORP., an Oregon corporation ( Declarant ).

Declarant is the owner of real property in the City of Portland, County of
Multnomah, State of Oregon, more particularly described as on the attached
Schedule 1 ( Tract A ).

Declarant desires to grant utility and access easements (including provisions
regarding the repair and maintenance of the access roadway) over Tract A for the
benefit of Declarant and any future owners (each an Owner, collectively the
Owners ) of the portion of the real property described on the attached Schedule
2 (the Benefited Property ).

In accordance with the requirements of that certain plat map recorded with the
County Recorder of Multnomah County, Oregon on in October 1994 in Book 1227,
Page 96 through 104 (the Plat ), upon the sale of the first to occur of Lots 2,
3, 4, or 5, BURGARD INDUSTRIAL PARK, in the City of Portland, County of
Multnomah and State of Oregon (each a Tract A Ownership Lot and collectively,
the Tract A Ownership Lots ), Declarant will deed a twenty-five percent (25%)
tenancy in common interest in Tract A to each of the Owners of the Tract A
Ownership Lots.

NOW, THEREFORE, Declarant declares as follows:

1.              Waiver of Partition. By accepting a deed to a tenancy in common
interest in Tract A, each Owner of a Tract A Ownership Lot shall be deemed to
have irrevocably waived the right to seek a partition of Tract A.

2.

Utility Easements.

(a)     Reservation of Easement. Declarant reserves a perpetual non-exclusive
easement for the Owners of the Benefited Property to install, operate, maintain,
repair and replace utility lines under, across and within Tract A, provided such
utility lines do not materially interfere with or violate any restrictions,
easements or other agreements affecting Tract A. The Owners of the Benefited
Property shall not damage or cause interference with the operation of any
improvements or facilities installed in accordance with the terms hereof by such
other authorized users of Tract A, including, without limitation, the overhead
electric utility line to be installed by Portland General Electric Company ( PGE
), on behalf of the Owner of the portion of the Benefited Property described on
the attached Schedule 3 (the SSI Property ) pursuant to an easement granted by
Declarant to PGE, reserved for the benefit of the Owner of the SSI Property, and
their successors and assigns, and recorded in the real property records of
Multnomah County, Oregon as Document Number 2005-069269 and re-recorded as
Document Number 2005-070779. If the activities or facilities of such other
utility providers result in any conflicts, each affected Owner shall cooperate
and work with such other providers to eliminate such damage or interference;
provided, however that cooperation hereunder shall not require an Owner to incur
any cost or expense as a result of another Owner s installation of a new utility
line pursuant to the easement rights granted to it in this Section 0 nor shall
it be obligated to relocate its installations, and Declarant shall have no
responsibility or liability for the same other than from the negligence or
willful misconduct of Declarant; provided however, that to the extent Declarant
is an Owner, Declarant s rights, duties and obligations shall be those of an
Owner hereunder.

(b)     Performance of Utility Work. When performing utility work in Tract A,
each Owner shall use or shall cause anyone performing utility work on behalf of
or claiming under such Owner to use, commercially reasonable efforts to minimize
any disruption to vehicular ingress and egress across Tract A; provided, however
that the Owners acknowledge and accept that vehicular ingress and egress across
Tract A may be temporarily limited as a result of utility work in Tract A. After
the performance of any utility work in Tract A by or on behalf of an Owner for
the purposes set forth in this Section 0, such Owner shall cause the affected
portions of Tract A to be properly compacted and shall be responsible, at its
sole cost and expense, for the restoration of all improvements and landscaping
affected in any way by such work to at least the condition of such improvements
and landscaping as it existed prior to such installation (including, without
limitation, replacing any damaged trees with trees of similar size and type to
the trees damaged), and such Owner shall warranty that all such work shall be
free

 

 


--------------------------------------------------------------------------------



 

of material defects for a period of one (1) year following the completion of
such work. In its use of Tract A and in the performance of the utility work
which an Owner is authorized to perform within Tract A, such Owner shall use its
reasonable efforts to avoid causing any damage to, or interference with, any
improvements on or within Tract A (including, without limitation, any other
utility lines installed under, across or within Tract A) or on or within the
real property adjacent to Tract A; and each such Owner shall, during the
performance of any utility work in Tract A, use commercially reasonable efforts
to provide vehicular access to each Owner of Benefited Property.

(c)     Use of Tract A for Utility Purposes. In its use of Tract A for utility
purposes, an Owner shall: (i) use commercially reasonable efforts to provide for
the safety and convenience of all persons using Tract A; (ii) regularly inspect,
and, at all times, maintain its facilities and related equipment in good order
and repair and in proper operating condition; (iii) not permit any claim, lien
or other encumbrances arising from its use of Tract A to accrue against or
attach to Tract A or any adjacent lands; and (iv) indemnify, protect, defend and
hold harmless the Declarant and other Owners of the Benefited Property for, from
and against claims, liabilities, costs and expenses arising out of the
installation, maintenance, repairs, operation, or replacement of the utility
lines and related equipment in Tract A by or on behalf of such Owner.

(d)     Failure to Perform. If an Owner fails to perform any obligation set
forth in this Section 0, the Owner of any of the Benefited Property may send the
non-performing Owner written notice of non-performance pursuant to the notice
provisions of Section 0. If within thirty (30) days of such notice the
non-performing Owner fails to send the Owner sending the non-performance notice
a written notice either (i) disputing the non-performance (which dispute shall
be resolved by arbitration as provided herein); or (ii) acknowledging such
non-performance and agreeing to commence the cure of such non-performance and
diligently pursue such cure to completion, any such other Owner of the Benefited
Property shall have the right, but not the obligation, to institute arbitration
hereunder to determine whether performance is required and, if required, to
compel performance. In any emergency, an Owner shall make commercially
reasonable efforts to notify the non-performing Owner of the emergency and
necessary performance but no written notice to a non-performing Owner pursuant
to Section 0 shall be required before any other Owner of the Benefited Property
shall have the right to cure such non-performance that resulted in such
emergency. In the event of an emergency in which an Owner of Benefited Property
cures non-performance, the performing Owner shall, at its option, have the right
to seek reimbursement of the reasonable costs of performance from the
non-performing Owner or the Owners in the percentages provided in Schedule 4;
provided, however that if Owners whose collective Maintenance and Approval
Percentage (as defined in Section 0 below) equals or exceeds fifty-one percent
(51%), dispute that an emergency existed and object to reimbursement of the cost
of performance, then the objecting Owners may, but shall not be required to,
institute arbitration as provided herein in which the performing Owner must
demonstrate that an emergency existed requiring it to immediately perform the
work for which reimbursement is sought.

3.

Access and Storm Drain Easements.

(a)     Reservation of Access Easement. Declarant hereby declares and reserves
for the benefit of the Owners of the Benefited Property perpetual, non-exclusive
easements for vehicular ingress and egress over Tract A in the location of the
existing roadway or any relocation thereof located on Tract A (the Roadway ).
The Owners may allow the use of the Roadway for ingress and egress by their
employees, agents, invitees, licensees or tenants (each, an Authorized Roadway
User ), but each Owner shall at all times remain responsible for the performance
of all obligations hereunder by its Authorized Roadway Users. There shall be no
parking or storage of vehicles or equipment in Tract A, and Tract A shall be
used for roadway and utility purposes only. The Owners acknowledge and accept
that the grant of this easement is subject to applicable laws and governmental
regulations and restrictions and any temporary limitations on the use of the
Roadway in connection with the repair, replacement or relocation of the Roadway
(which relocation may be initiated by the Managing Owner (as defined below) at
its sole cost and expense to any location reasonably selected by such Managing
Owner so long as the location of the Roadway, as relocated, is within Tract A);
provided, that during any repair, replacement or relocation of the Roadway by
the Managing Owner, the Managing Owner shall use commercially reasonable efforts
to provide vehicular access to each Owner of Benefited Property. The initial
Managing Owner shall be the Owner of the portion of the Benefited Property
described on the attached Schedule 5; provided, that the Managing Owner may
convey portions of such property to third parties without relinquishing its role
as Managing Owner and may assign its rights and delegate its duties as Managing
Owner to an Owner of Benefited Property who must agree to assume the rights and
duties of the Managing Owner.

(b)

Reservation of Storm Drain Easements.

(1)     SSI Storm Drain Easement. Declarant hereby declares and reserves a
perpetual non-exclusive easement for the benefit of Declarant and the Tract A
Ownership Lots to use the existing storm drain lines under, across and within
the portion of the SSI Property pictorially shown on the attached Schedule 9
(the SSI Storm Drain Easement ). The SSI Storm Drain Easement encompasses
portions of the existing storm water and processed water collection system
located on the SSI Property, as depicted on the attached Schedule 9.

 

 


--------------------------------------------------------------------------------



 

 

(2)     SSI Storm Water System. There is an existing storm water and processed
water collection system located on the SSI Property, a portion of which is
located within the SSI Storm Drain Easement and a portion of which is located
within the 10 Storm Drain Easement created under the Plat, which includes,
without limitation, the piping and the outfalls, all catch basin filters and all
oil/water separators (together the SSI Storm Water System ). There is an
existing storm water and processed water collection system located on Tract A,
which includes, without limitation, the piping, all catch basin filters and all
oil/water separators (the Tract A Storm Water System ). The Tract A Storm Water
System connects to the SSI Storm Water System. The Tract A Storm Water System
and the SSI Storm Water System are jointly referred to herein as the Storm Water
System.

(3)     Inspection. The Managing Owner shall regularly inspect, and, at all
times, maintain the Tract A Storm Water System in good order and repair and in
proper operating condition. The Owner of the SSI Property shall regularly
inspect, and, at all times, maintain the SSI Storm Water System in good order
and repair and in proper operating condition.

(4)     No Liens. The Managing Owner shall: (i) not permit any claim, lien or
other encumbrances arising from its use of the Storm Water System to accrue
against or attach to the SSI Property; (ii) comply with all laws, ordinances,
regulations, requirements and permits applicable to the discharge from Tract A
into the Storm Water System from and after the date hereof, including, without
limitation, permits issued by the Oregon Department of Environmental Quality (
DEQ ) and the City of Portland Bureau of Environmental Services ( BES )
(collectively, the Regulatory Requirements ); (iii) provide for emergency
response to prevent spills, releases or other unlawful discharges from Tract A
from entering into the Storm Water System and to prevent spills from discharging
from an outfall into or beyond the slip (including provisions of appropriate
sorbent booms or other response in the event of a discharge); and (iv)
periodically monitor stormwater quality, to the extent required by permits
issued by the DEQ and/or the BES or pursuant to any other Regulatory
Requirements and provided to Managing Owner. Any stormwater quality monitoring
data which the Managing Owner is required to provide to DEQ or BES pursuant to
Regulatory Requirements shall be provided to the Owner of the SSI Property not
later than concurrently with its submission to DEQ and/or BES or other
applicable regulatory agency.

(5)     Emergency Actions. In any emergency, the Managing Owner shall make
commercially reasonable efforts to notify the non-performing Owner of a Tract A
Ownership Lot of the emergency and necessary performance. No written notice to a
non-performing Owner of a Tract A Ownership Lot pursuant to Section 6(h) shall
be required before the Managing Owner shall have the right, but not the
obligation, to cure any non-performance that resulted in such emergency,
including, without limitation, such actions as may be necessary to prevent
spills, releases or discharges by operating an emergency shut off valve. In the
event the Managing Owner does not take immediate action to cure the
non-performance that resulted in such emergency, the Owner of the SSI Property
shall have the right, but not the obligation, to do so, and no prior written
notice pursuant to Section 6 (h) shall be required. Upon taking action to cure
non-performance, the Owner of the SSI Property shall make commercially
reasonable efforts to notify the non-performing Owner of a Tract A Ownership Lot
and the Managing Owner of the emergency and necessary performance. The Managing
Owner and the Owner of the SSI Property shall have reasonable access to the
Tract A Ownership Lots as necessary to access an emergency shut off valve. In
the event of an emergency in which the Managing Owner or the Owner of the SSI
Property cures or takes affirmative action to cure non-performance, the Managing
Owner or the Owner of the SSI Property shall have the right to seek
reimbursement of its own reasonable costs of performance from the non-performing
Owner of a Tract A Ownership Lot. The Managing Owner shall indemnify and hold
the Owner of the Tract A Ownership Lot harmless to the extent that the actions
of the Managing Owner pursuant to this section are negligent and exacerbate the
spill, release or discharge. The Owner of the SSI Property shall indemnify and
hold the Owner of the Tract A Ownership Lot harmless to the extent that the
actions of the Owner of the SSI Property pursuant to this section are negligent
and exacerbate the spill, release or discharge.

(c)     Maintenance and Repairs of Roadway and Storm Water System Budget. The
Managing Owner shall maintain and repair the Roadway in good condition and
repair consistent with the standards described on the attached Schedule 6 (the
Roadway Minimum Standards ). As a part of the Budget (defined below), the
Managing Owner shall include amounts as necessary to reimburse the Owner of the
SSI Property for the cost of maintaining the SSI Storm Water System to the
extent that system serves Tract A, which shall be determined based on the
estimated volume of use from Tract A, and the Owner of the SSI Property shall be
reimbursed for such costs. Each Budget shall provide the amounts necessary for
the repair and maintenance costs for the Roadway, the Tract A Storm Water System
and the SSI Storm Water System (to the extent serving Tract A based on the
estimated volume of use), including reserves (the Budget ). The Budget for
calendar year 2005 is attached as Schedule 7. The Budget for calendar year 2005
shall be prorated from the date of this Declaration. Not less than 30 nor more
than 60 days before the beginning of each calendar year, Managing Owner shall
provide written notice to each other Owner of the proposed Budget for the
upcoming calendar year. Each notice of proposed Budget shall include an
accounting

 

 


--------------------------------------------------------------------------------



 

of all repair and maintenance expenditures made since the prior accounting, and
a summary of the amount of all repair and replacement reserves then held on
account and the purpose of each reserve consistent with prior Budgets. The
proposed Budget shall include, in reasonable detail, projected maintenance
expenses for the upcoming year, and a proposed assessment for maintenance or
replacement reserves to be paid during the coming year, and the purpose or
purposes for such reserves. Unless Owners responsible for aggregate Maintenance
and Approval Percentages of greater than 50% object to the proposed Budget by
written notice to Managing Owner within thirty (30) days of the date notice of
the proposed Budget is given, the proposed Budget shall be deemed approved. In
the event Owners responsible for aggregate Maintenance and Approval Percentages
of greater than 50% do timely object to such proposed Budget, Managing Owner
shall seek the recommendation of a Qualified Independent Engineer (as defined
below) reasonably selected by the Managing Owner, which engineer shall make a
determination of the maintenance, repairs and/or replacements, and reasonable
reserves, required during the upcoming calendar year to maintain the Roadway in
a condition comparable to the Roadway Minimum Standards or for a needed
improvement to the Storm Water System. Any Extraordinary Assessment for Reserves
(as defined below) shall be supported by the opinion of a Qualified Independent
Engineer. For purposes of this Agreement, a Qualified Independent Engineer shall
be an expert in road design, maintenance and construction if the increase in the
Budget is due to roadway improvements, and shall be an expert in storm water
systems design and construction if the increase in the Budget is due to storm
water system improvements. For purposes of this Agreement, an Extraordinary
Assessment for Reserves shall initially mean an assessment for reserves for
future repairs, replacements or maintenance for all Owners, in the aggregate of
$50,000 or more for the coming calendar year. The amount qualifying as an
Extraordinary Assessment for Reserves shall be adjusted every five (5) years,
starting with calendar year 2010 by an amount equal to the percentage change
over the previous five (5) year period in the Consumer Price Index Seasonally
Adjusted U.S. City Average for all Items for All Urban Consumers (1982-84=100)
published in the Monthly Labor Review by the Bureau of Labor Statistics of the
United States Department of Labor (a CPI Adjustment ). The recommendations of
the Qualified Independent Engineer shall be binding upon the Managing Owner and
all other Owners, and shall be the basis for the reserve portion of the Budget
for the year or years during which the reserve is to be collected for the
improvement(s) in question. To the extent the Qualified Independent Engineer
does not provide cost estimates for maintenance, repairs, replacements, reserves
or any Extraordinary Assessment for Reserves recommended by such engineer,
Managing Owner shall seek one or more bids from qualified contractors reasonably
selected by Managing Owner, which bid or bids shall be the basis for the
budgeted amount for the work recommended by the Qualified Independent Engineer.
In performing the maintenance and repair of the Roadway and the Storm Water
System, Managing Owner may, without the consent of the other Owners, spend all
amounts contained in the Budget designated for standard maintenance and repair
for such calendar year and any unspent amounts at the end of each calendar year
shall be applied to each Owner s pro rata payment of monthly payments to the
Managing Owner based on the Budget for the subsequent calendar year. The
Managing Owner may only spend money held in reserve for a specific repair or
replacement on the repair or replacement for which the reserve was established,
except as provided in the following sentence. During a calendar year, the
Managing Owner may only expend money in excess of the Budget (exclusive of the
reserves) for such calendar year if: (i) an emergency exists, (ii) Owners whose
collective Maintenance and Approval Percentage (as defined below) equals or
exceeds sixty-five percent (65%) have consented to such expenditure, or (iii)
Managing Owner performs the repair of damage or additional maintenance caused by
a Defaulting Owner as defined and provided in Section 3(d) below.

(d)Damage or Excessive Maintenance. If an Owner s or such Owner s Authorized
Roadway Users use the Roadway in such a way as to cause damage to the Roadway
(other than normal wear and tear from vehicular ingress and egress) or require
maintenance at a level that is greater than the Roadway Minimum Standards, then
the Managing Owner may notify such Owner (the Defaulting Owner ) of such damage
and/or need for additional maintenance. If within thirty (30) days of such
notice such Defaulting Owner fails to send the Managing Owner a written notice
either disputing the such damage and/or need for additional maintenance (which
dispute shall be resolved by arbitration as provided herein) or acknowledging
such damage and/or need for additional maintenance and agreeing to commence the
repair of such damage and/or performance of such additional maintenance and
diligently pursue such cure to completion, the Managing Owner shall have the
right, but not the obligation, to perform such repairs or additional maintenance
and such Defaulting Owner shall reimburse the Managing Owner for the cost of
such repair or additional maintenance costs within thirty (30) days of written
request therefor by the Managing Owner.

(e)     Indemnification. Each Owner shall indemnify, protect, defend and save
the other Owners harmless for, from and against any and all liability, damage,
expense, causes of action, suits, claims, or judgments arising from bodily
injury, death, or property damage arising out of the negligence or willful
misconduct in connection with such Owner s and its Authorized Roadway Users use
of the Tract A, except to the extent caused by the negligence or willful
misconduct of the Owner seeking indemnification. Each Owner of a Tract A
Ownership Lot shall indemnify, protect, defend and save the other Owners of
Tract A Ownership Lots harmless for, from and against claims, liabilities, costs
and expenses arising out of event occurring after the date hereof in connection
with the use of, and discharge from and Owner s property into the Storm Drain
System, except to the extent caused by the negligence or willful misconduct of
the Owner of a Tract A Ownership Lot seeking indemnification.

 

 


--------------------------------------------------------------------------------



 

 

(f)     Insurance. Each Owner of Benefited Property shall maintain liability
insurance reasonably appropriate to insure against liability relating to Tract A
and provide coverage for its indemnity obligations hereunder, but failure to
maintain such insurance shall not obviate an Owner s indemnity obligations.

(g)     Payment Terms. The Managing Owner shall invoice each Owner of the
Benefited Property for such Owner s share of the costs to maintain and repair
the Roadway and Storm Water System on a monthly or quarterly basis (at the
discretion of the Managing Owner), but only to the extent allowed under Section
0, and each such Owner shall pay, within thirty (30) days of written request
therefor, to the Managing Owner, such Owner s share of the costs of such
maintenance and repairs using the percentages for such Owner s lot described on
the attached Schedule 4 (the Maintenance and Approval Percentage ). The Managing
Owner shall deposit all unrestricted maintenance and repair funds in a separate
interest bearing checking account at a national bank reasonably selected by the
Managing Owner with an office in Portland, Oregon. The Managing Owner shall
deposit all funds to be held as reserves in an interest bearing escrow account (
Escrow Account ) established at Chicago Title Insurance Company of Oregon ( CTI
), which shall be designated as the escrowee and which shall be paid an annual
fee to maintain the escrow account pursuant to escrow instructions executed by
the Owners of Benefited Property. Approved payments from funds held in reserve
shall be submitted by the Managing Owner to CTI for payment from the Escrow
Account and paid out by CTI pursuant to the escrow instructions. If CTI should
refuse to act as escrowee hereunder, the Owners of the Benefited Property shall
cause a new entity to be appointed to serve as escrowee. No failure to invoice
or delay in invoicing shall constitute a waiver of the Managing Owner s right to
invoice each Owner of the Benefited Property for such Owner s share of all
amounts due hereunder.

(h)     Additional Obligations. The attached Schedule 4 does not include the
owners of the parcels of land described on the attached Schedule 8 ( Lots 12, 15
and 18 ), which owners have the right to use Tract A pursuant to separate
agreements that do not contain express provisions regarding the collection of
maintenance expenses (each an, Excluded User, and together the, Excluded Users
). The Managing Owner shall have the right, but not the obligation, to seek to
obtain reimbursement from the Excluded Users of their respective shares of
maintenance and repair expenses for the Roadway and the Storm Water System,
either by having the Excluded Users execute joinders to this Declaration or
pursuant to the provisions of ORS 105.170 to ORS 105.185; provided however, that
the Managing Owner shall have no obligation to institute litigation to collect
maintenance and repair expenses from the Excluded Users. To the extent an
Excluded User agrees to be obligated to pay its share of maintenance and repair
expenses under this Declaration, the Managing Owner shall revise Schedule 4
(without the need for a formal amendment to this Declaration) to proportionately
reduce the percentage for which each Owner of the Benefited Property is
responsible for maintenance and repair expenses under this Declaration based
upon such new allocation. To the extent an Excluded User agrees to pay its share
of a maintenance and repair expense but does not agree to do so under this
Declaration then, upon the Managing Owner s actual receipt of payment from an
Excluded User, each Owner s maintenance or repair payment shall be reduced (or
refunded if payment has previously been made) by an amount equal to the product
of (i) the amount paid by an Excluded User, less the reasonable costs of
collection incurred by the Managing Owner (including, without limitation, the
costs of its in-house personnel), multiplied by (ii) such Owner s Maintenance
and Approval Percentage. If the Managing Owner incurs costs (including, without
limitation, the costs of its in-house personnel) in pursuing reimbursement or
joinders from the Excluded Users, then, regardless whether the Managing Owner is
successful in obtaining reimbursement or joinder, the costs of pursuing
reimbursement or joinder shall be included in the cost of maintenance and repair
of the Roadway and the Storm Water System for which each Owner of the Benefited
Property shall pay such Owner s share of the collection costs in proportion to
such Owner s Maintenance and Approval Percentage.

(i)Managing Owner Default. A Managing Owner Default shall be deemed to have
occurred if any Owner sends the Managing Owner and all other Owners a written
notice that the Managing Owner has failed to maintain and repair the Roadway in
the condition required under this Declaration pursuant to the notice provisions
of Section 0 and within thirty (30) days of such notice the Managing Owner fails
to send the Owner sending such notice a written notice either disputing the
non-performance (which dispute shall be resolved by arbitration as provided
herein) or acknowledging such non-performance and agreeing to commence the cure
of such non-performance and diligently pursue such cure to completion. So long
as a Managing Owner Default remains uncured, any other Owner shall have the
right, but not the obligation, to cure such non-performance; provided that in an
emergency posing a material risk of injury to persons or property, any Owner
shall have the right, but not the obligation, to cure non-performance by the
Managing Owner so long as such Owner shall first make commercially reasonable
efforts to notify the Managing Owner of such emergency, but no written notice to
the Managing Owner shall be required before such other Owner shall have the
right to cure such non-performance. In the event an Owner cures non-performance
by the Managing Owner, the performing Owner shall have the right to seek
reimbursement of the reasonable costs of performance from the other Owners in
the percentages provided in Schedule 4. The Managing Owner may be replaced as
Managing Owner from time to time upon an affirmative vote of a majority of the
other Owners based on the collective Maintenance and Approval Percentage of the
Owners other than the Managing Owner, which shall be determined by (i)
eliminating the square footage of all lots owned by the Managing Owner as shown
on Schedule 4, with the balance of the square footage equal to 100% (the
Remaining Square Footage, ) and (ii) dividing the square footage owned by each
Owner other than the Managing Owner by the

 

 


--------------------------------------------------------------------------------



 

Remaining Square Footage, with the resulting percentages for each other Owner
being the Maintenance and Approval Percentage of the Owners other than the
Managing Owner.        The vote shall occur at a meeting called by any Owner for
such purpose and if the Owners shall vote to replace the Managing Owner, they
shall also select a new Managing Owner. The Owner requesting such a meeting
shall provide not less than ten (10) days prior written notice to each of the
other Owners pursuant to Section 0, designating a time and location in Portland,
Oregon for such meeting.

(j)      Relation to Plat. The provisions of this Declaration regarding the
repair and maintenance of the Roadway replace and supersede the repair and
maintenance provisions contained in the Plat and the provisions of the Plat
specific to the repair and maintenance of Tract A by the Owners of the Tract A
Ownership Lots shall be of no further force or effect.

4.      Lien Rights. If an amount payable by an Owner to another Owner,
including, without limitation, any amount due to the Managing Owner pursuant to
this Declaration is not paid within thirty (30) days after its due date, such
assessment or charge shall become delinquent and shall bear interest from the
due date until paid at a rate per annum equal to the higher of: (a) twelve
percent (12%) or (b) the prevailing prime (reference) rate as published by Bank
of America (or any successor bank) at its Portland main branch office, or any
comparable successor rate of interest, plus five (5) percentage points, but in
no event higher than the maximum rate permitted by applicable law. In addition,
the Managing Owner on behalf of each Owner that is owed money under this
Declaration by another Owner may: (i) file a statement of lien against the
parcel of an Owner that fails to pay such amounts when due (which lien shall be
subject to the terms of this Declaration) and foreclose the lien to the extent
allowable under Oregon law; (ii) bring an action to recover monetary damages;
and/or (iii) exercise any other right or remedy available to it at law, in
equity, or under this Declaration. No holder of a mortgage or trust deed who
acquires title to a parcel of the Benefited Property by exercising the remedies
provided in its mortgage or trust deed shall be liable for unpaid assessments
levied prior to the date of such acquisition of title. The sale or transfer of
any parcel of the Benefited Property shall not affect any assessment lien
thereon; provided, however, that the sale of any such parcel pursuant to
foreclosure of a mortgage or trust deed thereon shall extinguish the lien as to
any installments of such assessments levied prior to the date of sale.

5.      No Public Dedication. Nothing contained in this Declaration creates any
rights in the general public or dedicates for public use any portion of Tract A.

6.

Miscellaneous.

(a)     The easements, restrictions, benefits and obligations hereunder shall
create mutual benefits and servitudes running with the land and shall bind and
inure to the benefit of the Owners, their respective heirs, successors and
assigns. The singular number includes the plural and the masculine gender
includes the feminine and neuter. Any person or entity acquiring fee title to
the Benefited Property or any portion thereof shall be considered an Owner and
shall be bound by, or as applicable, receive the benefits of, this Declaration.

(b)     The headings herein are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope or intent of this
Declaration nor in any way affect the terms and provisions hereof.

(c)     Any claim, controversy, or dispute between the parties arising out of or
relating to this Declaration, or to the interpretation or breach thereof, shall
be resolved by arbitration in accordance with the then-effective arbitration
rules of the Arbitration Service of Portland, Inc. or the then-effective
commercial arbitration rules of the American Arbitration Association, whichever
organization is selected by the party that first initiates arbitration by filing
a claim in accordance with the filing rules of the organization selected, and
any judgment upon the award rendered pursuant to such arbitration may be entered
in any court having jurisdiction thereof. The parties shall use commercially
reasonable efforts to complete any arbitration within sixty (60) days of the
filing of the dispute, unless the dispute is regarding the refusal to grant a
consent or approval, in which case the time period shall be thirty (30) days.
The arbitrator or arbitrators shall be empowered to impose sanctions for any
party s failure to use commercially reasonable efforts. Each party agrees to
keep all disputes and arbitration proceedings strictly confidential, except for
the disclosure of information required in the ordinary course of business of the
parties or as required by applicable law or regulation. Any time limitation
(such as the statute of limitations or laches) that would bar litigation of a
claim, shall also bar arbitration of the claim. If any provision of this
arbitration program is declared invalid by any court, the remaining provisions
shall not be affected thereby and shall remain fully enforceable. The Owners of
the Benefited Property understand that, on demand, their disputes as described
herein will be resolved by arbitration rather than in a court, and once so
decided, cannot later be brought, filed, or pursued in court.

(d)     In the event a suit, action, arbitration, or other proceeding of any
nature whatsoever, including, without limitation, any proceeding under the US
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Declaration or with respect to any
dispute relating to this Declaration, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys ,

 

 


--------------------------------------------------------------------------------



 

paralegals , accountants , and other experts fees and all other fees, costs, and
expenses actually incurred and reasonably necessary in connection therewith
(collectively, Attorneys Fees ). In the event of suit, action, arbitration, or
other proceeding, the amount of the Attorneys Fees shall be determined by the
judge or arbitrator, shall include fees and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.

(e)     Except for payments of money due hereunder, in case of interference in
performance by any Owner of its obligations under this Declaration because of
any act beyond the reasonable control of such Owner, including without
limitation acts of God, war, insurrection, fires, floods, strikes, unanticipated
equipment failure or other cause beyond the reasonable control of such Owner,
all affected Owners shall take reasonable measures to mitigate the unfavorable
effects of such force majeure events and performance hereunder shall be excused
for a reasonable period of time while the affected Owners take reasonable
measures to mitigate.

(f)     It is expressly agreed that no breach of this Declaration shall entitle
any person or entity to cancel, rescind, or otherwise terminate this
Declaration, or defeat or render invalid the lien of any mortgage or trust deed
made in good faith and for value as to any part of the Benefited Property.
However, such limitation shall not affect in any manner any other rights or
remedies which a party may have hereunder by reason of any such breach.

(g)     This Declaration (including exhibits) constitutes the entire agreement,
and once executed and delivered may not be modified, canceled or altered in any
respect except by written agreement signed by Owners whose collective
Maintenance and Approval Percentage equals or exceeds seventy-five percent (75%)
and recorded in the same manner as required by this document. Invalidation of
any provision of this Declaration, in whole or in part, or of any application of
a provision of this Declaration, by judgment or court order shall in no way
affect other provisions or applications.

(h)     Notice may, unless otherwise provided herein, be given or served (a) by
certified mail, return receipt requested, with postage prepaid, (b) by
delivering the same to such party, or an agent of such party, in person or by
commercial courier, (c) by facsimile transmission, if the time of facsimile
delivery is confirmed by sender s receipt of a transmission report, generated by
sender s facsimile machine, which confirms that the facsimile was successfully
transmitted in its entirety and provided the facsimile was forwarded prior to
5:00 P.M., or (d) by depositing the same into custody of a nationally recognized
overnight delivery service. Notice given in any manner shall be effective only
if and when received by the party to be notified between the hours of 8:00 A.M.
and 5:00 P.M. of any business day with delivery made after such hours to be
deemed received the following business day. For the purposes of notice, each
Owner s notice address shall be the address of each Benefited Property. Each
Owner shall have the right from time to time to change its respective notice
address, and each shall have the right to specify as its address any other
address within the United States of America by at least five (5) days written
notice to all other Owners.

(i)      No modification or termination of this Declaration shall be binding
upon any first position holders of any mortgage or trust deed encumbering the
Benefited Property or their successors or assigns ( Mortgage Holder ), unless
the Mortgage Holder has consented to the modification or termination, which
consent shall not be unreasonably withheld, conditioned or delayed. However,
consent will be deemed given if a Mortgage Holder does not object in writing
within thirty (30) days after notice of the proposed modification or
termination.

IN WITNESS WHEREOF, the undersigned has executed this Declaration the day and
year first written above.

SCHNITZER INVESTMENT CORP., an Oregon corporation

By: ______________________________________

Title: _____________________________________

State of

___________________________)

___________________________)ss.

County of

___________________________)

 

The foregoing instrument was acknowledged before me this _____ day of ______,
2005, by _________________, the _____________ of _________________, on behalf of
________________.

(Seal and Expiration Date)

 

 


--------------------------------------------------------------------------------



 

 

_____________________________________

Notary Public

 

 

 


--------------------------------------------------------------------------------



 

 

Schedule 1

Legal Description of Tract A

March 31, 2005

Job No. 05-3788

NEW TRACT A , BIP

A tract of land being a portion of Tract A , Lot 2 and Lot 3, Burgard Industrial
Park, a duly recorded subdivision in Section 35, Township 2 North, Range 1 West
of the Willamette Meridian, City of Portland, County of Multnomah and State of
Oregon, being more particularly described as follows:

Beginning at the Northeast corner of said Tract A thence along the East line
thereof South 1729 34 East, 62.50 feet to the Southeast corner of said Tract A
thence along the South line thereof South 8846 12 West, 1563.75 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line North 8955 04 West, 43.60 feet to an angle corner in the West line of
said Lot 2; thence along said West line North 0004 56 East, 201.97 feet to an
angle point therein; thence North 6506 14 West, 361.13 feet; thence South 8955
04 East, 80.16 feet; thence North 0004 56 East, 29.07 feet; thence South 6646 00
East, 293.17 feet; thence North 9000 00 East, 162.76 feet to the West line of
Lot 4, Burgard Industrial Park; thence along said West line South 3231 53 East,
19.14 feet to a point on the arc of a non-tangent 140.00 foot radius curve to
the right, a radial line bears North 1704 11 West to said point; thence along
the arc of said curve 38.70 feet through a central angle of 1550 23 (the long
chord bears North 8051 01 East, 38.58 feet); thence North 0113 48 West, 10.00
feet; thence North 8846 12 East, 1546.25 feet to the point of beginning.

Containing therein 2.560 acres, more or less.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 2

Legal Description of Benefited Property

March 31, 2005

Job No. 05-3788

Benefited Property Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West, 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.

Containing therein 13.033 acres, more or less.

Benefited Property Lot 3

(PART OF LOT 3, BIP)

A tract of land being a portion of Lot 3 and a portion of Tract A , BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in Section 35, Township 2 North,
Range 1 West of the Willamette Meridian, City of Portland, County of Multnomah
and State of Oregon, being more particularly described as follows:

Beginning at the Northwest corner of said Lot 3; thence along the North line
thereof South 8038 34 East, 282.88 feet to the beginning of a non-tangent 420.00
foot radius curve to the right, a radial line bears North 3815 50 East to said
point; thence Southeasterly and Southerly along the arc of said curve 379.69
feet through a central angle of 5147 49 (the long chord bears South 2550 16
East, 366.89 feet) to a point on the East line of said Lot 3; thence along said
East line South 0003 39 West, 333.34 feet to an angle point therein; thence
South 8846 12 West, 18.11 feet to an angle point therein; thence along the East
line of said Lot 3 South 0100 48 East, 37.64 feet to the beginning of a
non-tangent 529.00 foot radius curve to the right; thence along the arc of said
curve 132.91 feet

 

 


--------------------------------------------------------------------------------



 

through a central angle of 1423 44 (the long chord bears South 0715 31 West,
132.56 feet); thence South 1409 54 West, 98.26 feet to the beginning of a
non-tangent 348.50 foot radius curve to the left; thence along the arc of said
curve 294.51 feet through a central angle of 4825 11 (the long chord bears South
0945 12 East, 285.83 feet); thence South 3231 53 East, 3.11 feet; thence leaving
the East line of said Lot 3 North 9000 00 West, 162.76 feet; thence North 6646
00 West, 293.17 feet to a point in the West line of said Tract A thence along
said West line North 0004 56 East, 10.93 feet to the Southwest corner of said
Lot 3; thence along the West line thereof North 0004 56 East, 1132.09 feet to
the point of beginning.

Containing therein 11.123 acres, more or less.

Benefited Property Lots 4, 5, 6, 7, 8 and Tract C

Lots 4, 5, 6, 7, 8 and Tract C , BURGARD INDUSTRIAL PARK, a duly recorded
subdivision in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, City of Portland, County of Multnomah and State of Oregon.

Containing therein 11.9422 acres, more or less.

Benefited Property Lot 11

(LOT 11)

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Commencing at the point of intersection of the Easterly Harbor Line of the
Willamette River as established by U.S. Army Corps of Engineers, February 9,
1968, with the Westerly extension of the South line of said Section 35; thence
North 2353'30" West along said Easterly Harbor Line, 2001.45 feet; thence North
2339'54" West along said Easterly Harbor Line, 362.89 feet; thence leaving said
Harbor Line South 8955 04 East, 334.00 feet, more or less, to a point on the
line of Ordinary Low Water of the Willamette River, said point being the True
Point of Beginning of the tract of land herein described; thence continuing
South 8955'04" East, 587.06 feet; thence North 0006'41" East, 78.64 feet to the
Southwest corner of that certain tract conveyed to Container Corporation
recorded July 1, 1950 in Book 1408, Page 125, Multnomah County Deed Records;
thence along the West line thereof North 0006 41 East, 373.53 feet to a point on
the South line of that certain tract conveyed to Bell Oil Terminal Co. recorded
October 9, 1953, in Book 1625, Page 494, said Deed Records; thence along the
South line thereof North 8955'04" West, 355.36 feet; thence along the West line
of said Bell Oil Terminal tract the following courses: North 0002'56" East,
188.56 feet; thence North 8955'04" West, 26.10 feet; thence North 0002'56" East,
229.39 feet to the Northwest corner of said Bell Oil Terminal tract, said point
being on a line drawn South 8955'04" East from the most Southerly corner of the
tract conveyed to Northwest Terminal Co. recorded December 11, 1943 in Book 800,
Page 240, said Deed Records; thence North 8955 04" West, 673.37 feet more or
less, to a point on the line of Ordinary Low Water of the Willamette River;
thence along said line of Ordinary Low Water South 2632 06 East, 117.25 feet;
thence South 0940 53 East, 62.95 feet; thence South 1440 37 East, 80.71 feet;
thence South 0944 02 East, 100.86 feet; thence South 2131 49 East, 218.15 feet;
thence South 4306 21 East, 197.65 feet; thence South 3906 11 East, 102.02 feet;
thence South 3428 10 East, 88.36 feet; thence South 5331 18 East, 45.51 feet to
the True Point of Beginning.

Containing therein 13.966 acres, more or less

Benefited Property Lot 13

(LOT 13)

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Commencing at the point of intersection of the Easterly Harbor Line of the
Willamette River as established by U.S. Army Corps of Engineers, February 9,
1968, with the Westerly extension of the South line of said Section 35; thence
North 2353'30" West along said Easterly Harbor Line, 2001.45 feet; thence North
2339'54" West along said Easterly Harbor Line, 362.89 feet; thence leaving said
Harbor Line South 8955'04" East, 921.06 feet; thence North 0006'41" East, 78.64
feet to the Southwest corner of that certain tract conveyed to Container
Corporation

 

 


--------------------------------------------------------------------------------



 

recorded July 1, 1950 in Book 1408, Page 125, Multnomah County Deed Records;
thence along the West line thereof North 0006 41 East, 313.53 feet to the
Northwest corner of said Container Corporation tract and the True Point of
Beginning of the herein described tract of land; thence continuing North 0006 41
East, 60.00 feet to a point on the South line of that certain tract conveyed to
Bell Oil Terminal Co. recorded October 9, 1953, in Book 1625, Page 494, said
Deed Records; thence along the South line thereof South 8955'04" East, 259.22
feet to the Southeast corner of said Bell Oil Terminal Co. tract; thence on a
Southerly extension of the East line of said Bell Oil Terminal tract South
0002'56" West, 60.00 feet to the North line of said Container Corporation tract;
thence along said North line North 8955 04 West, 259.29 feet to the True Point
of Beginning.

Containing therein 0.357 acres, more or less.

Benefited Property Lot 14

(LOT 14)

A tract of land in the West one-half of Section 35, Township 2 North, Range 1
West of the Willamette Meridian, in the City of Portland, County of Multnomah
and State of Oregon, being more particularly described as follows:

Beginning at the Northeast corner of that certain tract of land conveyed to Bell
Oil Terminal Co. recorded February 1, 1955 in Book 1703 Page 450, Multnomah
County Deed Records, said corner bears North 1236 16 West, 2981.27 feet from the
Southwest corner of the William Gatton D.L.C.; thence Easterly on a line
extending the Northerly line of said Book 1703, Page 450, South 8955 04 East,
896.35 feet to a point on the West line of Lot 3, BURGARD INDUSTRIAL PARK, a
duly recorded subdivision, last described point bears South 0004 56 West, 694.20
feet from the Northwest corner of said Lot 3; thence along said West line of Lot
3 and West line of Tract A South 0004 56 West, 477.89 feet; thence North 8955 04
West, 80.16 feet to the most Northerly Northeast corner of that certain tract of
land conveyed to Container Corp. recorded June 1, 1950 in Book 1408, Page 125,
said Deed Records; thence along the North line thereof North 8955 04 West,
815.91 feet to a point of intersection with the Southerly extension of the East
line of said Bell Oil Terminal Co. tract; thence North 0002 56 East along said
Southerly extension and East line of the Bell Oil Terminal Co. Tract, 477.89
feet to the point of beginning.

Containing therein 9.832 acres, more or less.

Benefited Property Lot 16

(LOT 16)

A tract of land being a portion of those lands described in Book 883, Page 784
recorded September 22, 1972, Multnomah County Deed Records, in Section 35,
Township 2 North, Range 1 West of the Willamette Meridian, in the City of
Portland, County of Multnomah and State of Oregon, being more particularly
described as follows:

Beginning at the Southeast corner of that tract of land conveyed to Container
Corporation of America recorded October 5, 1975, in Book 1066, Page 548, said
Deed Records, said corner bears North 0004 56 East, 40.00 feet from an angle
corner in the West line of Lot 2, BURGARD INDUSTRIAL PARK, a duly recorded
subdivision; thence along said West line of Lot 2 South 0004 56 West, 40.00
feet; thence South 8955 04 East, 115.06 feet; thence South 0004 56 West, 196.53
feet; thence leaving said West line North 9000 00 West, 2069.30 feet, more or
less, to the line of Ordinary Low Water of the Willamette River; thence along
said line of Ordinary Low Water North 1232 11 West, 164.84 feet to the South
line of those lands described in Book 883, Page 784, said Deed Records; thence
along the South line thereof South 8955 04 East, 587.06 feet; thence North 0006
41 East, 78.64 feet to the Southwest corner of said Container Corporation of
America tract; thence along the South line thereof South 8955 04 East, 1403.15
feet to the point of beginning.

EXCEPTING THEREFROM Ownership of the State of Oregon in and to that portion of
the premises herein described lying below the line of Ordinary Low Water of the
Willamette River.

Containing therein 10.273 acres, more or less.

Benefited Property Lot 17

(LOT 17)

 

 


--------------------------------------------------------------------------------



 

 

A tract of land being a portion of those lands described in Book 883, Page 784,
recorded September 22, 1972, Multnomah County Deed Records, and Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in Section 35, Township 2 North,
Range 1 West of the Willamette Meridian, in the City of Portland, County of
Multnomah and State of Oregon, being more particularly described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harbor Line of the Willamette River; thence
along said Harbor Line North 2553 30 West, 253.93 feet; thence South 8808 52
East, 218.00 feet to the True Point of Beginning of the herein described tract
of land, said point being the line of Ordinary Low Water of the Willamette
River; thence continuing South 8808 52 East, 1170.01 feet; thence parallel with
the South line of said Section 35 South 8953 00 East, 1904.74 feet; thence North
6151 50 East, 396.75 feet to a point on the Westerly right of way line of N.
Burgard Road; thence along said Westerly right of way line North 2247 26 West,
30.13 feet to the Southeast corner of said Lot 1, BURGARD INDUSTRIAL PARK;
thence continuing along the Westerly right of way line of N. Burgard Road North
2247 26 West, 58.26 feet; thence leaving said Westerly right of way line South
6548 00 West, 223.00 feet; thence South 7225 00 West, 190.41 feet; thence North
8953 00 West, 255.00 feet; thence South 8248 21 West, 357.00 feet to a point on
the arc of a non-tangent 433.00 foot radius curve to the left, a radial line
bears South 1719 27 East to said point; thence Southwesterly and Westerly along
the arc of said curve 131.81 feet through a central angle of 1726 27 (the long
chord bears South 8123 46 West, 131.30 feet); thence North 8953 00 West, 321.47
feet to the beginning of a tangent 503.40 foot radius curve to the right; thence
along the arc of said curve 169.19 feet through a central angle of 1915 25 (the
long chord bears North 8015 17 West, 168.40 feet to the most Northerly Southwest
corner of said Lot 1, said corner being coincident with the most Southerly
corner of the Northwest Pipe Co. tract described in Recorder s Fee No. 98090513,
said Deed Records, said corner also being on the arc of a tangent 332.50 foot
radius compound curve to the right; thence along the Westerly line of said
Northwest Pipe Co. tract and along the arc of said curve 151.00 feet through a
central angle of 2601 12 (the long chord bears North 5736 59 West, 149.71 feet)
to the beginning of a tangent 286.00 foot radius compound curve to the right;
thence along the arc of said curve 91.35 feet through a central angle of 1818 02
(the long chord bears North 3527 22 West, 90.96 feet); thence North 2618 21
West, 1240.30 feet to the Northwest corner of said Northwest Pipe Co. tract;
thence along the North line thereof North 8701 13 East, 262.63 feet to the
Southwest corner of Lot 2, BURGARD INDUSTRIAL PARK; thence along said West line
North 0004 56 East, 427.10 feet; thence leaving the West line of said Lot 2
North 9000 00 West, 2069.30 feet, more or less, to the line of Ordinary Low
Water of the Willamette River; thence along said line of Ordinary Low Water
South 1232 11 East, 440.17 feet; thence South 4647 24 East, 41.71 feet; thence
South 2553 28 East, 175.11 feet; thence South 2625 59 East, 436.73 feet; thence
South 2324 33 East, 97.72 feet; thence South 2805 06 East, 149.78 feet; thence
South 2612 54 East, 302.88 feet; thence South 2523 35 East, 259.88 feet; thence
South 2002 09 East, 15.96 feet to the True Point of Beginning.

Containing therein 75.857 acres, more or less.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 3

Legal Description of the SSI Property

March 31, 2005

Job No. 05-3788

NEW TRACT A , BIP

An undivided 25% interest in the hereinafter described tract of land, said tract
being a portion of Tract A , Lot 2 and Lot 3, Burgard Industrial Park, a duly
recorded subdivision in Section 35, Township 2 North, Range 1 West of the
Willamette Meridian, City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Beginning at the Northeast corner of said Tract A thence along the East line
thereof South 1729 34 East, 62.50 feet to the Southeast corner of said Tract A
thence along the South line thereof South 8846 12 West, 1563.75 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line North 8955 04 West, 43.60 feet to an angle corner in the West line of
said Lot 2; thence along said West line North 0004 56 East, 201.97 feet to an
angle point therein; thence North 6506 14 West, 361.13 feet; thence South 8955
04 East, 80.16 feet; thence North 0004 56 East, 29.07 feet; thence South 6646 00
East, 293.17 feet; thence North 9000 00 East, 162.76 feet to the West line of
Lot 4, Burgard Industrial Park; thence along said West line South 3231 53 East,
19.14 feet to a point on the arc of a non-tangent 140.00 foot radius curve to
the right, a radial line bears North 1704 11 West to said point; thence along
the arc of said curve 38.70 feet through a central angle of 1550 23 (the long
chord bears North 8051 01 East, 38.58 feet); thence North 0113 48 West, 10.00
feet; thence North 8846 12 East, 1546.25 feet to the point of beginning.

Containing therein 2.560 acres, more or less.

Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along

the arc of said curve 91.68 feet through a central angle of 5822 06 (the long
chord bears South 5935 09 West, 87.77 feet); thence South 3024 06 West, 143.18
feet to the beginning of a tangent 100.00 foot radius curve to the right; thence
along the arc of said curve 59.05 feet through a central angle of 3349 49 (the
long chord bears South 4719 01 West, 58.19 feet) to a point on the most
Northerly South line of said Lot 2; thence along last said line South 8955 04
East, 71.46 feet to an angle corner in the West line of said Lot 2; thence along
said West line South 0004 56 West, 623.63 feet to the Southwest corner of said
Lot 2; thence along the South line thereof North 8701 13 East, 509.64 feet;
thence North 6341 39 East, 26.32 feet; thence North 3101 39 East, 28.39 feet to
an angle corner in the West line of said Lot 1; thence along said West line
South 5858 21 East, 28.50 feet; thence South 3101 39 West, 34.33 feet to the
beginning of a non-tangent 337.50 foot radius curve to the right, a radial line
bears North 1514 39 East to said point; thence Southeasterly along the arc of
said curve 97.19 feet through a central angle of 1630 00 (the long chord bears
South 6630 21 East, 96.86 feet); thence South 5815 21 East, 38.59 feet to the
beginning of a tangent 250.00 foot radius curve to the right; thence along the
arc of said curve

 

 


--------------------------------------------------------------------------------



 

119.99 feet through a central angle of 2730 00 (the long chord bears South 4430
21 East, 118.84 feet); thence South 3045 21 East, 35.58 feet; thence South 2618
21 East, 296.70 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line North 5932
40 West, 224.56 feet to an angle corner therein; thence North 3802 00 West,
149.18 feet to the Southeast corner of said Lot 2; thence along the East line of
said Lot 2 North 0113 48 West, 736.01 feet to the point of beginning.

Containing therein 13.033 acres, more or less.

Lot 17

(LOT 17)

A tract of land being a portion of those lands described in Book 883, Page 784,
recorded September 22, 1972, Multnomah County Deed Records, and Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in Section 35, Township 2 North,
Range 1 West of the Willamette Meridian, in the City of Portland, County of
Multnomah and State of Oregon, being more particularly described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harbor Line of the Willamette River; thence
along said Harbor Line North 2553 30 West, 253.93 feet; thence South 8808 52
East, 218.00 feet to the True Point of Beginning of the herein described tract
of land, said point being the line of Ordinary Low Water of the Willamette
River; thence continuing South 8808 52 East, 1170.01 feet; thence parallel with
the South line of said Section 35 South 8953 00 East, 1904.74 feet; thence North
6151 50 East, 396.75 feet to a point on the Westerly right of way line of N.
Burgard Road; thence along said Westerly right of way line North 2247 26 West,
30.13 feet to the Southeast corner of said Lot 1, BURGARD INDUSTRIAL PARK;
thence continuing along the Westerly right of way line of N. Burgard Road North
2247 26 West, 58.26 feet; thence leaving said Westerly right of way line South
6548 00 West, 223.00 feet; thence South 7225 00 West, 190.41 feet; thence North
8953 00 West, 255.00 feet; thence South 8248 21 West, 357.00 feet to a point on
the arc of a non-tangent 433.00 foot radius curve to the left, a radial line
bears South 1719 27 East to said point; thence Southwesterly and Westerly along
the arc of said curve 131.81 feet through a central angle of 1726 27 (the long
chord bears South 8123 46 West, 131.30 feet); thence North 8953 00 West, 321.47
feet to the beginning of a tangent 503.40 foot radius curve to the right; thence
along the arc of said curve 169.19 feet through a central angle of 1915 25 (the
long chord bears North 8015 17 West, 168.40 feet to the most Northerly Southwest
corner of said Lot 1, said corner being coincident with the most Southerly
corner of the Northwest Pipe Co. tract described in Recorder s Fee No. 98090513,
said Deed Records, said corner also being on the arc of a tangent 332.50 foot
radius compound curve to the right; thence along the Westerly line of said
Northwest Pipe Co. tract and along the arc of said curve 151.00 feet through a
central angle of 2601 12 (the long chord bears North 5736 59 West, 149.71 feet)
to the beginning of a tangent 286.00 foot radius compound curve to the right;
thence along the arc of said curve 91.35 feet through a central angle of 1818 02
(the long chord bears North 3527 22 West, 90.96 feet); thence North 2618 21
West, 1240.30 feet to the Northwest corner of said Northwest Pipe Co. tract;
thence along the North line thereof North 8701 13 East, 262.63 feet to the
Southwest corner of Lot 2, BURGARD INDUSTRIAL PARK; thence along said West line
North 0004 56 East, 427.10 feet; thence leaving the West line of said Lot 2
North 9000 00 West, 2069.30 feet, more or less, to the line of Ordinary Low
Water of the Willamette River; thence along said line of Ordinary Low Water
South 1232 11 East, 440.17 feet; thence South 4647 24 East, 41.71 feet; thence
South 2553 28 East, 175.11 feet; thence South 2625 59 East, 436.73 feet; thence
South 2324 33 East, 97.72 feet; thence South 2805 06 East, 149.78 feet; thence
South 2612 54 East, 302.88 feet; thence South 2523 35 East, 259.88 feet; thence
South 2002 09 East, 15.96 feet to the True Point of Beginning.

Containing therein 75.857 acres, more or less.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 4

Maintenance Share for Owners of Benefited Property

Benefited Property (Lot #)_

 

Acres

 

Square Footage

 

Maintenance %age

 

2

 

6.52

 

283,859

 

7.10%

 

3

 

11.12

 

484,517

 

12.12%

 

4

 

4.20

 

182,952

 

4.58%

 

5

 

3.87

 

168,577

 

4.22%

 

6

 

3.62

 

157,600

 

3.94%

 

7

 

3.10

 

135,036

 

3.38%

 

8

 

3.66

 

159,255

 

3.98%

 

11

 

11.51

 

501,388

 

12.54%

 

13

 

0.35

 

15,461

 

0.39%

 

14

 

9.83

 

427,847

 

10.70%

 

16

 

1.29

 

56,126

 

1.40%

 

17

 

32.70

 

1,424,298

 

35.63%

 

 

 

 

 

 

 

 

 

 

 

91.76

 

3,996,916

 

100.00%

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Schedule 5

Legal Description of Managing Owner Property

Lot 3

(PART OF LOT 3, BIP)

A tract of land being a portion of Lot 3 and a portion of Tract A , BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in Section 35, Township 2 North,
Range 1 West of the Willamette Meridian, City of Portland, County of Multnomah
and State of Oregon, being more particularly described as follows:

Beginning at the Northwest corner of said Lot 3; thence along the North line
thereof South 8038 34 East, 282.88 feet to the beginning of a non-tangent 420.00
foot radius curve to the right, a radial line bears North 3815 50 East to said
point; thence Southeasterly and Southerly along the arc of said curve 379.69
feet through a central angle of 5147 49 (the long chord bears South 2550 16
East, 366.89 feet) to a point on the East line of said Lot 3; thence along said
East line South 0003 39 West, 333.34 feet to an angle point therein; thence
South 8846 12 West, 18.11 feet to an angle point therein; thence along the East
line of said Lot 3 South 0100 48 East, 37.64 feet to the beginning of a
non-tangent 529.00 foot radius curve to the right; thence along the arc of said
curve 132.91 feet through a central angle of 1423 44 (the long chord bears South
0715 31 West, 132.56 feet); thence South 1409 54 West, 98.26 feet to the
beginning of a non-tangent 348.50 foot radius curve to the left; thence along
the arc of said curve 294.51 feet through a central angle of 4825 11 (the long
chord bears South 0945 12 East, 285.83 feet); thence South 3231 53 East, 3.11
feet; thence leaving the East line of said Lot 3 North 9000 00 West, 162.76
feet; thence North 6646 00 West, 293.17 feet to a point in the West line of said
Tract A thence along said West line North 0004 56 East, 10.93 feet to the
Southwest corner of said Lot 3; thence along the West line thereof North 0004 56
East, 1132.09 feet to the point of beginning.

Containing therein 11.123 acres, more or less.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 6

Roadway Minimum Standards

The minimum roadway standard is the standard of maintenance and repairs required
to maintain the Roadways at their current level of maintenance and repair, as of
the date of this Declaration, based on current traffic volumes and weight. The
minimum roadway standard is NOT to the City of Portland or Multnomah County
public street standards with curbs, sidewalks or similar improvements.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 7

Budget (Calendar Year 2005)

 

 

International Terminals

 

 

 

 

 

2005 Common Roadways Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repairs & Maintenance

 

 

 

 

(2)

 

Reserve Account

 

5,000

 

 

 

 

Asphalt Patching - Minor

 

7,000

 

 

 

 

Maintenance Mgr/Engineer

 

2,683

 

 

 

 

Weed abatement/Trash

 

4,250

 

 

 

 

Fire hydrants

 

500

 

 

 

 

Catch basins

 

1,000

 

 

 

Total R&M

 

 

20,433

 

 

 

Contingency

 

 

2,043

 

 

 

Property Tax

 

 

1,350

 

 

(1)

Misc. (Legal or Environmental)

 

1,500

 

 

 

Admin Fee (Acct'g, JDE, Admin.)

 

4,900

 

 

 

 

 

 

 

 

 

 

 

Total Estimated 2005 Expenses

 

30,227

 

 

 

 

 

 

 

 

 

 

(1)

To build and maintain an initial $10,000 reserve for misc. legal/environmental
fees.

(2)

To build and maintain an initial $25,000 reserve for major R&M.

 

 

 

 

 

 

 

 

 

 

 

Expenses will be pro rated.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Schedule 8

Legal Description of the Excluded Users Property

March 31, 2005

Job No. 05-3788

Excluded Users Lot 12 Bell Oil Property

(LOT 12)

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Commencing at the point of intersection of the Easterly Harbor Line of the
Willamette River as established by U.S. Army Corps of Engineers, February 9,
1968, with the Westerly extension of the South line of said Section 35; thence
North 2353'30" West along said Easterly Harbor Line, 2001.45 feet; thence North
2339'54" West along said Easterly Harbor Line, 362.89 feet; thence leaving said
Harbor Line South 8955'04" East, 921.06 feet; thence North 0006'41" East, 78.64
feet to the Southwest corner of that certain tract conveyed to Container
Corporation by Deed recorded July 1, 1950 in Book 1408, Page 125, said Deed
Records; thence along the West line thereof North 0006 41 East, 373.53 feet to a
point on the South line of that certain tract conveyed to Bell Oil Terminal Co.
by Deed recorded October 9, 1953, in Book 1625, Page 494, said Deed Records,
said point being the True Point of Beginning of the herein described tract of
land; thence along the South line thereof North 8955'04" West, 355.36 feet;
thence along the West line of said Bell Oil Terminal tract the following
courses: North 0002'56" East, 188.56 feet; thence North 8955'04" West, 26.10
feet; thence North 0002'56" East, 229.39 feet to the Northwest corner of said
Bell Oil Terminal tract, said point being on a line drawn South 8955'04" East
from the most Southerly corner of the tract conveyed to Northwest Terminal Co.
by Deed recorded December 11, 1943 in Book 800, Page 240, said Deed Records;
thence along the North line of said Bell Oil Terminal Co. tract South 8955 04"
East, 579.18 feet; thence South 0002 56 West, 417.75 feet; thence North 8955 04
West, 259.22 feet to the True Point of Beginning.

Containing therein 6.033 acres, more or less.

Excluded Users Lot 15 Smurfit

(LOT 15)

A tract of land being that certain tract of land described in Book 1408, Page
125, recorded June 1, 1950, Multnomah County deed Records, in Section 35,
Township 2 North, Range 1 West of the Willamette Meridian, City of Portland and
State of Oregon, being more particularly described as follows:

Commencing at the Southwest corner of the William Gatton Donation Land Claim;
thence along the Southerly line of said William Gatton D.L.C. North 5929 35
East, 570.52 feet; thence

leaving said Southerly line North 0007 45 East, 1827.50 feet to the True Point
of Beginning of the herein described tract of land; thence North 8955 04 West,
1403.15 feet; thence North 0006 41 East, 313.53 feet; thence South 8955 04 East,
1075.20 feet; thence South 6506 14 East, 361.13 feet; thence South 0004 56 West,
161.98 feet to the True Point of Beginning.

Containing therein 9.529 acres, more or less.

Excluded Users Lot 18 Lampros Property

(LOT 18)

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and state of Oregon,
being more particularly described as follows:

Beginning at the intersection of the Northeasterly right of way line of North
Sever Road with the Westerly right of way line of North Burgard Road; thence
along said North Burgard Road right of way line North 2247'26" West,

 

 


--------------------------------------------------------------------------------



 

101.10 feet; thence along the arc of a tangent 507.50 foot radius curve to the
right 617.87 feet through a central angle of 6945'22" (long chord bears North
1205'15" East, 580.41 feet); thence leaving said right of way line North
1522'34" West 399.98 feet; thence North 2852'39" West, 125.15 feet; thence South
8805'44" East 26.50 feet; thence North 1729'34" West, 19.88 feet; thence South
8846'12" West, 1053.09 feet; thence South 113'48" East, 736.01 feet to the most
Northerly corner of Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision;
thence along the Northerly line of said Lot 1 South 3802'00 East, 149.18 feet;
thence South 5932'40" East, 333.06 feet to a point on the arc of a tangent
150.00 foot radius curve to the left; thence along the arc of said curve 78.54
feet through a central angle of 3000 00 (the long chord bears South 7432'40"
East, 77.65 feet); thence South 8932'40" East, 347.84 feet to a point in the
Westerly right of way line of North Sever Road; thence along said Westerly line
North 005'07" East, 20.00 feet; thence along the Northerly and Northeasterly
right of way line of North Sever Road as follows: along the arc of a non-tangent
388.10 foot radius curve to the right 91.10 feet through a central angle of
1326'57" (the long chord bears South 8311'24" East, 90.89 feet); thence radial
to said curve North 1332'04" East, 10.00 feet; thence along the arc of a
non-tangent 398.10 foot radius curve to the right 245.01 feet through a central
angle of 3515'44" (the long chord bears South 5850'04" East, 241.16 feet) to the
point of beginning.

Containing therein 25.207 acres, more or less.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 9

Depiction of SSI Storm Drain Easement[img1.jpg]


 

1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

SOUTHERN ROADWAY DECLARATION

When recorded return to:

Bradley S. Miller

Ball Janik LLP

101 SW Main Street, Suite 1100

Portland, Oregon 97204

THIS DECLARATION (this Declaration ) is made as of the 4th day of May, 2005, by
SCHNITZER INVESTMENT CORP., an Oregon corporation ( Declarant ).

Declarant is the owner of real property in the City of Portland, County of
Multnomah, State of Oregon, more particularly described as (the Lot 1 ):

Lot 1, BURGARD INDUSTRIAL PARK, in the City of Portland, County of Multnomah and
State of Oregon.

Declarant desires to grant utility and access easements (including provisions
regarding the repair and maintenance of the access roadway) over the existing
roadways located on the portions of Lot 1 pictorially shown on the attached
Schedule 1 (the N. Sever Roadway ) and on the attached Schedule 2 (the Southern
Roadway ) for the benefit of Declarant and any future owners (each an Owner,
collectively the Owners ) of the portion of the real property described on the
attached Schedule 3 (the Benefited Property ) and a signage easement for the
benefit of the Owner of Lot 1. Hereinafter, the N. Sever Roadway and the
Southern Roadway are sometimes collectively referred to as the Roadways or
individually as a Roadway .

NOW, THEREFORE, Declarant declares as follows:

1.

Utility Easements.

(a)     Reservation of Easement. Declarant reserves a perpetual non-exclusive
easement for the Owners of the Benefited Property to install, operate, maintain,
repair and replace utility lines under, across and within the Roadways, provided
such utility lines do not materially interfere with or violate any restrictions,
easements or other agreements affecting the Roadways. The Owners of the
Benefited Property shall not damage or cause interference with the operation of
any improvements or facilities installed in accordance with the terms hereof by
such other authorized users of Roadways. If the activities or facilities of such
other utility providers result in any conflicts, each affected Owner shall
cooperate and work with such other providers to eliminate such damage or
interference; provided, however that cooperation hereunder shall not require an
Owner to incur any cost or expense as a result of another Owner s installation
of a new utility line pursuant to the easement rights granted to it in this
Section 1(a) nor shall it be obligated to relocate its installations, and
Declarant shall have no responsibility or liability for the same other than from
the negligence or willful misconduct of Declarant; provided however, that to the
extent Declarant is an Owner, Declarant s rights, duties and obligations shall
be those of an Owner hereunder.

(b)     Performance of Utility Work. When performing utility work in the
Roadways, each Owner shall use or shall cause anyone performing utility work on
behalf of or claiming under such Owner to use, commercially reasonable efforts
to minimize any disruption to vehicular ingress and egress across the Roadways;
provided, however that the Owners acknowledge and accept that vehicular ingress
and egress across the Roadways may be temporarily limited as a result of utility
work in the Roadways. After the performance of any utility work in the Roadways
by or on behalf of an Owner for the purposes set forth in this Section 1, such
Owner shall cause the affected portions of the Roadways to be properly compacted
and shall be responsible, at its sole cost and expense, for the restoration of
all improvements and landscaping affected in any way by such work to at least
the condition of such improvements and landscaping as it existed prior to such
installation (including, without limitation, replacing any damaged trees with
trees of similar size and type to the trees damaged), and such Owner shall
warranty that all such work shall be free of material defects for a period of
one (1) year following the completion of such work. In its use of the Roadways
and in the performance of the utility work which an Owner is authorized to
perform within the

 

 


--------------------------------------------------------------------------------



 

Roadways, such Owner shall use its reasonable efforts to avoid causing any
damage to, or interference with, any improvements on or within the Roadways
(including, without limitation, any other utility lines installed under, across
or within the Roadways) or on or within the real property adjacent to the
Roadways; and each such Owner shall, during the performance of any utility work
in the Roadways, use commercially reasonable efforts to provide vehicular access
to each Owner of Benefited Property.

(c)     Use of Roadways for Utility Purposes. In its use of the Roadways for
utility purposes, an Owner shall: (i) use commercially reasonable efforts to
provide for the safety and convenience of all persons using the Roadways; (ii)
regularly inspect, and, at all times, maintain its facilities and related
equipment in good order and repair and in proper operating condition; (iii) not
permit any claim, lien or other encumbrances arising from its use of the
Roadways to accrue against or attach to Roadways or any adjacent lands; and (iv)
indemnify, protect, defend and hold harmless the Declarant and other Owners of
the Benefited Property for, from and against claims, liabilities, costs and
expenses arising out of the installation, maintenance, repairs, operation, or
replacement of the utility lines and related equipment in the Roadways by or on
behalf of such Owner.

(d)     Failure to Perform. If an Owner fails to perform any obligation set
forth in this Section 1, the Owner of any of the Benefited Property may send the
non-performing Owner written notice of non-performance pursuant to the notice
provisions of Section 5(h). If within thirty (30) days of such notice the
non-performing Owner fails to send the Owner sending the non-performance notice
a written notice either (i) disputing the non-performance (which dispute shall
be resolved by arbitration as provided herein); or (ii) acknowledging such
non-performance and agreeing to commence the cure of such non-performance and
diligently pursue such cure to completion, any such other Owner of the Benefited
Property shall have the right, but not the obligation, to institute arbitration
hereunder to determine whether performance is required and, if required, to
compel performance. In any emergency, an Owner shall make commercially
reasonable efforts to notify the non-performing Owner of the emergency and
necessary performance but no written notice to a non-performing Owner pursuant
to Section 5(h) shall be required before any other Owner of the Benefited
Property shall have the right to cure such non-performance that resulted in such
emergency. In the event of an emergency in which an Owner of Benefited Property
cures non-performance, the performing Owner shall, at its option, have the right
to seek reimbursement of the reasonable costs of performance from the
non-performing Owner or the Owners in the percentages provided in Schedule 4;
provided, however that if Owners whose collective Maintenance and Approval
Percentage (as defined in Section 2(g) below) equals or exceeds thirty percent
(30%), dispute that an emergency existed and object to reimbursement of the cost
of performance, then the objecting Owners may, but shall not be required to,
institute arbitration as provided herein in which the performing Owner must
demonstrate that an emergency existed requiring it to immediately perform the
work for which reimbursement is sought.

2.

Access Easements.

(a)     Reservation of Access Easement. Declarant hereby declares and reserves
for the benefit of the Owners of the Benefited Property perpetual, non-exclusive
easements for vehicular ingress and egress over the Roadways in their existing
location as of the date of this Declaration or any relocation thereof. The
Owners may allow the use of the Roadways for ingress and egress by their
employees, agents, invitees, licensees or tenants (each, an Authorized Roadway
User ), but each Owner shall at all times remain responsible for the performance
of all obligations hereunder by its Authorized Roadway Users. There shall be no
parking or storage of vehicles or equipment on the Roadway by the Owners of the
Benefited Property or any Authorized Roadway User, and such parties shall use
the roadways for roadway and utility purposes only. Notwithstanding the
preceding sentence or anything to the contrary in this Declaration, the Owner of
fee simple title to the Southern Roadway shall at all times have the right to
park and store vehicles and equipment on the Southern Roadway provided that such
parking and storage does not unreasonably interfere with vehicular access to
each Benefited Property. The Owners acknowledge and accept that the grant of
this easement is subject to applicable laws and governmental regulations and
restrictions and any temporary limitations on the use of the Roadways in
connection with the repair, replacement or relocation of the Southern Roadway
(which relocation may be initiated by the Managing Owner (as defined below) at
its sole cost and expense to any location reasonably selected by such Managing
Owner so long as the location of the Southern Roadway, as relocated, provides
access to a public roadway, and provided, that during any repair, replacement or
relocation of the Roadways by the Managing Owner, the Managing Owner shall use
commercially reasonable efforts to provide vehicular access to each Owner of
Benefited Property. The initial Managing Owner shall be the Owner of the portion
of the Benefited Property described on the attached Schedule 5; provided, that
the Managing Owner may convey portions of such property to third parties without
relinquishing its role as Managing

 

 


--------------------------------------------------------------------------------



 

Owner and may assign its rights and delegate its duties as Managing Owner to a
future Owner of a portion of such property.

(b)

Reservation of Sign Easements.

(1)     Sign Easement. Declarant reserves a perpetual easement for the benefit
of the Owner of Lot 1 and any future Owners of Lot 1, in the location depicted
on the attached Schedule 9 (the Easement Area ), for vehicular access across the
easement area to Lot 1 to operate, maintain and repair the signs located on Lot
1 and to operate, maintain and repair the existing sign partially located within
the Easement Area on the date hereof, as shown on Schedule 9 (the Existing Sign
). Unless the Easement Area is relocated pursuant to sub-section 2 (b)(2) below,
the Owner of Lot 1 shall not install any additional signs in the Easement Area,
except that it shall have the right to reinstall the Existing Sign with new
signage provided that such new signage is substantially similar to the Existing
Sign (except the name may be changed from time to time).

(2)     Relocation. To the extent the Owner of the SSI Property relocates the
Southern Roadway in accordance with the provisions of this Declaration and the
Owner of Lot 1 desires to relocate its signs, the Owner of the SSI Property and
the Owner of Lot 1 shall use commercially reasonable efforts to mutually agree
upon the relocation of the Easement Area. The Owner of Lot 1 shall elect whether
to relocate the signs on Lot 1 and in the existing Easement Area to a new
easement area within thirty (30) days of receiving written notice of the
proposed relocation of the Southern Roadway from the Owner of the SSI Property
pursuant to the notice provisions in sub-section 2(b)(4) below. The relocated
easement (the Relocated Easement Area ) shall be of approximately the same size
and in substantially similar proximity to the new location of the Southern
Roadway as the Easement Area is to the current location of the Southern Roadway.
In using commercially reasonable efforts to determine the location of the
Relocated Easement Area, the parties shall consider, among other matters, the
line-of-sight safety issues with respect to the Southern Roadway. The location
and dimension of any signs installed in or moved to the Relocated Sign Easement
shall not obscure any existing sign or signs on the SSI Property and the total
display area of signs placed in the Relocated Easement Area shall not exceed one
hundred twenty eight (128) square feet. The Owner of Lot 1 s use of the
Relocated Easement Area and the installation of signage therein shall be subject
to all restrictions, easements or other agreements affecting the Southern
Roadway and shall not unreasonably interfere with ingress and egress to any
Benefited Property or the SSI Property. The Owner of Lot 1 shall bear all cost
of relocating the Easement Area, including without limitation the cost of
preparing a new legal description and depiction, preparing amendment
documentation and recording, and including the cost of relocating or installing
any allowable signs or related property, utilities or otherwise. If the Owner of
Lot 1 does not elect to move its signs as contemplated by this section, the
Owner of the SSI Property will adjust the Easement Area as necessary to maintain
vehicular access to the Easement Area and Lot 1 for the purposes of Section
2(b)(1) above.

(3)     In its use of the Easement Area or the Relocated Easement Area, as the
case may be, the Owner of Lot 1 shall: (i) maintain all permitted signs and
related equipment in good order and repair and in proper operating condition;
(ii) repair any damage to the Easement Area or adjacent property, including the
replacement and restoration of all improvements and landscaping damaged by its
or its agents , contractors , employees or tenants use to at least the condition
of such improvements and landscaping as it existed prior to such use (including,
without limitation, replacing any damaged trees with trees of similar size and
type to the trees damaged) (iii) not permit any claim, lien or other
encumbrances arising from its use of the Easement to accrue against or attach to
the Easement Area, Relocated Easement Area or any adjacent lands; (iv)
indemnify, protect, defend and hold harmless the other Owners of the Benefited
Property and the Owner of the SSI Property for, from and against claims,
liabilities, costs and expenses arising out of the maintenance, repairs or
operation of the signs by the Owner of Lot 1 or its agents, contractors,
employees or tenants; and (v) comply with all applicable laws and regulations.

(4)     Notice. For purposes of this Section 2, the Owner of the SSI Property
shall give written notice of the proposed relocation of the Southern Roadway to
the Owner of Lot 1 ( Relocation Notice ), by addressing such Relocation Notice
to Schnitzer Investment Corp. 3200 NW Yeon Avenue, Portland, OR 97296 Attn:
Controller (the Relocation Notice Address ). The Relocation Notice shall include
the following statement, FAILURE BY THE OWNER OF LOT 1 TO ELECT TO RELOCATE THE
SIGN EASEMENT AND SIGNS BY WRITTEN NOTICE TO THE OWNER OF THE SSI PROPERTY
WITHIN THIRTY (30) DAYS OF RECEIPT OF THIS NOTICE SHALL CONSTITUTE A WAIVER OF
THE RIGHT TO RELOCATE THE SIGN EASEMENT AND THE SIGNS. For purposes of the
Relocation Notice, the address for the Owner of Lot 1 shall

 

 


--------------------------------------------------------------------------------



 

be deemed the Relocation Notice Address. The Owner of Lot 1 shall have the right
from time to time to change the Relocation Notice Address, and shall have the
right to specify as the Relocation Notice Address any other address within the
United States of America by at least five (5) days written notice to the Owner
of the SSI Property pursuant to this Section 2 and addressed to Schnitzer Steel
Industries, Inc.,3200 NW Yeon Avenue, Portland, OR 97296 Attn: General Counsel
(or such other notice address designated by the Owner of the SSI Property
pursuant to the provisions of Section 5(h)), which change of Relocation Notice
Address shall include the following statement: THIS CHANGE OF ADDRESS NOTICE IS
GIVEN PURSUANT TO THE SOUTHERN ROADWAY DECLARATION DATED MAY 4, 2005, AND
PROVIDES THE OWNER OF THE SSI PROPERTY THE RELOCATION NOTICE ADDRESS FOR
PURPOSES OF GIVING RELOCATION NOTICE TO THE OWNER OF LOT 1. Notices pursuant to
this Section 2 may be given or served (a) by certified mail, return receipt
requested, with postage prepaid, (b) by delivering the same to such party, or an
agent of such party, in person or by commercial courier with verifiable
confirmation of delivery, or (c) by depositing the same into custody of a
nationally recognized overnight delivery service with verifiable confirmation of
delivery. Notice given in any manner shall be effective only if and when
received by the party to be notified between the hours of 8:00 A.M. and 5:00
P.M. of any business day with delivery made after such hours to be deemed
received the following business day. Except as provided herein, all other
notices under this Declaration shall be given pursuant to Section 5(h).

 

(c)Maintenance and Repairs of Roadways Budget. The Managing Owner shall maintain
and repair the Roadways in good condition and repair consistent with the
standards described on the attached Schedule 6 (the Roadway Minimum Standards
).Each budget shall provide the amounts necessary for the repair and maintenance
costs for the Roadways, including reserves (the Budget ). The Budget for
calendar year 2005 is attached as Schedule 7. The Budget for calendar year 2005
shall be prorated from the date of this Declaration. Not less than thirty (30)
nor more than sixty (60) days before the beginning of each calendar year,
Managing Owner shall provide written notice to each other Owner of the proposed
Budget for the upcoming calendar year. Each notice of proposed Budget shall
include an accounting of all repair and maintenance expenditures made since the
prior accounting, and a summary of the amount of all repair and replacement
reserves then held on account and the purpose of each reserve consistent with
prior Budgets. The proposed Budget shall include, in reasonable detail,
projected maintenance expenses for the upcoming year, and a proposed assessment
for maintenance or replacement reserves to be paid during the coming year, and
the purpose or purposes for such reserves. Unless Owners responsible for
aggregate Maintenance and Approval Percentages of greater than thirty percent
(30%) object to the proposed Budget by written notice to Managing Owner within
thirty (30) days of the date notice of the proposed Budget is given, the
proposed Budget shall be deemed approved. In the event Owners responsible for
aggregate Maintenance and Approval Percentages of greater than thirty percent
(30%) do timely object to such proposed Budget or timely object to a specific
line-item of the proposed Budget, the Managing Owner shall seek the
recommendation of a Qualified Independent Engineer (as defined below) reasonably
selected by the Managing Owner, which engineer shall make a determination of the
appropriate Budget or the appropriate line-item of the Budget (as the case may
be) for maintenance, repairs and/or replacements, and reasonable reserves,
required during the upcoming calendar year to maintain the Roadways in a
condition comparable to the Roadway Minimum Standards (the Engineer s
Determination ). If the Engineer s Determination is not more than fifteen
percent (15%) less than the Managing Owner s proposed Budget, or more than
fifteen percent (15%) less than the specific line-item of the Budget that has
been challenged, then the objecting Owners shall be solely responsible for the
fees charged by the Qualified Independent Engineer and shall reimburse the
Managing Owner for such cost within ten (10) days after receipt of a copy of the
invoice. In the event the Engineer s Determination is more than fifteen percent
(15%) less than the Managing Owner s proposed Budget, or more than fifteen
percent (15%) less than the specific line-item of the Budget that has been
challenged, then the Managing Owner shall be solely responsible for payment of
the fees charged by the Qualified Independent Engineer. Any Extraordinary
Assessment for Reserves (as defined below) shall be supported by the opinion of
a Qualified Independent Engineer. For purposes of this Agreement, a Qualified
Independent Engineer shall be an expert in road design, maintenance and
construction. For purposes of this Agreement, an Extraordinary Assessment for
Reserves shall initially mean an assessment for reserves for future repairs,
replacements or maintenance for all Owners, in the aggregate of $50,000 or more
for the coming calendar year. The amount qualifying as an Extraordinary
Assessment for Reserves shall be adjusted every five (5) years, starting with
calendar year 2010 by an amount equal to the percentage change over the previous
five (5) year period in the Consumer Price Index Seasonally Adjusted U.S. City
Average for all Items for All Urban Consumers (1982-84=100) published in the
Monthly Labor Review by the Bureau of Labor Statistics of the United States
Department of Labor (a CPI Adjustment ). The recommendations of the Qualified
Independent Engineer

 

 


--------------------------------------------------------------------------------



 

shall be binding upon the Managing Owner and all other Owners, and shall be the
basis for the reserve portion of the Budget for the year or years during which
the reserve is to be collected for the improvement(s) in question. To the extent
the Qualified Independent Engineer does not provide cost estimates for
maintenance, repairs, replacements, reserves or any Extraordinary Assessment for
Reserves recommended by such engineer, Managing Owner shall seek one or more
bids from qualified contractors reasonably selected by Managing Owner, which bid
or bids shall be the basis for the budgeted amount for the work recommended by
the Qualified Independent Engineer. In performing the maintenance and repair of
the Roadways, Managing Owner may, without the consent of the other Owners, spend
all amounts contained in the Budget designated for standard maintenance and
repair for such calendar year and any unspent amounts at the end of each
calendar year shall be applied to each Owner s pro rata payment of monthly
payments to the Managing Owner based on the Budget for the subsequent calendar
year. The Managing Owner may only spend money held in reserve for a specific
repair or replacement on the repair or replacement for which the reserve was
established, except as provided in the following sentence. During a calendar
year, the Managing Owner may only expend money in excess of the Budget
(exclusive of the reserves) for such calendar year if: (i) an emergency exists,
(ii) Owners whose collective Maintenance and Approval Percentage (as defined
below) equals or exceeds seventy percent (70%) have consented to such
expenditure, or (iii) Managing Owner performs the repair of damage or additional
maintenance caused by a Defaulting Owner as defined and provided in Section 3(d)
below.

(d)     Damage or Excessive Maintenance. If an Owner s or such Owner s
Authorized Roadway Users use the Roadways in such a way as to cause damage to
the Roadways (other than normal wear and tear from vehicular ingress and egress)
or require maintenance at a level that is greater than the Roadway Minimum
Standards, then the Managing Owner may notify such Owner (the Defaulting Owner )
of such damage and/or need for additional maintenance. If within thirty (30)
days of such notice such Defaulting Owner fails to send the Managing Owner a
written notice either disputing the such damage and/or need for additional
maintenance (which dispute shall be resolved by arbitration as provided herein)
or acknowledging such damage and/or need for additional maintenance and agreeing
to commence the repair of such damage and/or performance of such additional
maintenance and diligently pursue such cure to completion, the Managing Owner
shall have the right, but not the obligation, to perform such repairs or
additional maintenance and such Defaulting Owner shall reimburse the Managing
Owner for the cost of such repair or additional maintenance costs within thirty
(30) days of written request therefor by the Managing Owner.

(e)     Indemnification. Each Owner shall indemnify, protect, defend and save
the other Owners harmless for, from and against any and all liability, damage,
expense, causes of action, suits, claims, or judgments arising from bodily
injury, death, or property damage arising out of the negligence or willful
misconduct in connection with such Owner s and its Authorized Roadway Users use
of the Roadways, except to the extent caused by the negligence or willful
misconduct of the Owner seeking indemnification.

(f)     Insurance. Each Owner of Benefited Property shall maintain liability
insurance reasonably appropriate to insure against liability relating to the
Roadways and provide coverage for its indemnity obligations hereunder, but
failure to maintain such insurance shall not obviate an Owner s indemnity
obligations.

(g)     Payment Terms. The Managing Owner shall invoice each Owner of the
Benefited Property for such Owner s share of the costs to maintain and repair
the Roadways on a monthly basis or quarterly basis (at the election of the
Managing Owner), but only to the extent allowed under Section 2(c), and each
such Owner shall pay, within thirty (30) days of written request therefor, to
the Managing Owner, such Owner s share of the costs of such maintenance and
repairs using the percentages for such Owner s lot described on the attached
Schedule 4 (the Maintenance and Approval Percentage ). The Managing Owner shall
deposit all unrestricted maintenance and repair funds in a separate interest
bearing checking account at a national bank reasonably selected by the Managing
Owner with an office in Portland, Oregon. The Managing Owner shall deposit all
funds to be held as reserves in an interest bearing escrow account ( Escrow
Account ) established at Chicago Title Insurance Company of Oregon ( CTI ),
which shall be designated as the escrowee and which shall be paid an annual fee
to maintain the escrow account pursuant to escrow instructions executed by the
Owners of Benefited Property. Approved payments from funds held in reserve shall
be submitted by the Managing Owner to CTI for payment from the Escrow Account
and paid out by CTI pursuant to the escrow instructions. If CTI should refuse to
act as escrowee hereunder, the Owners of the Benefited Property shall cause a
new entity to be appointed to serve as escrowee. No failure to invoice or delay
in invoicing shall constitute a waiver of the Managing Owner s right to invoice
each Owner of the Benefited Property for such Owner s share of all amounts due
hereunder.

 

 


--------------------------------------------------------------------------------



 

 

(h)     Additional Obligations. The attached Schedule 4 does not include the
owners of the parcels of land described on the attached Schedule 8 ( Lots 18,
20, 21 and 23 ), which owners have the right to use the one or more of the
Roadways pursuant to separate agreements that do not contain express provisions
regarding the collection of maintenance expenses (each an, Excluded User, and
together the, Excluded Users ). The Managing Owner shall have the right, but not
the obligation, to seek to obtain reimbursement from the Excluded Users of their
respective shares of maintenance and repair expenses for the Roadways, either by
having the Excluded Users execute joinders to this Declaration or pursuant to
the provisions of ORS 105.170 to ORS 105.185; provided however, that the
Managing Owner shall have no obligation to institute litigation to collect
maintenance and repair expenses from the Excluded Users. To the extent an
Excluded User agrees to be obligated to pay its share of maintenance and repair
expenses under this Declaration, the Managing Owner shall revise Schedule 4
(without the need for a formal amendment to this Declaration) to proportionately
reduce the percentage for which each Owner of the Benefited Property is
responsible for maintenance and repair expenses under this Declaration based
upon such new allocation. To the extent an Excluded User agrees to pay its share
of a maintenance and repair expense but does not agree to do so under this
Declaration then, upon the Managing Owner s actual receipt of payment from an
Excluded User, each Owner s maintenance or repair payment shall be reduced (or
refunded if payment has previously been made) by an amount equal to the product
of (i) the amount paid by an Excluded User, less the reasonable costs of
collection incurred by the Managing Owner (including, without limitation, the
costs of its in-house personnel), multiplied by (ii) such Owner s Maintenance
and Approval Percentage. If the Managing Owner incurs costs (including, without
limitation, the costs of its in-house personnel) in pursuing reimbursement or
joinders from the Excluded Users, then, regardless whether the Managing Owner is
successful in obtaining reimbursement or joinder, the costs of pursuing
reimbursement or joinder shall be included in the cost of maintenance and repair
of the Roadways for which each Owner of the Benefited Property shall pay such
Owner s share of the collection costs in proportion to such Owner s Maintenance
and Approval Percentage.

(i)      Managing Owner Default. A Managing Owner Default shall be deemed to
have occurred if any Owner sends the Managing Owner and all other Owners a
written notice that the Managing Owner has failed to maintain and repair the
Roadways in the condition required under this Declaration pursuant to the notice
provisions of Section 5(h) and within thirty (30) days of such notice the
Managing Owner fails to send the Owner sending such notice a written notice
either disputing the non-performance (which dispute shall be resolved by
arbitration as provided herein) or acknowledging such non-performance and
agreeing to commence the cure of such non-performance and diligently pursue such
cure to completion. So long as a Managing Owner Default remains uncured, any
other Owner shall have the right, but not the obligation, to cure such
non-performance; provided that in an emergency posing a material risk of injury
to persons or property, any Owner shall have the right, but not the obligation,
to cure non-performance by the Managing Owner so long as such Owner shall first
make commercially reasonable efforts to notify the Managing Owner of such
emergency, but no written notice to the Managing Owner shall be required before
such other Owner shall have the right to cure such non-performance. In the event
an Owner cures non-performance by the Managing Owner, the performing Owner shall
have the right to seek reimbursement of the reasonable costs of performance from
the other Owners in the percentages provided in Schedule 4.

3.      Lien Rights. If an amount payable by an Owner to another Owner,
including, without limitation, any amount due to the Managing Owner pursuant to
this Declaration is not paid within thirty (30) days after its due date, such
assessment or charge shall become delinquent and shall bear interest from the
due date until paid at a rate per annum equal to the higher of: (a) twelve
percent (12%) or (b) the prevailing prime (reference) rate as published by Bank
of America (or any successor bank) at its Portland main branch office, or any
comparable successor rate of interest, plus five (5) percentage points, but in
no event higher than the maximum rate permitted by applicable law. In addition,
the Managing Owner on behalf of each Owner that is owed money under this
Declaration by another Owner may: (i) file a statement of lien against the
parcel of an Owner that fails to pay such amounts when due (which lien shall be
subject to the terms of this Declaration) and foreclose the lien to the extent
allowable under Oregon law; (ii) bring an action to recover monetary damages;
and/or (iii) exercise any other right or remedy available to it at law, in
equity, or under this Declaration. No holder of a mortgage or trust deed who
acquires title to a parcel of the Benefited Property by exercising the remedies
provided in its mortgage or trust deed shall be liable for unpaid assessments
levied prior to the date of such acquisition of title. The sale or transfer of
any parcel of the Benefited Property shall not affect any assessment lien
thereon; provided, however, that the sale of any such parcel pursuant to
foreclosure of a mortgage or trust deed thereon shall extinguish the lien as to
any installments of such assessments levied prior to the date of sale.

 

 


--------------------------------------------------------------------------------



 

 

4.              No Public Dedication. Nothing contained in this Declaration
creates any rights in the general public or dedicates for public use any portion
of the Roadways.

5.

Miscellaneous.

(a)     The easements, restrictions, benefits and obligations hereunder shall
create mutual benefits and servitudes running with the land and shall bind and
inure to the benefit of the Owners, their respective heirs, successors and
assigns. The singular number includes the plural and the masculine gender
includes the feminine and neuter. Any person or entity acquiring fee title to
the Benefited Property or any portion thereof shall be considered an Owner and
shall be bound by, or as applicable, receive the benefits of, this Declaration.

(b)     The headings herein are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope or intent of this
Declaration nor in any way affect the terms and provisions hereof.

(c)     Any claim, controversy, or dispute between the parties arising out of or
relating to this Declaration, or to the interpretation or breach thereof, shall
be resolved by arbitration in accordance with the then-effective arbitration
rules of the Arbitration Service of Portland, Inc. or the then-effective
commercial arbitration rules of the American Arbitration Association, whichever
organization is selected by the party that first initiates arbitration by filing
a claim in accordance with the filing rules of the organization selected, and
any judgment upon the award rendered pursuant to such arbitration may be entered
in any court having jurisdiction thereof. The parties shall use commercially
reasonable efforts to complete any arbitration within sixty (60) days of the
filing of the dispute, unless the dispute is regarding the refusal to grant a
consent or approval, in which case the time period shall be thirty (30) days.
The arbitrator or arbitrators shall be empowered to impose sanctions for any
party s failure to use commercially reasonable efforts. Each party agrees to
keep all disputes and arbitration proceedings strictly confidential, except for
the disclosure of information required in the ordinary course of business of the
parties or as required by applicable law or regulation. Any time limitation
(such as the statute of limitations or laches) that would bar litigation of a
claim, shall also bar arbitration of the claim. If any provision of this
arbitration program is declared invalid by any court, the remaining provisions
shall not be affected thereby and shall remain fully enforceable. The Owners of
the Benefited Property understand that, on demand, their disputes as described
herein will be resolved by arbitration rather than in a court, and once so
decided, cannot later be brought, filed, or pursued in court.

(d)     In the event a suit, action, arbitration, or other proceeding of any
nature whatsoever, including, without limitation, any proceeding under the US
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Declaration or with respect to any
dispute relating to this Declaration, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys , paralegals ,
accountants , and other experts fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith
(collectively, Attorneys Fees ). In the event of suit, action, arbitration, or
other proceeding, the amount of the Attorneys Fees shall be determined by the
judge or arbitrator, shall include fees and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.

(e)     Except for payments of money due hereunder, in case of interference in
performance by any Owner of its obligations under this Declaration because of
any act beyond the reasonable control of such Owner, including without
limitation acts of God, war, insurrection, fires, floods, strikes, unanticipated
equipment failure or other cause beyond the reasonable control of such Owner,
all affected Owners shall take reasonable measures to mitigate the unfavorable
effects of such force majeure events and performance hereunder shall be excused
for a reasonable period of time while the affected Owners take reasonable
measures to mitigate.

(f)     It is expressly agreed that no breach of this Declaration shall entitle
any person or entity to cancel, rescind, or otherwise terminate this
Declaration, or defeat or render invalid the lien of any mortgage or trust deed
made in good faith and for value as to any part of the Benefited Property.
However, such limitation shall not affect in any manner any other rights or
remedies which a party may have hereunder by reason of any such breach.

(g)     This Declaration (including exhibits) constitutes the entire agreement,
and once executed and delivered may not be modified, canceled or altered in any
respect except by written agreement signed by

 

 


--------------------------------------------------------------------------------



 

Owners whose collective Maintenance and Approval Percentage equals or exceeds
seventy-five percent (75%) and recorded in the same manner as required by this
document. Invalidation of any provision of this Declaration, in whole or in
part, or of any application of a provision of this Declaration, by judgment or
court order shall in no way affect other provisions or applications.

(h)     Notice may, unless otherwise provided herein, be given or served (a) by
certified mail, return receipt requested, with postage prepaid, (b) by
delivering the same to such party, or an agent of such party, in person or by
commercial courier, (c) by facsimile transmission, if the time of facsimile
delivery is confirmed by sender s receipt of a transmission report, generated by
sender s facsimile machine, which confirms that the facsimile was successfully
transmitted in its entirety and provided the facsimile was forwarded prior to
5:00 P.M., or (d) by depositing the same into custody of a nationally recognized
overnight delivery service. Notice given in any manner shall be effective only
if and when received by the party to be notified between the hours of 8:00 A.M.
and 5:00 P.M. of any business day with delivery made after such hours to be
deemed received the following business day. For the purposes of notice, each
Owner s notice address shall be the address of each Benefited Property. Each
Owner shall have the right from time to time to change its respective notice
address, and each shall have the right to specify as its address any other
address within the United States of America by at least five (5) days written
notice to all other Owners. The initial notice address for the Owner of Lot 1
shall be Schnitzer Investment Corp. 3200 NW Yeon Avenue, Portland, OR 97296
Attn: Controller.

(i)      No modification or termination of this Declaration shall be binding
upon any first position holders of any mortgage or trust deed encumbering the
Benefited Property or their successors or assigns ( Mortgage Holder ), unless
the Mortgage Holder has consented to the modification or termination, which
consent shall not be unreasonably withheld, conditioned or delayed. However,
consent will be deemed given if a Mortgage Holder does not object in writing
within thirty (30) days after notice of the proposed modification or
termination.

IN WITNESS WHEREOF, the undersigned has executed this Declaration the day and
year first written above.

SCHNITZER INVESTMENT CORP., an Oregon corporation

By: ______________________________________

Title: _____________________________________

State of

___________________________)

___________________________)ss.

County of

___________________________)

 

The foregoing instrument was acknowledged before me this _____ day of ______,
2005, by _______________, the ______________ of ________________, on behalf of
________________.

(Seal and Expiration Date)

 

_____________________________________

Notary Public

 

 


--------------------------------------------------------------------------------



 

 

Schedule 1

N. Sever Roadway

[img2.jpg]




 

 


--------------------------------------------------------------------------------



 

 

Schedule 2

Southern Roadway

[img3.jpg]




 

 


--------------------------------------------------------------------------------



 

 

Schedule 3

Legal Description of Benefited Property

March 31, 2005

Job #05-3788

Benefited Property Lot 1

(PART OF LOT 1, BIP)

A tract of land being a portion of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision in the Southeast 1/4 of Section 35, Township 2 North, Range
1 West of the Willamette Meridian, City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Southwest corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence
along the West line of said Lot 1 North 0007 00 East, 52.32 feet to an angle
corner therein; thence North 6555 19 East, 777.00 feet; thence North 2618 21
West, 603.43 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line South 5932
40 East, 108.50 feet to the beginning of a tangent 150.00 foot radius curve to
the left; thence along the arc of said curve 78.54 feet through a central angle
of 3000 00 (the long chord bears South 7432 40 East, 77.65 feet); thence South
8932 40 East, 347.84 feet to an angle corner in the East line of said Lot 1;
thence along the East line of said Lot 1 the following courses to wit:

South 0005 07 West, 50.00 feet;

North 8947 09 West, 117.53 feet;

North 0014 35 East, 4.03 feet;

North 8932 40 West, 256.82 feet;

South 0005 58 East, 118.01 feet;

North 6210 00 East, 10.26 feet;

South 8949 00 East, 5.82 feet;

South 6741 00 West, 162.52 feet;

South 2219 00 East, 20.00 feet;

North 6741 00 East, 158.54 feet;

South 8949 00 East, 584.97 feet to a point on a non-tangent 298.10 foot radius
curve to the right, a radial line bears North 5031 54 East to said point; thence
Southeasterly along the arc of said curve 3.10 feet through a central angle of
0035 42 (the long chord bears South 3910 09 East, 3.10 feet); thence South 5107
37 West, 25.00 feet to a point on the arc of a non-tangent 273.10 foot radius
curve to the right, a radial line bears North 5107 42 East to said point; thence
Southeasterly along the arc of said curve 46.11 feet through a central angle of
0940 25 (the long chord bears South 3402 05 East, 46.05 feet); thence South 2911
53 East, 314.62 feet; thence North 6048 07 East, 55.00 feet; thence South 2911
53 East, 117.88 feet to the

beginning of a tangent 544.93 foot radius curve to the right; thence along the
arc of said curve 60.94 feet through a central angle of 0624 27 (the long chord
bears South 2559 39 East, 90.91 feet); thence South 2247 26 East, 331.92 feet to
the Southeast corner of said Lot 1; thence along the South line of said Lot 1
South 6151 50 West, 269.91 feet to the beginning of a tangent 485.00 foot radius
curve to the right; thence along the arc of said curve 239.16 feet through a
central angle of 2815 10 (the long chord bears South 7559 25 West, 236.74 feet);
thence North 8953 00 West, 1166.33 feet to the point of beginning.

 

 


--------------------------------------------------------------------------------



 

 

Benefited Property Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West, 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.

Benefited Property Lot 17

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of

 

 


--------------------------------------------------------------------------------



 

said curve 151.00 feet through a central angle of 2601 12 (the long chord bears
North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 4

Maintenance Share for Owners of Benefited Property

 

Benefited Property (Lot #)_

 

Acres

 

Square Footage

 

Maintenance %age

 

 

 

 

 

 

 

1

 

20.13

 

876,950

 

33.92%

2

 

6.52

 

283,859

 

10.98%

17

 

32.70

 

1,424,298

 

55.10%

 

 

 

 

 

 

 

 

 

 

 

2,585,107

 

100.00%

 

 


--------------------------------------------------------------------------------



 

 

Schedule 5

Legal Description of Managing Owner Property

March 31, 2005

Job No. 05-3788

Lot 17

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 6

Roadway Minimum Standards

The minimum roadway standard is the standard of maintenance and repairs required
to maintain the Roadways at their current level of maintenance and repair as of
the date of this Declaration based on current traffic volumes and weight. The
minimum roadway standard is NOT to the City of Portland or Multnomah County
public street standards with curbs, sidewalks or similar improvements.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 7

Budget (Calendar Year 2005)

 

 

 

 

International Terminals

 

 

 

 

 

2005 Common Roadways Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repairs & Maintenance

 

 

 

 

(2)

 

Reserve Account

 

5,000

 

 

 

 

Asphalt Patching - Minor

 

5,000

 

 

 

 

Maintenance Mgr/Engineer

 

2,683

 

 

 

 

Weed abatement/Trash

 

4,250

 

 

 

 

Lighting

 

 

0

 

 

 

 

Fire hydrants

 

500

 

 

 

 

Catch basins

 

1,000

 

 

 

Total R&M

 

 

18,433

 

 

 

Contingency

 

 

1,843

 

 

 

Property Tax

 

 

1,350

 

 

(1)

Misc. (Legal or Environmental)

 

1,500

 

 

 

Admin Fee (Acct'g, JDE, Admin.)

 

4,900

 

 

 

 

 

 

 

 

 

 

 

Total Estimated 2005 Expenses

 

28,027

 

 

 

 

 

 

 

 

 

 

(1)

To build and maintain an initial $10,000 reserve for misc. legal/environmental
fees.

(2)

To build and maintain an initial $25,000 reserve for major R&M.

 

 

 

 

 

 

 

 

 

 

 

Expenses will be pro rated.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

Schedule 8

Legal Description of the Excluded Users Property

March 31, 2005

Job #05-3788

LOT 18

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and state of Oregon,
described as follows:

Beginning at the intersection of the Northeasterly right of way line of North
Sever Road with the Westerly right of way line of North Burgard Road; thence
along said North Burgard Road right of way line North 2247'26" West, 101.10
feet; thence along the arc of a tangent 507.50 foot radius curve to the right
617.87 feet through a central angle of 6945'22" (long chord bears North 1205'15"
East, 580.41 feet); thence leaving said right of way line North 1522'34" West
399.98 feet; thence North 2852'39" West, 125.15 feet; thence South 8805'44" East
26.50 feet; thence North 1729'34" West, 19.88 feet; thence South 8846'12" West,
1053.09 feet; thence South 113'48" East, 736.01 feet to the most Northerly
corner of Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision; thence
along the Northerly line of said Lot 1 South 3802'00 East, 149.18 feet; thence
South 5932'40" East, 333.06 feet to a point on the arc of a tangent 150. foot
radius curve to the left; thence along the arc of said curve 78.54 feet through
a central angle of 3000 00 (the long chord bears South 7432'40" East, 77.65
feet); thence South 8932'40" East, 347.84 feet to a point in the Westerly right
of way line of North Sever Road; thence along said Westerly line North 005'07"
East, 20.00 feet; thence along the Northerly and Northeasterly right of way line
of North Sever Road as follows: along the arc of a non-tangent 388.10 foot
radius curve to the right 91.10 feet through a central angle of 1326'57" (the
long chord bears South 8311'24" East, 90.89 feet); thence radial to said curve
North 1332'04" East, 10.00 feet; thence along the arc of a non-tangent 398.10
foot radius curve to the right 245.01 feet through a central angle of 3515'44" (
the long chord bears South 5850'04" East, 241.16 feet) to the point of
beginning.

LOT 20

(NORTHWEST PIPE)

A tract of land in the Southeast 1/4 of Section 35, Township 2 North, Range 1
West of the Willamette Meridian, City of Portland, County of Multnomah and State
of Oregon, being more particularly described as follows:

Commencing at a point in the centerline of North Burgard Road, County Road No.
1397-60, said point being Engineer s Station 13+52.53; thence North 8949 00
West, 471.91 feet to the True point of Beginning of the herein described tract
of land; thence continuing North 8949 00 West, 247.06 feet to an angle corner in
the East line of Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision;
thence along said East line South 6210 00 West, 10.26 feet; thence North 0005 58
West, 118.01 feet; thence South 8932 40 East, 256.82 feet; thence leaving said
East line South 0014 35 West, 111.97 feet to the True Point of Beginning.

LOT 21

(McINTYRE ELECTRICAL COMPANY)

A tract of land being those lands described in Grant Deed recorded June 8, 1959
in Book 1958, Page 672, Multnomah County Deed Records, in the Southeast 1/4 of
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, City of
Portland, County of Multnomah and State of Oregon, being more particularly
described as follows:

Commencing at a point in the centerline of North Burgard Road, County Road No.
1397-60, said point being Engineer s Station 13+52.53; thence North 8949 00
West, 371.91 feet to the True point of Beginning of the herein described tract
of land; thence continuing North 8949 00 West, 100.00 feet to the Southeast
corner of that certain tract of land described in correction Deed to Northwest
Pipe Company as Recorder s Fee No. 98090513 said Deed Records; thence along the
East line of said Northwest Pipe Company tract North 0014 35 East, 100.00 feet
to an angle point on the East line of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision; thence along

 

 


--------------------------------------------------------------------------------



 

said East line South 8947 09 East, 100.00 feet; thence leaving said East line
South 0014 35: West, 107.89 feet to the True Point of Beginning.

LOT 23

(NORTHWEST PIPE CO.)

A tract of land being those lands described in Correction Deed to Northwest Pipe
Company by Warranty Deed, recorded as Recorder s Fee No. 98090513, Multnomah
County Deed Records, in the Southwest Quarter and the Southeast Quarter of
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, City of
Portland, County of Multnomah and State of Oregon, being more particularly
described as follows:

Beginning at the Southwest corner of Lot 2, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision, said corner being on the North line of those lands
described in Parcel 1, Recorder s Fee No. 98090513, said Deed Records; thence
along said North line South 8701 13 West, 262.63 feet; thence South 2618 21
East, 1240.30 feet to the beginning of a tangent 286.00 foot radius curve to the
left; thence along the arc of said curve 91.35 feet through a central angle of
1818 02 (the long chord bears South 3527 22 East, 90.96 feet) to the beginning
of a tangent 332.50 foot compound curve to the left; thence along the arc of
said curve 151.00 feet through a central angle of 2601 12 (the long chord bears
South 5736 59 East, 149.71 feet) to the most Northerly Southwest corner of Lot
1, BURGARD INDUSTRIAL PARK; thence along the Northwesterly line of said Lot 1
North 6555 19 East, 777.00 feet; thence North 2618 21 West, 900.13 feet; thence
North 3045 21 West, 35.58 feet to the beginning of a tangent 250.00 foot radius
curve to the left; thence along the arc of said curve 119.99 feet through a
central angle of 2730 00 (the long chord bears North 4430 21 West, 118.84 feet);
thence North 5815 21 West, 38.59 feet to the beginning of a tangent 337.50 foot
curve to the left; thence along the arc of said curve 97.19 feet through a
central angle of 1630 00 (the long chord bears North 6630 21 West, 96.86 feet);
thence North 3101 39 East, 34.33 feet; thence North 5858 21 West, 28.50 feet to
the Northwest corner of Lot 1, said Northwest corner being coincident with an
angle point on the South Line of Lot 2, said BURGARD INDUSTRIAL PARK; thence
along said South line South 3101 39 West, 28.39 feet; thence South 6341 39 West,
26.32 feet; thence South 8701 13 West, 509.64 feet to the point of beginning.

 

 


--------------------------------------------------------------------------------



 

 

Schedule 9

Sign Easement[img4.gif]




 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

RAILROAD DECLARATION

When recorded return to:

Bradley S. Miller

Ball Janik LLP

101 SW Main Street, Suite 1100

Portland, Oregon 97204

THIS DECLARATION (this Declaration ) is made as of the 4th day
of                                          
                                          
                                    May, 2005, by SCHNITZER INVESTMENT CORP., an
Oregon corporation ( Declarant ).

Declarant is the owner of real property in the City of Portland, County of
Multnomah, State of Oregon, more particularly described on the attached Schedule
1 (the Property ) and has ownership interests in, or non-exclusive and
assignable railroad easement rights to use, the parcels of property described on
the attached Schedule 3 (the Northern Railroad Line ).

Declarant desires to grant certain easements in the location of the current
railroad tracks over the portion of the Property described on the attached
Schedule 2 (the SSI Property ) for the benefit of Declarant and any future
owners of the portion of the Property described on the attached Schedule 4 ( Lot
1 ), and Declarant desires to reserve and assign certain easements over the
Northern Railroad Line and over Lot 1 for the benefit of the owner of the SSI
Property and any future owners of the SSI Property (the Owner of the SSI
Property ).The owner of Lot 1 and the Owner of the SSI Property, together with
any future owners of all or any portion of these properties are referred to
herein as Owner or collectively as Owners.

NOW, THEREFORE, Declarant declares as follows:

1.Reservation of Railroad Easements Over Lot 2. Declarant hereby declares and
reserves a non-exclusive railroad easement for the benefit of Lot 1 in the
location, as of the date of this Declaration, of the railroad tracks on that
certain portion of the SSI Property described on Schedule 2, as Lot 2 (the Lot 2
Railroad Line ). The Owner of Lot 1 shall have right of access to and ingress
and egress over the Lot 2 Railroad Line, and shall access the Lot 2 Railroad
Line solely for purposes of operating a rail engine in compliance with all
applicable laws and governmental requirements, owned, leased or contracted for
by such Owner or a third party to transfer and switch railroad cars owned,
leased, operated or contracted for by such Owner over the Lot 2 Railroad Line;
provided however, that so long as transfer and switching services are provided
to the Owner of Lot 1 by the Owner of the SSI Property, the Owner of Lot 1 shall
not contract with any other third party or the Train Company (as defined below)
to provide transfer and switching services.The Owner of Lot 1 shall cooperate
with the Owner of the SSI Property to schedule the movement of cars over the Lot
2 Railroad Line.

1.1    Repair, Maintenance and Replacement. The Owner of the SSI Property shall
repair, maintain and replace, as necessary, the Lot 2 Railroad Line and shall
maintain the

Lot 2 Railroad Line in good and serviceable condition; provided that the Owner
of Lot 1 shall be solely responsible for, and shall, pursuant to the payment
provisions herein below, pay to the Owner of the SSI Property, the full cost of
any repair, maintenance or replacement of the Northern Railroad Line or the Lot
2 Railroad Line or any railroad crossing of such Lot 2 Railroad Line or Northern
Railroad Line to the extent the need for such repair, maintenance or replacement
is caused by the negligence or willful misconduct of the Owner of Lot 1 and
their respective agents, tenants, employees, contractors and invitees (the Lot 1
Benefited Parties ). Subject to the provisions hereof, the Owner of the SSI
Property shall maintain the Lot 2 Railroad Line in a condition at least adequate
for the volume of traffic resulting from the use of the Lot 2 Railroad by the
Owner of the SSI Property, by currently authorized users of the Lot 2 Railroad
as of the date hereof, and by the Owner of Lot 1 and by the Lot 1 Benefited
Parties, which maintenance obligation includes, without limitation, an
obligation to maintain such fire suppression and other fire protection equipment
as may be required by applicable laws and governmental entities; provided,
however that the Owner of the SSI property shall not be obligated to provide
upgrades or conduct maintenance and repairs to the Lot 2 Railroad Line that may
be or are required in order for the Owner of Lot 1 to receive railroad switching
services

 

 


--------------------------------------------------------------------------------



 

from a third party or the Train Company (defined below). With respect to all
obligations imposed on the Lot 1 Benefited Parties, the Owner of Lot 1 shall at
all time remain primarily liable for the performance of such obligations, and
shall ensure compliance by the Lot 1 Benefited Parties with the terms hereof.

1.2    Payment of Repair, Maintenance and Replacement Costs. During any period
of use of the Lot 2 Railroad Line by the Owner of Lot 1 or the Lot 1 Benefited
Parties, the Owner of Lot 1 shall pay its proportionate share of any repair,
maintenance or replacement expenses for the Lot 2 Railroad Line. The Owner of
Lot 1 s proportionate share of the repair, maintenance or replacement expense
for the Lot 2 Railroad Line shall be determined through the use of a fraction,
the numerator of which will be the number of cars moved, or caused to be moved,
by the Owner of Lot 1 and/or any of the Lot 1 Benefited Parties for the period
and the denominator shall be the total number of cars moved or caused to be
moved on or across the Lot 2 Railroad Line during the same period, which period
of use shall be not less than a quarterly period and not greater than an annual
period as determined by the Owner of the SSI Property in its discretion (the Lot
2 Line Proportionate Share ). In addition, the Owner of Lot 1 shall pay its
proportionate share of the repair, maintenance or replacement expenses for the
Northern Railroad Line. The Owner of Lot 1 s proportionate share of the repair,
maintenance or replacement expense for the Northern Railroad Line shall be
determined through the use of a fraction, the numerator of which will be the
number of cars moved, or caused to be moved, by the Owner of Lot 1 and/or any of
the Lot 1 Benefited Parties for the period and the denominator shall be the
total number of cars moved or caused to be moved on or across the Northern
Railroad Line during the same period, which period of use shall be not less than
a quarterly period and not greater than an annual period as determined by the
Owner of the SSI Property in its discretion (the Northern Line Proportionate
Share ).

1.3    Subject to Prior Agreement. The right of the Owner of Lot 1 and the Lot 1
Benefited Parties to use the Lot 2 Railroad Line is subject to the terms, to the
extent applicable, of that certain Rail Service and Maintenance Agreement dated
November 21, 1974 between Container Corporation of America and Declarant, and
the Owner of Lot 1 covenants that neither it nor the Lot 1 Benefited Parties
will cause the Owner of the SSI Property to be in breach of the November 21,
1974 Rail Service and Maintenance Agreement by their actions.

1.4    Relocation. The Owner of Lot 1 acknowledges that the Owner of the SSI
Property may, from time to time, move the location of the Lot 2 Railroad Line
upon thirty (30) days written notice to the Owner of Lot 1, in which event the
Owner of the SSI Property shall record an amendment to Schedule 5 of this
Declaration reflecting the new location of the Lot 2 Railroad Line.

2.      Railroad Line Obligations. Attached as Schedule 5 is a sketch of the
current configuration of the railroad lines on the SSI Property and outside the
SSI Property that are commonly known as Tracks 1, 1A, 2 and 2A. As of the date
hereof, the Owner of the SSI Property assumes all obligations of Declarant
accruing after the date of this Declaration, and Declarant assigns all of its
rights to the Owner of the SSI Property under the following agreements, as may
be modified or amended from time to time, (collectively, the Railroad Agreements
): (i) Agreement dated October 7, 1974, between Declarant, Northwest Terminal
Co., Bell Oil Terminal Co., and Time Oil Co.; (ii) Rail Service and Maintenance
Agreement dated November 21, 1974, between Declarant and Container Corporation
of America; (iii) Industrial Trackage Agreement dated February 5, 1975, among
Declarant, Time Oil Company, Northwest Terminal Company, Container Corporation
of America, Oregon-Washington Railroad & Navigation Company, Union Pacific
Railroad Company, Burlington Northern Inc., and Spokane, Portland and Seattle
Railway Company; (iv) Agreement dated November 9, 1977, and recorded November
10, 1977 in Book 1220, Page 2129 of the real property records of Multnomah
County among Declarant, Palmco Inc., Bell Oil Terminal Company, Northwest
Terminal Company, and Time Oil Company, excepting the provisions of Section 3.5
relating to the construction of an underground pipeline, the provisions of
Section 3.14 relating to the payment of any sums relating to any vessel using
the Palmco dock and the provisions of Sections 3.16, 3.19 and 3.20 relating to
pro-rata reimbursement to Bell Oil Terminal Company for repair or replacement
costs for the Palmco Dock (provided, however, Declarant reserves the right to
all receive all payments, if any, payable under Sections 2.4 and 2.5 of the
Agreement dated November 9, 1977); (v) Railroad Easement Agreement dated
September 30, 1990, among Joseph T. Ryerson and Son, Inc., Declarant, and
Schnitzer Steel Industries, Inc. and recorded on September 28, 1990, in Book
2347 at Page 2500 of the real property records of Multnomah County (the Ryerson
Railroad Easement ); (vi) Railroad Easement Agreement granted by Northwest
Terminal Company to Declarant dated, October 7, 1974 and recorded October 10,
1974, in the Official Records of Multnomah County, Oregon in Book 1011, Page 73
(the Parcel V Railroad Easement ); and (vii) Railroad Easement Agreement between
Declarant and Ro-Mar Realty of Oregon, Inc. dated December 20, 1994 and recorded
December 23, 1994

 

 


--------------------------------------------------------------------------------



 

in the Multnomah County, Oregon real property records as Fee 94-184892 (the
Tract B Railroad Easement ). The Owner of Lot 1 s and any of the Lot 1 Benefited
Parties rights hereunder are subject to the terms of the Railroad Agreements, to
the extent they affect the performance of the obligations of the Owner of the
SSI Property.

3.      Railroad Switching Services For Lot 1. Except as otherwise provided
herein, the Owner of the SSI Property shall provide such railroad switching
services to the Owner of Lot 1 and the Lot 1 Benefited Parties for so long as
the Owner of Lot 1 or the Lot 1 Benefited Parties are using the Lot 2 Railroad
Line and comply with the terms hereof, including, without limitation, payment of
a service fee for such transfer and switching services (as provided herein
below) and payment of the Lot 2 Line Proportionate Share and the Northern Line
Proportionate Share.

3.1.1Required Notification; Number of Cars. Upon not less than 24 hours
notification from any such person or entity or the railroad company that owns
the railroad line to which the Lot 2 Railroad Line connects (the Train Company )
that railroad cars controlled by any such person or entity are located at either
the Train Company s terminal, the applicable point of connection, the applicable
point of switch, or Lot 1 and are ready for movement across the Lot 2 Railroad
Line, the Owner of the SSI Property shall cause to be provided equipment and
service necessary to transfer such railroad cars from the Train Company s
terminal to Lot 1 or from Lot 1 to the Train Company s terminal; provided,
however, that following the notification required hereunder, the Owner of the
SSI Property shall have a period of no less than three (3) additional hours to
spot railroad cars on the Lot 1 spur after the Owner of the SSI Property is
given notice of which railroad cars to spot. The Owner of the SSI Property shall
not be required to transfer more railroad cars than can be stored on Lot 1 or
that will interfere with the Owner of the SSI Property s ability to comply with
the terms of the Ryerson Railroad Easement or the Ryerson Railroad Use Agreement
dated September 30, 1990, or any modification, extension or renewal thereof
(collectively, the Ryerson Rail Use Agreement ); provided, however that no
modification of the Ryerson Rail Use Agreement that would materially increase
the number of cars that the Owner of the SSI Property is required to transfer or
switch onto the property benefited by the Ryerson Rail Use Agreement shall
result in a material reduction to the commercially reasonable transfer and
switching services to be provided to the Owner of Lot 1 pursuant to this Section
3. The Owner of the SSI Property shall not be required to spot or store any cars
on the Northern Railroad Line or the Lot 2 Railroad Line due to insufficient
storage on Lot 1. In the event the Owner of Lot 1 or any of the Lot 1 Benefited
Parties causes the delivery of a number of railroad cars in excess of the cars
that can be stored on Lot 1 (the Excess Cars ), the Owner of the SSI Property
shall have no obligation to transfer such Excess Cars, and the Lot 1 Owner shall
be liable for any and all costs due to the Train Company, to other users of the
Northern Railroad Line pursuant to the Railroad Agreements, and to the Owner of
the SSI Property resulting from or related to the delivery of the Excess Cars.

3.1.2Transfer Times. Such transfer and switching services shall be provided
during normal business hours and with reasonable promptness. The Owner of the
SSI Property will use commercially reasonable efforts to cause the requested
transfer and switching service to be performed at its next regularly scheduled
transfer times, which will not be less frequent than once per day (Saturdays,
Sundays, holidays and periods of reasonable maintenance excepted) provided
notice is received within a reasonable time prior to such transfer; provided
further, however, that in the event of a conflict with a switching request
pursuant to the Ryerson Railroad Easement or the Ryerson Rail Use Agreement, or
the needs of the Owner of the SSI Property, or its agents, tenants, employees,
contractors and invitees (collectively, the SSI Benefited Parties ), the Owner
of the SSI Property shall use commercially reasonable efforts to cause
performance of all service requests, but in no event shall it be required to add
additional transfer times to its regular schedule, and performance at the
subsequent regularly scheduled transfer time shall be deemed to commercially
reasonable hereunder. The Owner of the SSI Property will, upon request, provide
a schedule of its estimated transfer times, which may be revised from time to
time and notify the persons or entities requesting such notification and
providing a method of notification, of any changes in the estimated transfer
times. The Owner of Lot 1 or the Lot 1 Benefited Parties requesting such
switching services are solely responsible for all loading and unloading of cars
transferred or switched pursuant to this Declaration. The Owner of the SSI
Property reserves the right to refuse to transfer or switch any car that it
reasonably believes to be in poor operating condition, improperly loaded or in
an unsafe condition; provided, however, regardless of this inspection right, the
Owner of Lot 1 shall be primarily liable to the Owner of the SSI property or any
of its employees or third parties for any liabilities which may arise out of or
caused by the unsafe or poor operating condition of any railroad car and in no
event shall the Owner of the SSI Property or the SSI Benefited Parties have any
liability relating to such unsafe or poor operating condition. The Owner of Lot
1 shall provide the Owner of the SSI Property and the SSI Benefited Parties a
safe working area to perform the transferring and switching service. Except for
the length of track

 

 


--------------------------------------------------------------------------------



 

comprising the current Lot 1 Spur (defined below) to the extent used by the
Owner of the SSI Property for switching and which shall be maintained and
repaired as a part of the Lot 2 Railroad Line, the Owner of Lot 1 shall install,
repair, replace and maintain all track and switches located on Lot 1 at its sole
cost and expense in good and serviceable condition in accordance with the
requirements of the Owner of the SSI Property.

3.1.3Payment of Fees. The Owner of Lot 1 shall pay a service fee to the Owner of
the SSI Property for each of the railroad cars transferred or switched on the
Lot 2 Railroad Line for the benefit of the Owner of Lot 1 or the Lot 1 Benefited
Parties, in an amount equal to the then market rate for such services, which
rates shall be determined and published by the Owner of the SSI Property from
time to time (the Switching Fee ). All amounts due to the Owner of the SSI
Property hereunder, including without limitation, the Northern Line
Proportionate Share, the Lot 2 Line Proportionate Share and the Switching Fee,
shall be paid within thirty (30) days after receipt of an invoice (pursuant to
the notice provisions in Section 5(i)) from the Owner of the SSI Property. In
the event the Owner of Lot 1 disputes the reasonableness of the published
switching rates, the matter shall be submitted to arbitration as provided
herein. The Owner of Lot 1 shall pay the Train Company all applicable fees
charged by the Train Company including without limitation, all switching
charges, delivery charges and demurrage, which payments shall be made directly
to the Train Company.

3.1.4Removal or Relocation of Lot 1 Track; Extinguishment of Easement. Provided
that (i) it does not interfere with the Owner of the SSI Property s ability to
comply with the terms of the Ryerson Railroad Easement or the Ryerson Rail Use
Agreement (ii) it does not comprise any portion of the two, parallel tracks
located on the easement granted to the Owner of the SSI Property over the Lot 1
Spur (defined below), and (iii) the Owner of the SSI Property continues to have
sufficient track length on Lot 1 on the Lot 1 Spur and a track configuration
allowing it to efficiently switch cars, at the standard of service existing as
of the date of this Declaration, onto all properties currently served by the Lot
2 Railroad Line, including without limitation, the SSI Property, the property
benefited by the Ryerson Rail Use Agreement, and the real property currently
owned by Northwest Pipe Company, which is described on the attached Schedule 6,
the Owner of Lot 1 shall have the right to relocate any or all of the portions
of the railroad line located on Lot 1. In addition, the Owner of Lot 1 shall
have the right to remove that portion of the railroad line located on Lot 1 such
that after such removal, the portion of the two, parallel railroad tracks that
remain on Lot 1 contain enough track to satisfy the requirements of clauses (i)
and (ii) of this Section 3.1.4 (the portion of the railroad line on Lot 1 that
the Owner of Lot 1 has the right to remove is hereinafter referred to as the
Removable Track ). If the Owner of Lot 1 removes any portion of the Removable
Track (other than for repair or replacement), the Owner of the SSI Property
shall have no further obligation to the Owner of Lot 1or the Lot 1 Benefited
Parties under Sections 1, 2 and 3 of this Declaration and the Owner of Lot 1
will be deemed to have abandoned all rights under Sections 1, 2 and 3 of this
Declaration, and all such rights shall be extinguished without further action of
any party hereto, and shall have no further duties and obligations under
Sections 1, 2 and 3 of this Declaration. Upon removal of the Removable Track,
the Owner of Lot 1 shall execute documentation reasonably required by the Owner
of the SSI Property to confirm the extinguishment of the railroad easement
granted herein, provided that such documentation shall not be required to
evidence the effectiveness of the extinguishment of this easement as provided in
the preceding sentence.

3.1.5Third Party Switching. If the Owner of the SSI Property ceases to provide
railroad switching services for any reason, the Owner of the SSI Property shall
allow a third party to provide such railroad switching services over the portion
of the Lot 2 Railroad Line located on the SSI Property at the Owner of Lot 1 s
sole cost and expense. Provided that the Owner of the SSI Property elects to
stop providing railroad switching services to all third parties served by the
Lot 2 Railroad Line, and notwithstanding anything to the contrary contained
herein, the Owner of the SSI Property: (i) may cease providing railroad
switching services to the Owner of Lot 1, the Lot 1 Benefited Parties and all
other third parties served by the Lot 2 Railroad Line upon not less than one (1)
year s prior written notice to the then Owner(s) of record of Lot 1, and (ii)
shall not be required to provide or maintain upgrades to the Lot 2 Railroad Line
to the extent such upgrades may be or are required in order to receive railroad
switching services from a third party or the Train Company; and, if the Owner of
Lot 1, in its discretion, decides to utilize the Train Company or a third party
to provide switching services, then the cost of all upgrades to the Lot 2
Railroad Line necessary to obtain third party or Train Company switching
services shall be the responsibility of the Owner of Lot 1. Further, in the
event the Owner of the SSI Property ceases to provide railroad switching
services hereunder and ceases use of the Lot 2 Railroad Line, the Owner of the
SSI Property shall have no further obligation to repair, maintain or replace the
Lot 2 Railroad tracks or switches and shall have no further obligation to
repair, maintain or replace the Northern Railroad Line for the benefit of the
Owner of Lot 1, the Lot 1 Benefited Parties or other third parties served by the
Lot 2 Railroad Line. In the event the Owner of the SSI

 

 


--------------------------------------------------------------------------------



 

Property ceases to provide railroad switching services hereunder, Declarant
shall have the right, but not the obligation, to require the Owner of the SSI
Property take reasonable steps to provide for the rights and obligations for
repair, maintenance, replacement and switching under the Railroad Agreements,
for both the Northern Railroad Line and the Lot 2 Railroad Line, which are
assigned to and assumed by the Owner of the SSI Property hereunder, to the
extent necessary to allow the Train Company or a third party to provide
switching services to property served by the Northern Railroad Line and the Lot
2 Railroad Line (including without limitation, switching services to Lot 1 and
the SSI Property), to revert to Declarant.

3.2    Default and Remedies. The Owner of Lot 1 will be in default if (a) an
invoice from the Owner of the SSI Property to the Owner of Lot 1 or any Lot 1
Benefited Party remains unpaid thirty (30) days following the date of the
invoice; or (b) the Owner of Lot 1 or any Lot 1 Benefited Party intentionally
and knowingly moves or causes any railroad cars to be moved on or over the Lot 2
Railroad Line other than in accordance with the terms of this Declaration. In
the event of a default, in addition to pursuing damages and any other remedies
allowed by law, the Owner of the SSI Property may discontinue transfer and
switching services to the Owner of Lot 1 or the Lot 1 Benefited Party until the
default has been cured.

4.      Reservation of Railroad Easements Over Property and Northern Railroad
Line. Declarant hereby declares and reserves a non-exclusive railroad easement
for the benefit of the Owner of the SSI Property in the location of the railroad
tracks and railroad right of way on Lot 3 and Tract B, BURGARD INDUSTRIAL PARK,
in the City of Portland, County of Multnomah, State of Oregon and in the
location of the railroad tracks and railroad right of way located on railroad
Parcel I, railroad Parcel III, and railroad parcel IV, and Declarant assigns its
rights in the non-exclusive railroad easement in the location of the railroad
tracks and railroad right of way located on railroad Parcel V, all of which are
more particularly described on Schedule 3 and previously defined herein as the
Northern Railroad Line. Subject to the terms and provisions of the Railroad
Agreements, as may be modified or amended from time to time, the Owner of SSI
Property shall have right of access to and ingress and egress over the Northern
Railroad Line for purposes of operating a rail engine owned, leased or
contracted for by the Owner of the SSI Property or a third party at its
direction, to transfer and switch railroad cars owned, leased, operated or
contracted for by the Owner of the SSI Property or the SSI Benefited Parties
over the Northern Railroad Line. The Owner of the SSI Property shall repair,
maintain and replace, as necessary, the Northern Railroad Line and shall be
entitled to reimbursement from other parties to the Railroad Agreements or other
parties holding by, through or under the parties to the Railroad Agreements for
a portion of the cost of such maintenance expenses for the Northern Railroad
Line as provided in the Railroad Agreements. In addition, Declarant hereby
reserves for the benefit of the Owner of the SSI Property, the right of
reasonable ingress and egress over and across the Northern Railroad Line to
undertake such repair, maintenance and replacement as may be necessary or
desirable from time to time.

4.1.   Reservation of Railroad Easement Over Lot 1. Declarant hereby declares
and reserves a non-exclusive railroad easement for the benefit of the Owner of
the SSI Property, any future Owner of the SSI Property and the SSI Benefited
Parties in the location of the two, parallel railroad tracks and railroad right
of way on Lot 1 and extending to a point on Lot 1 that is depicted on the
attached Schedule 7 and more particularly described on the attached Schedule 8
(the Lot 1 Spur ), or any future permitted relocation of the Lot 1 Spur. The
two, parallel railroad tracks located in the Lot 1 Spur (the Fixed Track )
cannot be removed by the Owner of Lot 1. In the event the Owner of Lot 1
relocates the Fixed Track pursuant to Section 3.1.4, it shall relocate both
tracks and the two relocated tracks shall remain parallel and shall be the same
length. Nothing herein shall prohibit removal of the Removable Track. The Owner
of SSI Property shall have right of access to and ingress and egress over the
Lot 1 Spur and the Fixed Track for purposes of operating a rail engine owned,
leased or contracted for by the Owner of the SSI Property, an SSI Benefited
Party or a third party at any of their direction, to transfer and switch
railroad cars owned, leased, operated or contracted for by the Owner of the SSI
Property or an SSI Benefited Party. The railroad easement over the Lot 1 Spur
and Fixed Track declared and reserved hereunder shall not be extinguished except
by a written instrument executed by the Owner of the SSI Property.

5.

Miscellaneous.

a.       The easements, restrictions, benefits and obligations hereunder shall
create mutual benefits and servitudes running with the land and shall bind and
inure to the benefit of the Owners, their respective heirs, representatives,
successors and assigns. The singular number includes the plural and the
masculine gender includes the feminine and neuter. Any person or entity
acquiring fee title to the SSI Property or Lot 1or any portion thereof shall be
bound by, or as applicable, receive the benefits of, this Declaration

 

 


--------------------------------------------------------------------------------



 

 

b.      This Declaration (including exhibits) may be modified or canceled only
by written agreement signed by the Owners or their successors in interest.

c.       The headings herein are inserted only as a matter of convenience and
for reference and in no way define, limit or describe the scope or intent of
this Declaration nor in any way affect the terms and provisions hereof.

d.      Any claim, controversy, or dispute between the Owners relating to
repair, maintenance or replacement of track and switches or the payment of any
fee or costs arising out of or relating to this Declaration, or to the
interpretation or breach thereof, shall be resolved by arbitration in accordance
with the then-effective arbitration rules of the Arbitration Service of
Portland, Inc. or the then-effective commercial arbitration rules of the
American Arbitration Association, whichever organization is selected by the
party that first initiates arbitration by filing a claim in accordance with the
filing rules of the organization selected, and any judgment upon the award
rendered pursuant to such arbitration may be entered in any court having
jurisdiction thereof. The parties to the arbitration shall use commercially
reasonable efforts to complete any arbitration within sixty (60) days of the
filing of the dispute, unless the dispute is regarding the refusal to grant a
consent or approval, in which case the time period shall be thirty (30) days.
The arbitrator or arbitrators shall be empowered to impose sanctions for any
party s failure to use commercially reasonable efforts. Each party agrees to
keep all disputes and arbitration proceedings strictly confidential, except for
the disclosure of information required in the ordinary course of business of the
parties or as required by applicable law or regulation. Any time limitation
(such as the statute of limitations or laches) that would bar litigation of a
claim, shall also bar arbitration of the claim. If any provision of this
arbitration program is declared invalid by any court, the remaining provisions
shall not be affected thereby and shall remain fully enforceable. The Owners
understand that their disputes as described herein will be resolved by
arbitration rather than in a court, and once so decided, cannot later be
brought, filed, or pursued in court.

e.       In the event a suit, action, arbitration, or other proceeding of any
nature whatsoever, including, without limitation, any proceeding under the US
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Declaration or with respect to any
dispute relating to this Declaration, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys , paralegals ,
accountants , and other experts fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith
(collectively, Attorneys Fees ). In the event of suit, action, arbitration, or
other proceeding, the amount of the Attorneys Fees shall be determined by the
judge or arbitrator, shall include fees and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.

f.       Except for payments of money due hereunder, in case of interference in
performance by any Owner of its obligations under this Declaration because of
any act beyond the reasonable control of such Owner, including without
limitation, acts of God, war, insurrection, fires, floods, strikes,
unanticipated equipment failure or other cause beyond the reasonable control of
such Owner, all affected Owners shall take reasonable measures to mitigate the
unfavorable effects of such force majeure events and performance hereunder shall
be excused for a reasonable period of time while the affected Owners take
reasonable measures to mitigate.

g.      Each Owner shall indemnify, protect, defend and save the other Owners
harmless for, from and against any and all third party liability, damage,
expense, causes of action, suits, claims, or judgments arising from bodily
injury, death, or property damage arising out of the use, repair, and
maintenance of the easements by the indemnifying Owner, except to the extent
caused by the negligence or willful misconduct of the party seeking
indemnification.

h.      This Declaration constitutes the entire agreement, and this Declaration
once executed and delivered shall not be modified or altered in any respect
except by a writing executed and delivered in the same manner as required by
this document. Invalidation of any provision of this Declaration, in whole or in
part, or of any application of a provision of this Declaration, by judgment or
court order shall in no way affect other provisions or applications.

i.       Notice may, unless otherwise provided herein, be given or served (a) by
certified mail, return receipt requested, with postage prepaid, (b) by
delivering the same to such party, or an agent of such party, in person or by
commercial courier, (c) by facsimile transmission, if the time of facsimile
delivery is

 

 


--------------------------------------------------------------------------------



 

confirmed by sender s receipt of a transmission report, generated by sender s
facsimile machine, which confirms that the facsimile was successfully
transmitted in its entirety and provided the facsimile was forwarded prior to
5:00 P.M., or (d) by depositing the same into custody of a nationally recognized
overnight delivery service. Notice given in any manner shall be effective only
if and when received by the party to be notified between the hours of 8:00 A.M.
and 5:00 P.M. of any business day with delivery made after such hours to be
deemed received the following business day. For the purposes of notice, each
Owner s notice address or shall be the address of the Owner s portion of the
Property. Upon written notice to the Owner of the SSI Property directed to
Schnitzer Steel Industries, Inc.,3200 NW Yeon Avenue, Portland, OR 97296 Attn:
Secretary (or such other address specified in the manner described in the
following sentence), a Lot 1 Benefited Party may request direct notices provided
that the Lot 1 Benefited Party s request specifies a notice address within the
United States of America and the designated recipient for all notices hereunder.
Each Owner or Lot 1 Benefited Party that has requested direct notices shall have
the right from time to time to change its respective notice address, and each
shall have the right to specify as its address any other address within the
United States of America by at least five (5) days written notice to all other
Owners and Lot 1 Benefited Parties.

j.       No modification or termination of this Declaration shall be binding
upon any first position holders of any mortgage or trust deed encumbering the
Property or their successors or assigns ( Mortgage Holder ), unless the Mortgage
Holder has consented to the modification or termination, which consent shall not
be unreasonably withheld, conditioned or delayed. However, consent will be
deemed given if a Mortgage Holder does not object in writing within thirty (30)
days after notice of the proposed modification or termination.

IN WITNESS WHEREOF, the undersigned has executed this Declaration the day and
year first written above.

SCHNITZER INVESTMENT CORP., an Oregon corporation

By: ______________________________________

Title: _____________________________________

State of

___________________________)

___________________________)ss.

County of

___________________________)

 

The foregoing instrument was acknowledged before me this _____ day of ______,
2005, by ________________, the ______________ of _________________, on behalf of
________________.

(Seal and Expiration Date)

 

_____________________________________

Notary Public

 



 

 


--------------------------------------------------------------------------------



 

 

Schedule 1

Description of the Property

March 31, 2005

Job No. 05-3788

NEW TRACT A , BIP

A tract of land being a portion of Tract A , Lot 2 and Lot 3, Burgard Industrial
Park, a duly recorded subdivision in Section 35, Township 2 North, Range 1 West
of the Willamette Meridian, City of Portland, County of Multnomah and State of
Oregon, being more particularly described as follows:

Beginning at the Northeast corner of said Tract A thence along the East line
thereof South 1729 34 East, 62.50 feet to the Southeast corner of said Tract A
thence along the South line thereof South 8846 12 West, 1563.75 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line North 8955 04 West, 43.60 feet to an angle corner in the West line of
said Lot 2; thence along said West line North 0004 56 East, 201.97 feet to an
angle point therein; thence North 6506 14 West, 361.13 feet; thence South 8955
04 East, 80.16 feet; thence North 0004 56 East, 29.07 feet; thence South 6646 00
East, 293.17 feet; thence North 9000 00 East, 162.76 feet to the West line of
Lot 4, Burgard Industrial Park; thence along said West line South 3231 53 East,
19.14 feet to a point on the arc of a non-tangent 140.00 foot radius curve to
the right, a radial line bears North 1704 11 West to said point; thence along
the arc of said curve 38.70 feet through a central angle of 1550 23 (the long
chord bears North 8051 01 East, 38.58 feet); thence North 0113 48 West, 10.00
feet; thence North 8846 12 East, 1546.25 feet to the point of beginning.

Containing therein 2.560 acres, more or less.

Benefited Property Lot 1

(PART OF LOT 1, BIP)

A tract of land being a portion of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision in the Southeast 1/4 of Section 35, Township 2 North, Range
1 West of the Willamette Meridian, City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Southwest corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence
along the West line of said Lot 1 North 0007 00 East, 52.32 feet to an angle
corner therein; thence North 6555 19 East, 777.00 feet; thence North 2618 21
West, 603.43 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line South 5932
40 East, 108.50 feet to the beginning of a tangent 150.00 foot radius curve to
the left; thence along the arc of said curve 78.54 feet through a central angle
of 3000 00 (the long chord bears South 7432 40 East, 77.65 feet); thence South
8932 40 East, 347.84 feet to an angle corner in the East line of said Lot 1;
thence along the East line of said Lot 1 the following courses to wit:

South 0005 07 West, 50.00 feet;

North 8947 09 West, 117.53 feet;

North 0014 35 East, 4.03 feet;

North 8932 40 West, 256.82 feet;

South 0005 58 East, 118.01 feet;

 

 


--------------------------------------------------------------------------------



 

 

North 6210 00 East, 10.26 feet;

South 8949 00 East, 5.82 feet;

South 6741 00 West, 162.52 feet;

South 2219 00 East, 20.00 feet;

North 6741 00 East, 158.54 feet;

South 8949 00 East, 584.97 feet to a point on a non-tangent 298.10 foot radius
curve to the right, a radial line bears North 5031 54 East to said point; thence
Southeasterly along the arc of said curve 3.10 feet through a central angle of
0035 42 (the long chord bears South 3910 09 East, 3.10 feet); thence South 5107
37 West, 25.00 feet to a point on the arc of a non-tangent 273.10 foot radius
curve to the right, a radial line bears North 5107 42 East to said point; thence
Southeasterly along the arc of said curve 46.11 feet through a central angle of
0940 25 (the long chord bears South 3402 05 East, 46.05 feet); thence South 2911
53 East, 314.62 feet; thence North 6048 07 East, 55.00 feet; thence South 2911
53 East, 117.88 feet to the beginning of a tangent 544.93 foot radius curve to
the right; thence along the arc of said curve 60.94 feet through a central angle
of 0624 27 (the long chord bears South 2559 39 East, 90.91 feet); thence South
2247 26 East, 331.92 feet to the Southeast corner of said Lot 1; thence along
the South line of said Lot 1 South 6151 50 West, 269.91 feet to the beginning of
a tangent 485.00 foot radius curve to the right; thence along the arc of said
curve 239.16 feet through a central angle of 2815 10 (the long chord bears South
7559 25 West, 236.74 feet); thence North 8953 00 West, 1166.33 feet to the point
of beginning.

Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West, 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.

Containing therein 13.033 acres, more or less.

 

 


--------------------------------------------------------------------------------



 

 

Lot 3

(PART OF LOT 3, BIP)

A tract of land being a portion of Lot 3 and a portion of Tract A , BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in Section 35, Township 2 North,
Range 1 West of the Willamette Meridian, City of Portland, County of Multnomah
and State of Oregon, being more particularly described as follows:

Beginning at the Northwest corner of said Lot 3; thence along the North line
thereof South 8038 34 East, 282.88 feet to the beginning of a non-tangent 420.00
foot radius curve to the right, a radial line bears North 3815 50 East to said
point; thence Southeasterly and Southerly along the arc of said curve 379.69
feet through a central angle of 5147 49 (the long chord bears South 2550 16
East, 366.89 feet) to a point on the East line of said Lot 3; thence along said
East line South 0003 39 West, 333.34 feet to an angle point therein; thence
South 8846 12 West, 18.11 feet to an angle point therein; thence along the East
line of said Lot 3 South 0100 48 East, 37.64 feet to the beginning of a
non-tangent 529.00 foot radius curve to the right; thence along the arc of said
curve 132.91 feet through a central angle of 1423 44 (the long chord bears South
0715 31 West, 132.56 feet); thence South 1409 54 West, 98.26 feet to the
beginning of a non-tangent 348.50 foot radius curve to the left; thence along
the arc of said curve 294.51 feet through a central angle of 4825 11 (the long
chord bears South 0945 12 East, 285.83 feet); thence South 3231 53 East, 3.11
feet; thence leaving the East line of said Lot 3 North 9000 00 West, 162.76
feet; thence North 6646 00 West, 293.17 feet to a point in the West line of said
Tract A thence along said West line North 0004 56 East, 10.93 feet to the
Southwest corner of said Lot 3; thence along the West line thereof North 0004 56
East, 1132.09 feet to the point of beginning.

Containing therein 11.123 acres, more or less.

Lots 4, 5, 6, 7, 8 and Tract C

Lots 4, 5, 6, 7, 8 and Tract C , BURGARD INDUSTRIAL PARK, a duly recorded
subdivision in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, City of Portland, County of Multnomah and State of Oregon.

Containing therein 11.9422 acres, more or less.

Lot 11

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Commencing at the point of intersection of the Easterly Harbor Line of the
Willamette River as established by U.S. Army Corps of Engineers, February 9,
1968, with the Westerly extension of the South line of said Section 35; thence
North 2353'30" West along said Easterly Harbor Line, 2001.45 feet; thence North
2339'54" West along said Easterly Harbor Line, 362.89 feet; thence leaving said
Harbor Line South 8955 04 East, 334.00 feet, more or less, to a point on the
line of Ordinary Low Water of the Willamette River, said point being the True
Point of Beginning of the tract of land herein described; thence continuing
South 8955'04" East, 587.06 feet; thence North 0006'41" East, 78.64 feet to the
Southwest corner of that certain tract conveyed to Container Corporation
recorded July 1, 1950 in Book 1408, Page 125, Multnomah County Deed Records;
thence along the West line thereof North 0006 41 East, 373.53 feet to a point on
the South line of that certain tract conveyed to Bell Oil Terminal Co. recorded
October 9, 1953, in Book 1625, Page 494, said Deed Records; thence along the
South line thereof North 8955'04" West, 355.36 feet; thence along the West line
of said Bell Oil Terminal tract the following courses: North 0002'56" East,
188.56 feet; thence North 8955'04" West, 26.10 feet; thence North 0002'56" East,
229.39 feet to the Northwest corner of said Bell Oil Terminal tract, said point
being on a line drawn South 8955'04" East from the most Southerly corner of the
tract conveyed to Northwest Terminal Co. recorded December 11, 1943 in Book 800,
Page 240, said Deed Records; thence North 8955 04" West, 673.37 feet more or
less, to a point on the line of Ordinary Low Water of the Willamette River;
thence along said line of Ordinary Low Water South 2632 06 East, 117.25 feet;
thence South 0940 53 East, 62.95 feet; thence South 1440 37 East, 80.71 feet;
thence South 0944 02 East, 100.86 feet; thence South 2131 49 East, 218.15 feet;
thence South 4306 21 East, 197.65 feet; thence South 3906 11 East, 102.02 feet;
thence South 3428 10 East, 88.36 feet; thence South 5331 18 East, 45.51 feet to
the True Point of Beginning.

Containing therein 13.966 acres, more or less

 

 


--------------------------------------------------------------------------------



 

 

Lot 13

A tract of land in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, in the City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Commencing at the point of intersection of the Easterly Harbor Line of the
Willamette River as established by U.S. Army Corps of Engineers, February 9,
1968, with the Westerly extension of the South line of said Section 35; thence
North 2353'30" West along said Easterly Harbor Line, 2001.45 feet; thence North
2339'54" West along said Easterly Harbor Line, 362.89 feet; thence leaving said
Harbor Line South 8955'04" East, 921.06 feet; thence North 0006'41" East, 78.64
feet to the Southwest corner of that certain tract conveyed to Container
Corporation recorded July 1, 1950 in Book 1408, Page 125, Multnomah County Deed
Records; thence along the West line thereof North 0006 41 East, 313.53 feet to
the Northwest corner of said Container Corporation tract and the True Point of
Beginning of the herein described tract of land; thence continuing North 0006 41
East, 60.00 feet to a point on the South line of that certain tract conveyed to
Bell Oil Terminal Co. recorded October 9, 1953, in Book 1625, Page 494, said
Deed Records; thence along the South line thereof South 8955'04" East, 259.22
feet to the Southeast corner of said Bell Oil Terminal Co. tract; thence on a
Southerly extension of the East line of said Bell Oil Terminal tract South
0002'56" West, 60.00 feet to the North line of said Container Corporation tract;
thence along said North line North 8955 04 West, 259.29 feet to the True Point
of Beginning.

Containing therein 0.357 acres, more or less.

Lot 14

A tract of land in the West one-half of Section 35, Township 2 North, Range 1
West of the Willamette Meridian, in the City of Portland, County of Multnomah
and State of Oregon, being more particularly described as follows:

Beginning at the Northeast corner of that certain tract of land conveyed to Bell
Oil Terminal Co. recorded February 1, 1955 in Book 1703 Page 450, Multnomah
County Deed Records, said corner bears North 1236 16 West, 2981.27 feet from the
Southwest corner of the William Gatton D.L.C.; thence Easterly on a line
extending the Northerly line of said Book 1703, Page 450, South 8955 04 East,
896.35 feet to a point on the West line of Lot 3, BURGARD INDUSTRIAL PARK, a
duly recorded subdivision, last described point bears South 0004 56 West, 694.20
feet from the Northwest corner of said Lot 3; thence along said West line of Lot
3 and West line of Tract A South 0004 56 West, 477.89 feet; thence North 8955 04
West, 80.16 feet to the most Northerly Northeast corner of that certain tract of
land conveyed to Container Corp. recorded June 1, 1950 in Book 1408, Page 125,
said Deed Records; thence along the North line thereof North 8955 04 West,
815.91 feet to a point of intersection with the Southerly extension of the East
line of said Bell Oil Terminal Co. tract; thence North 0002 56 East along said
Southerly extension and East line of the Bell Oil Terminal Co. Tract, 477.89
feet to the point of beginning.

Containing therein 9.832 acres, more or less.

Lot 16

A tract of land being a portion of those lands described in Book 883, Page 784
recorded September 22, 1972, Multnomah County Deed Records, in Section 35,
Township 2 North, Range 1 West of the Willamette Meridian, in the City of
Portland, County of Multnomah and State of Oregon, being more particularly
described as follows:

Beginning at the Southeast corner of that tract of land conveyed to Container
Corporation of America recorded October 5, 1975, in Book 1066, Page 548, said
Deed Records, said corner bears North 0004 56 East, 40.00 feet from an angle
corner in the West line of Lot 2, BURGARD INDUSTRIAL PARK, a duly recorded
subdivision; thence along said West line of Lot 2 South 0004 56 West, 40.00
feet; thence South 8955 04 East, 115.06 feet; thence South 0004 56 West, 196.53
feet; thence leaving said West line North 9000 00 West, 2069.30 feet, more or
less, to the line of Ordinary Low Water of the Willamette River; thence along
said line of Ordinary Low Water North 1232 11 West, 164.84 feet to the South
line of those lands described in Book 883, Page 784, said Deed Records; thence
along the South line thereof South 8955 04 East, 587.06 feet; thence North 0006
41 East, 78.64 feet to the Southwest corner of said Container Corporation of
America tract; thence along the South line thereof South 8955 04 East, 1403.15
feet to the point of beginning.

EXCEPTING THEREFROM Ownership of the State of Oregon in and to that portion of
the premises herein described lying below the line of Ordinary Low Water of the
Willamette River.

 

 


--------------------------------------------------------------------------------



 

 

Containing therein 10.273 acres, more or less.

Lot 17

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 2

Description of the SSI Property

March 31, 2005

Job No. 05-3788

NEW TRACT A , BIP

An undivided 25% interest in the hereinafter described tract of land, said tract
being a portion of Tract A , Lot 2 and Lot 3, Burgard Industrial Park, a duly
recorded subdivision in Section 35, Township 2 North, Range 1 West of the
Willamette Meridian, City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Beginning at the Northeast corner of said Tract A thence along the East line
thereof South 1729 34 East, 62.50 feet to the Southeast corner of said Tract A
thence along the South line thereof South 8846 12 West, 1563.75 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line North 8955 04 West, 43.60 feet to an angle corner in the West line of
said Lot 2; thence along said West line North 0004 56 East, 201.97 feet to an
angle point therein; thence North 6506 14 West, 361.13 feet; thence South 8955
04 East, 80.16 feet; thence North 0004 56 East, 29.07 feet; thence South 6646 00
East, 293.17 feet; thence North 9000 00 East, 162.76 feet to the West line of
Lot 4, Burgard Industrial Park; thence along said West line South 3231 53 East,
19.14 feet to a point on the arc of a non-tangent 140.00 foot radius curve to
the right, a radial line bears North 1704 11 West to said point; thence along
the arc of said curve 38.70 feet through a central angle of 1550 23 (the long
chord bears North 8051 01 East, 38.58 feet); thence North 0113 48 West, 10.00
feet; thence North 8846 12 East, 1546.25 feet to the point of beginning.

Containing therein 2.560 acres, more or less.

Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said

 

 


--------------------------------------------------------------------------------



 

point; thence Northwesterly and Northerly along the arc of said curve 175.23
feet through a central angle of 2119 00 (the long chord bears North 0942 06
West, 174.22 feet); thence North 0057 24 East, 74.53 feet; thence North 3027 20
East, 40.73 feet to a point on the East line of said Lot 1; thence along said
East line North 5932 40 West, 224.56 feet to an angle corner therein; thence
North 3802 00 West, 149.18 feet to the Southeast corner of said Lot 2; thence
along the East line of said Lot 2 North 0113 48 West, 736.01 feet to the point
of beginning.

Containing therein 13.033 acres, more or less.

Lot 17

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 3

Description of the Northern Rail Line

Lot 3

(PART OF LOT 3, BIP)

A tract of land being a portion of Lot 3 and a portion of Tract A , BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in Section 35, Township 2 North,
Range 1 West of the Willamette Meridian, City of Portland, County of Multnomah
and State of Oregon, being more particularly described as follows:

Beginning at the Northwest corner of said Lot 3; thence along the North line
thereof South 8038 34 East, 282.88 feet to the beginning of a non-tangent 420.00
foot radius curve to the right, a radial line bears North 3815 50 East to said
point; thence Southeasterly and Southerly along the arc of said curve 379.69
feet through a central angle of 5147 49 (the long chord bears South 2550 16
East, 366.89 feet) to a point on the East line of said Lot 3; thence along said
East line South 0003 39 West, 333.34 feet to an angle point therein; thence
South 8846 12 West, 18.11 feet to an angle point therein; thence along the East
line of said Lot 3 South 0100 48 East, 37.64 feet to the beginning of a
non-tangent 529.00 foot radius curve to the right; thence along the arc of said
curve 132.91 feet through a central angle of 1423 44 (the long chord bears South
0715 31 West, 132.56 feet); thence South 1409 54 West, 98.26 feet to the
beginning of a non-tangent 348.50 foot radius curve to the left; thence along
the arc of said curve 294.51 feet through a central angle of 4825 11 (the long
chord bears South 0945 12 East, 285.83 feet); thence South 3231 53 East, 3.11
feet; thence leaving the East line of said Lot 3 North 9000 00 West, 162.76
feet; thence North 6646 00 West, 293.17 feet to a point in the West line of said
Tract A thence along said West line North 0004 56 East, 10.93 feet to the
Southwest corner of said Lot 3; thence along the West line thereof North 0004 56
East, 1132.09 feet to the point of beginning.

Containing therein 11.123 acres, more or less.

Tract B, BURGARD INDUSTRIAL PARK, in the City of Portland, County of Multnomah,
State of Oregon



 

 


--------------------------------------------------------------------------------



 

 

PARCEL I

A parcel of land situated North of the William Gatton Donation Land Claim, in
the Northwest one quarter of Section 35, Township 2 North, Range 1 West of the
Willamette Meridian, in the County of Multnomah and State of Oregon. Said parcel
of land being more particularly described as follows:

Beginning at the southeast corner of that parcel of land deeded to the Schnitzer
Investment Corporation and recorded in book 933, Page 1902, Records of Deeds,
Multnomah County, Oregon, said point being East a distance of 825.84 feet and
North a distance of 2905.09 feet from the Southwest corner of said William
Gatton D.L.C; thence North 0007'45" East along the Easterly line of said
Schnitzer property a distance of 674.14 feet to the Northeast corner of said
Schnitzer property; thence North 8032'45" West along the Northerly line of said
Schnitzer property and said Northerly line extended Westerly a distance of
1231.87 feet to a point of curve; thence along a 448.37 foot radius curve to the
right through a central angle of 5607'28" an arc distance of 439.20 feet (the
long chord of said curve bears North 5229'00" West a distance of 421.85 feet to
the true point of beginning of the parcel of land herein described.

thence South 6534'43" West a distance of 40.00 feet; thence North 8600'25" West
a distance of 30.00 feet; thence along a 462.50 foot radius curve to the left
through a central angle of 1408'46" an arc distance of 114.19 feet (the long
chord of said curve bears North 0304'48" Vest a distance of 113.90 feet) to a
point of reverse curve; thence along a 488.37 foot radius curve to the right
through a central angle of 1011'27" an arc distance of 86.86 feet (the long
chord of which bears North 0503'28" West a distance of 86.75 feet); thence North
0002'15" East a distance of 252.63 feet to a point that bears south 8957'45"
East a distance of 8.00 feet from a 5/8-inch iron rod marking the Southeast
corner of that parcel of land leased to Waterways Terminal Company by the Port
of Portland; thence South 8957'45" East a distance of 18.00 feet; thence South
0002'15" West a distance of 14.35 feet to a point of curve; thence along a
371.77 foot radius curve to the left through a central angle of 1940'37" an arc
distance of 128.54 feet (the long chord of said curve bears South 0952'02 West a
distance of 127.90 feet); thence South 0002'15" West a distance of 112.29 feet
to a point of curve; thence along a 448.37 foot radius curve to the left through
a central angle of 2427'32" an arc distance of 191.40 feet (the long chord of
said curve bears South 1211'31" East a distance of 189.95 feet) to the True
Point of Beginning.

A description of a parcel of land situated partially in the William Gatton
Donation Land Claim, in the Northwest one quarter of Section 35, Township 2
North, Range 1 West of the Willamette Meridian, in the City of Portland, County
of Multnomah and State of Oregon. Said parcel of land being more particularly
described as follows:

Beginning at the Southeast corner of that parcel of land deeded to the Schnitzer
Investment Corporation and recorded in Book 933, Page 1902, Records of Deeds,
Multnomah County, Oregon, said point being East a distance of 825.84 feet and
North a distance of 2905.09 feet from the Southwest corner of said William
Gatton D.L.C; thence North 0007'45" East along the Easterly line of said
Schnitzer property a distance of 674.14 feet to the Northeast corner of said
Schnitzer property; thence North 8032'45" West along the Northerly line of said
Schnitzer property and said Northerly line extended Westerly a distance of
976.78 feet to a point of curve; thence along a 182.50 foot radius curve to the
left through a central angle of 0935'15", an arc distance of 30.54 feet (the
long chord of said curve bears North 8520'23 West a distance of 30.50 feet);
thence South 8952'00" West a distance of 224.86 feet to the True Point of
Beginning of the parcel of land herein described; thence continuing South
8952'00" West a distance of 480.72 feet; thence Northeasterly along a 492.50
foot radius curve to the left through a central angle of 3552 42" an arc
distance of 308.40 feet (the long chord of said curve bears North 2155'56" East
a distance of 303.39 feet); thence Southeasterly along a 488.37 foot radius
curve to the left through a central angle of 5607'28" an arc distance of 478.39
feet (the long chord of said curve bears North 5229'00" East a distance of
459.49 feet); thence South 8032'45" East a distance of 2.98 feet to the True
Point of Beginning.

A parcel of land situated partially in the William Gatton Donation Land Claim,
in the Northwest one quarter of Section 35, Township 2 North, Range 1 West of
the Willamette Meridian, in the County of Multnomah and State of Oregon. Said
parcel of land being more particularly described as follows:

Beginning at the Southeast corner of that parcel of land deeded to the Schnitzer
Investment Corporation and recorded in Book 933, Page 1902, Records of Deeds,
Multnomah County, Oregon, said point being East a distance of 825.84 feet and
North a distance of 2905.09 feet from the Southwest corner of said William
Gatton D.L.C; thence North 0007'45" East along the Easterly line of said
Schnitzer property a distance of 674.14 feet to the Northeast corner of said
Schnitzer property; thence North 8032'45" West along the Northerly line of said
Schnitzer property

 

 


--------------------------------------------------------------------------------



 

and said Northerly line extended Westerly a distance of 976.78 feet to a point
of curve and the true point of beginning of the parcel of land herein described.

Thence along a 182.50 foot radius curve to the left through a central angle of
0935'15" an arc distance of 30.54 feet (the long chord of said curve bears North
8520'23" West a distance of 30.50 feet); thence South 8952'00" West a distance
of 224.86 feet; thence North 8032'45" West a distance of 2.98 feet to a point of
curve; thence along a 488.37 foot radius curve to the right through a central
angle of 5607'28" an arc distance of 478.39 feet (the long chord of said curve
bears North 5229'00" West a distance of 459.49 feet); thence North 6534'43" East
a distance of 40.00 feet; thence Southeasterly along a 448.37 foot radius curve
to the left through a central angle of 5607'28" East an arc distance of 439.20
feet (the long chord of said curve bears South 5229'00" East a distance of
421.85 feet); thence South 8032'45" East a distance of 255.09 feet to the true
point of beginning.

EASEMENT

PARCEL I:

The following described property in Section 35, Township 2 North, Range 1 West
of the Willamette Meridian, in the City of Portland, County of Multnomah and
State of Oregon:

Beginning at a point in Section 35, Township 2 North of Range 1 West of the
Willamette Meridian, at the Southwest corner of the William Gatton Donation Land
Claim; thence North 5929'35" East 570.52 feet; thence North 03'3" East 1826.10
feet; thence North 8956'57" West 1403.15 feet to a boat spike in pavement;
thence North 04'48" East, 313.53 feet to a galvanized spike in pavement, being
the Northwest corner of the tract of land conveyed to the California Container
Corporation, a Delaware corporation by Deed recorded June 1, 1950 in PS Deed
Book 1408 at Page 125; thence North 6733'18" East 213.99 feet to a nail in the
center of spur track; thence due South 21.5 feet to a spike in pavement; thence
due North 417.75 feet to a point which is the true point of beginning; thence
North 8952'15" West, 579.18 feet to a point; thence South 229.81 feet to a spike
in the North line of the tract leased to American Chemical Corporation, a
Delaware corporation, by instrument recorded March 11, 1952 in PS Deed Book 1525
at Page 482; thence South 8921' East 26.10 feet along said North line to an iron
bar which is the Northeast corner of said leased tract; thence South 039' West
188.56 feet to an iron pipe; thence South 8958' East 614.58 feet; thence due
North 417.75 feet; thence North 8952'15" West 61.5 feet to the true point of
beginning.

EXCEPT all minerals and all mineral rights in said property, which said rights
were retained by the State of Oregon in Deed recorded June 28, 1967, Book 568,
Page 1121.

TOGETHER WITH an easement for ingress and egress to and from said parcel as
created in that certain Warranty Deed to Bell Oil Terminal Co. recorded October
9, 1953, Book 1625, Page 497.

EASEMENT

PARCEL II:

The following described property in Section 35, Township 2 North, Range 1 West
of the Willamette Meridian, in the City of Portland, County of Multnomah and
State of Oregon:

Beginning at the Southwesterly corner of a tract of land conveyed to Northwest
Terminal Co. by Deed recorded December 11, 1943 in Book 800 at Page 240 of Deed
Records; thence South 8952'15" East a distance of 2505.35 feet to the Southwest
corner of a tract of land conveyed to Consolidated Freightway Corporation by
Deed recorded July 9, 1968 in Book 628 at Page 1427 of Deed Records; thence
North 007'45" East along the Westerly line of the Consolidated Freightways Tract
770.71 feet to the Southerly line of a 35 foot easement described in Deed
recorded December 11, 1943 in Book 800 at Page 240 of Deed Records; thence North
8035'45" West along said Southerly boundary 384.04 feet to the point of
beginning of a curve left; thence along said curve left, the radius of which is
182.50 feet, an arc distance of 30.54 feet, to the end of said curve; thence
South 8949' West along said Southerly line 1112.53 feet to the point of
intersection with the Easterly line of said tract of land described in Deed
recorded December 11, 1943 in Book 800 at Page 240; thence North 007'45" East 35
feet to the intersection with the Southerly line of the parcel of land conveyed
by the William Gatton Estate Company and George G. Gatton to Portland General
Electric Company by Deed dated February 7, 1941, recorded February 11, 941 in
Book 588, Page 515 of the Deed Records; thence South 8949' West along the
Southerly line of said tract so conveyed to Portland General Electric Company
261.78 feet; thence South 5859'45 West 228.04 feet along the Southeasterly
boundary of said tract so

 

 


--------------------------------------------------------------------------------



 

 

conveyed to Portland General Electric Company; thence North 2617'40" West 50.17
feet along the Southwesterly boundary of said tract so conveyed to Portland
General Electric Company; thence South 5859'45" West 804.77 feet along the
Southeasterly boundary of the strip of land 150 feet wide occupied by Bonneville
Power Administration to the Harbor Line of the Willamette River; thence South
2617'40" East along said Harbor Line, a distance of 416.30 feet to the point of
beginning.

EXCEPTING THEREFROM the ownership of the State of Oregon in that portion lying
below the line of mean high water.

EXCEPT all minerals and all mineral rights in said property, which said rights
were retained by the State of Oregon in Deed recorded June 28, 1967, Book 568,
Page 1121.

TOGETHER WITH an easement for road purposes as created in Bargain and Sale Deed
recorded December 11, 1943, Book 800, Page 218.

ALSO TOGETHER WITH an easement for road purposes as created in Deed recorded
December 11, 1943, Book 800, Page 225.

ALSO TOGETHER WITH an easement for road purposes as created in Warranty Deed
recorded December 11, 1943, Book 800, Page 240.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 4

March 31, 2005

Job #05-3788

 

Lot 1

(PART OF LOT 1, BIP)

A tract of land being a portion of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision in the Southeast 1/4 of Section 35, Township 2 North, Range
1 West of the Willamette Meridian, City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Southwest corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence
along the West line of said Lot 1 North 0007 00 East, 52.32 feet to an angle
corner therein; thence North 6555 19 East, 777.00 feet; thence North 2618 21
West, 603.43 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line South 5932
40 East, 108.50 feet to the beginning of a tangent 150.00 foot radius curve to
the left; thence along the arc of said curve 78.54 feet through a central angle
of 3000 00 (the long chord bears South 7432 40 East, 77.65 feet); thence South
8932 40 East, 347.84 feet to an angle corner in the East line of said Lot 1;
thence along the East line of said Lot 1 the following courses to wit:

South 0005 07 West, 50.00 feet;

North 8947 09 West, 117.53 feet;

North 0014 35 East, 4.03 feet;

North 8932 40 West, 256.82 feet;

South 0005 58 East, 118.01 feet;

North 6210 00 East, 10.26 feet;

South 8949 00 East, 5.82 feet;

South 6741 00 West, 162.52 feet;

South 2219 00 East, 20.00 feet;

North 6741 00 East, 158.54 feet;

South 8949 00 East, 584.97 feet to a point on a non-tangent 298.10 foot radius
curve to the right, a radial line bears North 5031 54 East to said point; thence
Southeasterly along the arc of said curve 3.10 feet through a central angle of
0035 42 (the long chord bears South 3910 09 East, 3.10 feet); thence South 5107
37 West, 25.00 feet to a point on the arc of a non-tangent 273.10 foot radius
curve to the right, a radial line bears North 5107 42 East to said point; thence
Southeasterly along the arc of said curve 46.11 feet through a central angle of
0940 25 (the long chord bears South 3402 05 East, 46.05 feet); thence South 2911
53 East, 314.62 feet; thence North 6048 07 East, 55.00 feet; thence South 2911
53 East, 117.88 feet to the beginning of a tangent 544.93 foot radius curve to
the right; thence along the arc of said curve 60.94 feet through a central angle
of 0624 27 (the long chord bears South 2559 39 East, 90.91 feet); thence South
2247 26 East, 331.92 feet to the Southeast corner of said Lot 1; thence along
the South line of said Lot 1 South 6151 50 West, 269.91 feet to the beginning of
a tangent 485.00 foot radius curve to the right; thence along the arc of said
curve 239.16 feet through a central angle of 2815 10 (the long chord bears South
7559 25 West, 236.74 feet); thence North 8953 00 West, 1166.33 feet to the point
of beginning.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 5

Sketch of current railroad line configurations including map of Northern
Railroad Line and Lot 2 Railroad Line[img5.gif]

 




 

 


--------------------------------------------------------------------------------



 

 


[img6.gif]

 

 


--------------------------------------------------------------------------------



 

 


[img7.gif]

 

 


--------------------------------------------------------------------------------



 

 

Schedule 6

Description of NW Pipe Property

Northwest Pipe Legal

March 31, 2005

Job #05-3788

LOT 20

(NORTHWEST PIPE)

A tract of land in the Southeast 1/4 of Section 35, Township 2 North, Range 1
West of the Willamette Meridian, City of Portland, County of Multnomah and State
of Oregon, being more particularly described as follows:

Commencing at a point in the centerline of North Burgard Road, County Road No.
1397-60, said point being Engineer s Station 13+52.53; thence North 8949 00
West, 471.91 feet to the True point of Beginning of the herein described tract
of land; thence continuing North 8949 00 West, 247.06 feet to an angle corner in
the East line of Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision;
thence along said East line South 6210 00 West, 10.26 feet; thence North 0005 58
West, 118.01 feet; thence South 8932 40 East, 256.82 feet; thence leaving said
East line South 0014 35 West, 111.97 feet to the True Point of Beginning.

LOT 23

(NORTHWEST PIPE CO.)

A tract of land being those lands described in Correction Deed to Northwest Pipe
Company by Warranty Deed, recorded as Recorder s Fee No. 98090513, Multnomah
County Deed Records, in the Southwest Quarter and the Southeast Quarter of
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, City of
Portland, County of Multnomah and State of Oregon, being more particularly
described as follows:

Beginning at the Southwest corner of Lot 2, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision, said corner being on the North line of those lands
described in Parcel 1, Recorder s Fee No. 98090513, said Deed Records; thence
along said North line South 8701 13 West, 262.63 feet; thence South 2618 21
East, 1240.30 feet to the beginning of a tangent 286.00 foot radius curve to the
left; thence along the arc of said curve 91.35 feet through a central angle of
1818 02 (the long chord bears South 3527 22 East, 90.96 feet) to the beginning
of a tangent 332.50 foot compound curve to the left; thence along the arc of
said curve 151.00 feet through a central angle of 2601 12 (the long chord bears
South 5736 59 East, 149.71 feet) to the most Northerly Southwest corner of Lot
1, BURGARD INDUSTRIAL PARK; thence along the Northwesterly line of said Lot 1
North 6555 19 East, 777.00 feet; thence North 2618 21 West, 900.13 feet; thence
North 3045 21 West, 35.58 feet to the beginning of a tangent 250.00 foot radius
curve to the left; thence along the arc of said curve 119.99 feet through a
central angle of 2730 00 (the long chord bears North 4430 21 West, 118.84 feet);
thence North 5815 21 West, 38.59 feet to the beginning of a tangent 337.50 foot
curve to the left; thence along the arc of said curve 97.19 feet through a
central angle of 1630 00 (the long chord bears North 6630 21 West, 96.86 feet);
thence North 3101 39 East, 34.33 feet; thence North 5858 21 West, 28.50 feet to
the Northwest corner of Lot 1, said Northwest corner being coincident with an
angle point on the South Line of Lot 2, said BURGARD INDUSTRIAL PARK; thence
along said South line South 3101 39 West, 28.39 feet; thence South 6341 39 West,
26.32 feet; thence South 8701 13 West, 509.64 feet to the point of beginning.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 7




[img8.gif]

 

 


--------------------------------------------------------------------------------



 

 

Schedule 8

Description of Lot 1 Spur

LOT 1 SPUR EASEMENT

LEGAL DESCRIPTION:

A tract of land for railroad easement purposes being a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southeast 1/4 of Section 35,
Township 2 North, Range 1 West of the Willamette Meridian, City of Portland,
County of Multnomah and State of Oregon, being more particularly described as
follows:

Commencing at the most Northerly corner of said Lot 1, BURGARD INDUSTRIAL PARK;
thence along the West line of said Lot 1 South 6616 29 West, 108.71 feet to an
angle corner in said West line; thence South 5858 21 East, 28.50 feet; thence
South 3101 39 West, 34.33 feet to the beginning of a non-tangent 337.50 foot
radius curve to the right, a radial line bears North 1514 39 East to said point;
thence Southeasterly along the arc of said curve 97.19 feet through a central
angle of 1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence
South 5815 21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius
curve to the right; thence along the arc of said curve 119.99 feet through a
central angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet);
thence South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet;
thence leaving said West line of said Lot 1 North 6341 39 East, 4.24 feet to the
True Point of Beginning of the herein tract of land; thence South 2615 13 East,
156.46 feet to the beginning of a tangent 337.00 foot radius curve to the left;
thence along the arc of said curve 305.07 feet through a central angle of 5152
01 (the long chord bears South 5211 14 East, 294.76 feet); thence South 7807 15
East, 6.00 feet; thence North 1152 45 East, 23.00 feet; thence North 7807 15
West, 6.00 feet to the beginning of a tangent 314.00 foot radius curve to the
right; thence along the arc of said curve 284.25 feet through a central angle of
5152 01 (the long chord bears North 5211 14 West, 274.64 feet); thence North
2615 13 West, 108.12 feet to the beginning of a tangent 481.00 foot radius curve
to the right; thence along the arc of said curve 48.44 feet through a central
angle of 0546 13 (the long chord bears North 2322 07 West, 48.42 feet); thence
South 6341 39 West, 25.44 feet to the True Point of Beginning.

EXCEPTING therefrom that portion lying within the boundaries of any public right
of way.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

LEASE TERMINATION AGREEMENT

This Lease Termination Agreement ( Agreement ) is made this 4th day
of                                          
                                          
                                          
                                  May, 2005, by and between Schnitzer Investment
Corp., an Oregon corporation ( SIC ), and Schnitzer Steel Industries, Inc. ( SSI
). Capitalized terms used herein without definition shall have the respective
meanings set forth in that certain Purchase and Sale Agreement between SSI and
SIC dated May 4, 2005.

RECITALS

A.   SIC, as landlord, and SSI, as tenant, are parties to that certain SSI
International Terminals Lease Agreement dated September 1, 1988, as amended by
an Amendment to Lease dated July 2, 1990, a Second Amendment to Lease dated
October 28, 1994, a Third Amendment to Lease dated February, 1998, a Fourth
Amendment to Lease dated July 1, 1998, a Fifth Amendment to Lease dated July 9,
2001, and a Sixth Amendment to SSI International Terminals Lease Agreement dated
August 7, 2003 (collectively, the SSI Lease ).

B.   In connection with SSI s purchase of the Property from SIC, SSI and SIC
wish to terminate the SSI Lease.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.      Termination of Lease. As of the date hereof, the SSI Lease is terminated
and SIC and SSI are fully and unconditionally released and discharged from their
respective obligations arising from or connected with the provisions of the SSI
Lease except for those obligations and duties set forth in the SSI Lease that
expressly survive the termination of the SSI Lease to the extent provided for in
Section 22.12 of the SSI Lease. Except as set forth in this Section 1, this
Agreement shall fully and finally settle all demands, charges, claims, accounts,
or causes of action of any nature, including, without limitation, both known and
unknown claims and causes of action that arose out of or in connection with the
SSI Lease, and it constitutes a release of SSI and SIC with respect to the SSI
Lease. This Agreement shall not preclude either party from exercising any
discovery rights it has against the other party in connection with any civil
litigation or arbitration proceedings involving a third party, nor shall SIC be
precluded from making any customary adjustments to rent or other charges due
from SSI under the SSI Lease and accruing prior to the date hereof and SSI shall
promptly pay any invoice subsequently received from SIC therefor.

2.

Miscellaneous

2.1    The covenants and conditions contained herein shall apply to, be binding
upon, and shall inure to the benefit of each of the parties hereto and their
respective successors in interest and assigns.

2.2    In the event a suit, action, arbitration, or other proceeding of any
nature whatsoever, including, without limitation, any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Agreement or with respect to any
dispute relating to this Agreement, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys , paralegals ,
accountants , and other experts fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith. In the event
of suit, action, arbitration, or other proceeding, the amount thereof shall be
determined by the judge or arbitrator, shall include fees and expenses incurred
on any appeal or review, and shall be in addition to all other amounts provided
by law.

2.3

This Agreement may be signed in counterparts.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

 


--------------------------------------------------------------------------------



 

 

Assignor:

Schnitzer Investment Corp., an Oregon corporation

By: ______________________________________

Title: _____________________________________

Assignee:

Schnitzer Steel Industries, Inc., an Oregon corporation

By: ______________________________________

Its: _______________________________________

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

ASSIGNMENT OF PRIOR AGREEMENTS

AND INSURANCE PROCEEDS

This Assignment of Prior Agreements (this "Assignment") is made and entered into
May 4, 2005, by and between SCHNITZER INVESTMENT CORPORATION, an Oregon
corporation ("Assignor"), and SCHNITZER STEEL INDUSTRIES, INC., an Oregon
corporation ("Assignee").

For good and valuable consideration paid by Assignee to Assignor, the receipt
and sufficiency of which are hereby acknowledged by Assignor, Assignor does
hereby assign, transfer, set over and deliver unto Assignee all of Assignor's
right, title, and interest in those agreements listed on the attached Exhibit A
(the Prior Agreements ), provided, however, Assignor reserves a non-exclusive
interest in the Prior Agreements to the extent necessary or prudent in
connection with the use and operation of the real property described on the
attached Exhibit B or to preserve any claims that Assignor may have under the
Prior Agreements.

To Assignor s knowledge, the Prior Agreements are in full force and effect, are
assignable by Assignor, and a complete copy of the Prior Agreements, including
all amendments thereto, is attached hereto.

Assignee acknowledges and agrees, by its acceptance hereof, that, except as
provided herein or in the attached exhibit a, the Prior Agreements are conveyed
"As Is, Where Is" and in their present condition with all faults, and that
Assignor has not made, does not make and specifically disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to the Prior
Agreements.

Except as otherwise expressly provided in that certain purchase and sale
agreement between Assignor and Assignee dated as of May 4, 2005 and except as
otherwise provided herein or in the attached Exhibit A, by accepting this
Assignment and by its execution hereof, Assignee assumes the payment and
performance of, and agrees to pay, perform and discharge, all the debts, duties
and obligations to be paid, performed or discharged from and after the date
hereof, by Assignor under the Prior Agreements. Assignee agrees to indemnify,
hold harmless and defend Assignor for, from and against any and all claims,
losses, liabilities, damages, costs and expenses (including, without limitation,
reasonable attorneys' fees) resulting by reason of the failure of Assignee to
pay, perform or discharge any of the debts, duties or obligations assumed or
agreed to by Assignee.

In addition to the foregoing, Assignor does hereby assign, transfer, and set
over to Assignee all of Assignor s interest, whether now existing or hereafter
arising, liquidated or un-liquidated, disputed or undisputed, fixed or
contingent, to receive payment of the proceeds (the Insurance Proceeds ) as a
primary insured, as additional insured or otherwise, under any insurance
policies obtained by Assignor, Assignee or any other tenant, licensee or invitee
of Assignor relating to the property described on the attached Schedule 1 (the
Insured Property ). This Assignment shall include all such Insurance Proceeds
with respect to any insured liability or loss relating to the Insured Property,
including, without limitation any environmental liabilities such as those
relating to the Portland Harbor Superfund Site; provided, however, that the
assignment of any uncollected Insurance Proceeds shall terminate (i)
automatically without notice in the event of the bankruptcy or the insolvency of
the Assignee, or (ii) upon the Assignee s failure to cure any such breach within
thirty (30) days after receipt of written notice of default (or, if such breach
cannot be cured within such 30-day notice period, unless Assignee shall initiate
action necessary to cure any such breach within such 30-day period and
thereafter diligently pursue such cure in a commercially reasonable manner), in
the event of a breach of any of the Assignee s indemnification obligations under
(a) Section 18.1 of the Lease dated September 1, 1988 by and between Assignor
and Assignee dated September 1, 1988, as amended by an Amendment to Lease dated
July 2, 1990, a Second Amendment to Lease dated October 28, 1994, a Third
Amendment to Lease dated February, 1998, a Fourth Amendment to Lease dated July
1, 1998, a Fifth Amendment to Lease dated July 9, 2001, and a Sixth Amendment to
SSI International Terminals Lease Agreement dated August 7, 2003, (b) set forth
in this Assignment or (c) under Section 5.6 of the Purchase and Sale Agreement
dated May 4, 2005 (the Indemnification Obligations ). Nothing in this paragraph
shall be construed to assign the ownership of any insurance policies, any cause
of action or any other rights under such insurance except for rights to the
Insurance Proceeds. Assignor s assignment of the Insurance Proceeds shall

 

 


--------------------------------------------------------------------------------



 

not affect the rights or obligations of Assignor under any insurance policy and
such assignment shall be null and void to the extent that this Assignment shall
operate to limit or impair the availability or amount of coverage under any
policy owned by Assignor. So long as the assignment has not been terminated,
Assignor agrees to cooperate in good faith with the Assignee to obtain the
Insurance Proceeds for the benefit of Assignee and to use commercially
reasonable efforts to (x) promptly tender any and all claims for coverage for
insured liabilities and losses asserted by Assignee, (y) prosecute such claims
with due diligence to conclusion at Assignee s sole cost and expense and (z)
ensure that all Insurance Proceeds assigned hereunder are paid by insurers
directly to the Assignee or other third-parties. So long as this Assignment has
not been terminated, Assignor further agrees to cooperate with Assignee to take
all steps reasonably necessary to provide Assignee, to the fullest extent
permitted by such policies and applicable law, with the benefit of all defense
costs and indemnity coverage available under third party liability policies of
any kind which cover property damage or environmental damage to the Insured
Property or any adjacent property or waterway. Assignor's cooperation will
include presentation of claims under such policies as provided in clauses (x)
and (y) above and the assignment of such presented claims to Assignee. Assignor
hereby appoints the Assignee as its true and lawful attorney-in-fact for the
Assignor and to act in the Assignor s name, place, and stead for the limited
purposes of collecting the Insurance Proceeds so long as the assignment has not
been revoked or terminated as provided herein. Assignor hereby authorizes
Assignee to demand, sue for, and collect all sums of money, debts, accounts,
interest, dividends and demands that are now, or may later become, due or
payable to the Assignor with respect to the Insurance Proceeds, to take all
lawful means to recover such amounts, and to compromise claims for such
Insurance Proceeds in the Assignor s name. The Assignee is further authorized to
prosecute or defend actions, claims, or proceedings for the enforcement and
protection of the Assignor s interest in the Insurance Proceeds, including the
power to renew, extend, compromise, arbitrate, adjust, and settle or release
(with or without consideration), any claim, debt, or obligation payable to
Assignor.

The covenants and conditions contained herein shall apply to, be binding upon,
and shall inure to the benefit of each of the parties hereto and their
respective successors in interest and assigns.

In the event a suit, action, arbitration, or other proceeding of any nature
whatsoever, including, without limitation, any proceeding under the U.S.
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Agreement or with respect to any
dispute relating to this Agreement, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys , paralegals ,
accountants , and other experts fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith. In the event
of suit, action, arbitration, or other proceeding, the amount thereof shall be
determined by the judge or arbitrator, shall include fees and expenses incurred
on any appeal or review, and shall be in addition to all other amounts provided
by law.

This Agreement may be signed in counterparts.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed on the date and year first above written.

Assignor:

Schnitzer Investment Corp., an Oregon corporation

By: ______________________________________

Title:_____________________________________

 

Assignee:

Schnitzer Steel Industries, Inc., an Oregon corporation

By: ______________________________________

Title:_____________________________________

 



 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A PRIOR AGREEMENTS

1.      Sixteen percent (16%) of the total allocable percentage under the New
Time Oil Road Maintenance Agreement of 2004 ( Time Oil Road Agreement ),
recorded in the real property records of Multnomah County, Oregon on November
18, 2004 as Fee Number 2004-209520. Assignor hereby covenants and agrees to take
all steps required pursuant to the Time Oil Road Agreement, including without
limitation notice to the Committee pursuant to Paragraph 3, to accomplish the
assignment to Assignee. Further, Assignor hereby covenants and agrees to take
all necessary steps required of Assignor to accomplish the appointment of a
designated representative of Assignee to the Committee as one of the parties
with the highest three allocable percentages. Notwithstanding anything to the
contrary in this Assignment of Prior Agreements, Assignor remains liable for its
continuing performance under the Time Oil Road Agreement and for all
contributions due (including without limitation the collection thereof) to the
extent of its remaining allocable percentage. Assignee s payment and performance
obligations under the Time Oil Road Agreement shall be limited to the sixteen
percent (16%) assigned hereunder.

2.      Easement Agreement and Release of Easements relating to Time Oil Road,
recorded in the real property records of Multnomah County, Oregon on November
18, 2004 as Fee Number 2004-209519 (the Time Oil Road Easement ).

3.      Agreement dated October 7, 1974, between Assignor, Northwest Terminal
Co., Bell Oil Terminal Co., and Time Oil Co (the October 1974 Agreement ).

4.      Rail Service and Maintenance Agreement dated November 21, 1974, between
Assignor and Container Corporation of America (the 1974 RMSA ).

5.      Industrial Trackage Agreement dated February 5, 1975, among Assignor,
Time Oil Company, Northwest Terminal Company, Container Corporation of America,
Oregon-Washington Railroad & Navigation Company, Union Pacific Railroad Company,
Burlington Northern Inc., and Spokane, Portland and Seattle Railway Company (the
1975 Industrial Trackage Agreement ).

6.      Agreement dated November 9, 1977, and recorded November 10, 1977 in the
Official Records of Multnomah County, Oregon in Book 1220, Page 2129 among
Assignor, Palmco Inc., Bell Oil Terminal Company, Northwest Terminal Company,
and Time Oil Company, excepting the provisions of Section 3.5 relating to the
construction of an underground pipeline, the provisions of Section 3.14 relating
to the payment of any sums relating to any vessel using the Palmco dock and the
provisions of Sections 3.16, 3.19 and 3.20 relating to pro-rata reimbursement to
Bell Oil Terminal Company for repair or replacement costs for the Palmco Dock
for which Assignee shall assume no payment obligations hereunder (the 1977
Agreement ), provided, however, Declarant reserves the right to receive all
payments, if any, payable under Sections 2.4 and 2.5 of such 1977 Agreement.

7.      Railroad Easement Agreement dated September 30, 1990, among Joseph T.
Ryerson and Son, Inc., Assignor, and Assignee and recorded on September 28,
1990, in the Official Records of Multnomah County, Oregon in Book 2347 at Page
2500 (the Ryerson Railroad Easement ).

8.      Railroad Easement Agreement granted by Northwest Terminal Company to
Assignor dated, October 7, 1974 and recorded October 10, 1974, in the Official
Records of Multnomah County, Oregon in Book 1011, Page 73 (the Parcel V Railroad
Easement ).

9.      Railroad Easement Agreement between Assignor and Ro-Mar Realty of
Oregon, Inc. dated December 20, 1994 and recorded December 23, 1994 in the
Multnomah County, Oregon real property records as Fee 94-184892 (the Tract B
Railroad Easement ).

10.

Mooring Dolphin Agreement with Port of Portland dated July 1, 1988 (the Mooring
Dolphin Agreement)

11.    Assignor s rights as Grantor under the following Easement Agreement, to
the extent necessary to obtain the benefits reserved for Grantor and enforce the
obligations of Grantee:

Beall Pipe (NW Pipe) Access Easement dated June 12, 1981 and recorded June 29,
2981 in the Official Records of Multnomah County, Oregon in 1534, Page 748; and
recorded January 14, 1982 in the Official Records of Multnomah County, Oregon in
Book 1573, Page 806; and recorded February 5, 1982 in the Official Records of
Multnomah County, Oregon in Book 1577, Page 1334 (the NW Pipe Southern Roadway
Access Easement ).



 

 


--------------------------------------------------------------------------------



 

 

Schedule 1

NEW TRACT A , BIP

A tract of land being a portion of Tract A , Lot 2 and Lot 3, Burgard Industrial
Park, a duly recorded subdivision in Section 35, Township 2 North, Range 1 West
of the Willamette Meridian, City of Portland, County of Multnomah and State of
Oregon, being more particularly described as follows:

Beginning at the Northeast corner of said Tract A thence along the East line
thereof South 1729 34 East, 62.50 feet to the Southeast corner of said Tract A
thence along the South line thereof South 8846 12 West, 1563.75 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line North 8955 04 West, 43.60 feet to an angle corner in the West line of
said Lot 2; thence along said West line North 0004 56 East, 201.97 feet to an
angle point therein; thence North 6506 14 West, 361.13 feet; thence South 8955
04 East, 80.16 feet; thence North 0004 56 East, 29.07 feet; thence South 6646 00
East, 293.17 feet; thence North 9000 00 East, 162.76 feet to the West line of
Lot 4, Burgard Industrial Park; thence along said West line South 3231 53 East,
19.14 feet to a point on the arc of a non-tangent 140.00 foot radius curve to
the right, a radial line bears North 1704 11 West to said point; thence along
the arc of said curve 38.70 feet through a central angle of 1550 23 (the long
chord bears North 8051 01 East, 38.58 feet); thence North 0113 48 West, 10.00
feet; thence North 8846 12 East, 1546.25 feet to the point of beginning.

Containing therein 2.560 acres, more or less.

Benefited Property Lot 1

(PART OF LOT 1, BIP)

A tract of land being a portion of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision in the Southeast 1/4 of Section 35, Township 2 North, Range
1 West of the Willamette Meridian, City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Southwest corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence
along the West line of said Lot 1 North 0007 00 East, 52.32 feet to an angle
corner therein; thence North 6555 19 East, 777.00 feet; thence North 2618 21
West, 603.43 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line South 5932
40 East, 108.50 feet to the beginning of a tangent 150.00 foot radius curve to
the left; thence along the arc of said curve 78.54 feet through a central angle
of 3000 00 (the long chord bears South 7432 40 East, 77.65 feet); thence South
8932 40 East, 347.84 feet to an angle corner in the East line of said Lot 1;
thence along the East line of said Lot 1 the following courses to wit:

South 0005 07 West, 50.00 feet;

North 8947 09 West, 117.53 feet;

North 0014 35 East, 4.03 feet;

North 8932 40 West, 256.82 feet;

South 0005 58 East, 118.01 feet;

North 6210 00 East, 10.26 feet;

South 8949 00 East, 5.82 feet;

South 6741 00 West, 162.52 feet;

 

 


--------------------------------------------------------------------------------



 

 

South 2219 00 East, 20.00 feet;

North 6741 00 East, 158.54 feet;

South 8949 00 East, 584.97 feet to a point on a non-tangent 298.10 foot radius
curve to the right, a radial line bears North 5031 54 East to said point; thence
Southeasterly along the arc of said curve 3.10 feet through a central angle of
0035 42 (the long chord bears South 3910 09 East, 3.10 feet); thence South 5107
37 West, 25.00 feet to a point on the arc of a non-tangent 273.10 foot radius
curve to the right, a radial line bears North 5107 42 East to said point; thence
Southeasterly along the arc of said curve 46.11 feet through a central angle of
0940 25 (the long chord bears South 3402 05 East, 46.05 feet); thence South 2911
53 East, 314.62 feet; thence North 6048 07 East, 55.00 feet; thence South 2911
53 East, 117.88 feet to the beginning of a tangent 544.93 foot radius curve to
the right; thence along the arc of said curve 60.94 feet through a central angle
of 0624 27 (the long chord bears South 2559 39 East, 90.91 feet); thence South
2247 26 East, 331.92 feet to the Southeast corner of said Lot 1; thence along
the South line of said Lot 1 South 6151 50 West, 269.91 feet to the beginning of
a tangent 485.00 foot radius curve to the right; thence along the arc of said
curve 239.16 feet through a central angle of 2815 10 (the long chord bears South
7559 25 West, 236.74 feet); thence North 8953 00 West, 1166.33 feet to the point
of beginning.

Benefited Property Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West, 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.

Containing therein 13.033 acres, more or less.

Benefited Property Lots 4, 5, 6, 7, 8 and Tract C

Lots 4, 5, 6, 7, 8 and Tract C , BURGARD INDUSTRIAL PARK, a duly recorded
subdivision in Section 35, Township 2 North, Range 1 West of the Willamette
Meridian, City of Portland, County of Multnomah and State of Oregon.

 

 


--------------------------------------------------------------------------------



 

 

Containing therein 11.9422 acres, more or less.

LOT 17

LEGAL DESCRIPTION:

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

LOT 2 RECLAIMED PROPERTY

[img9.jpg]


 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

STORM DRAIN EASEMENT DECLARATION

When recorded return to:

Bradley S. Miller

Ball Janik LLP

101 SW Main Street, Suite 1100

Portland, Oregon 97204

THIS STORM DRAIN EASEMENT DECLARATION (this Declaration ) is made as of the 4th
day of May, 2005, by SCHNITZER INVESTMENT CORP., an Oregon corporation (
Declarant ).

Declarant is the owner of real property in the City of Portland, County of
Multnomah, State of Oregon, more particularly described as on the attached
Schedule 1 (the Property ).

Declarant desires to grant easements for the operation, maintenance, repair and
replacement of storm drains located on the portions of the Property described on
Schedule 2 (the ( Burdened Property ) in the locations pictorially shown on the
attached Schedule 3 (the Storm Drain Area ) for the benefit of Declarant and any
future owners of the portion of the Property described on Schedule 4 (the
Benefited Property ) (each owner of the Benefited Property and each owner of the
Burdened Property shall be referred to herein as an Owner, or collectively as
the Owners ). The Storm Drain Area consists of the storm drains that drain into
Outfall 18, as depicted on the attached Schedule 3.

NOW, THEREFORE, Declarant declares as follows:

1.

Easement.

(a)     Declarant reserves a perpetual non-exclusive easement for the Owners of
the Benefited Property to install, operate, maintain, repair and replace storm
drain lines under, across and within the Storm Drain Area. An Owner of Benefited
Property shall have access to such portions of the Burdened Property as
reasonably required to operate, maintain, repair and replace storm drain lines
in the Storm Drain Area; provided, that except in an emergency, such access
shall be only after prior written notice to the Owner of the Burdened Property
upon which

such Storm Drain Area is located and in the presence of a representative of the
Owner of the Burdened Property. In the case of an emergency, the Owner of the
Benefited Property shall endeavor to provide prior telephonic notice to the
Owner of the Burdened Property of its intended access for emergency purposes,
and shall provide written confirmation of its emergency activities as soon as
practicable thereafter.

(b)     When performing work in the Storm Drain Area, an Owner of Benefited
Property shall use commercially reasonable efforts to minimize any disruption to
the Burdened Property. After the performance of any work in the Storm Drain Area
by an Owner of Benefited Property, such Owner performing the work shall cause
the affected portions of the Storm Drain Area to be properly compacted and shall
restore all improvements and landscaping affected in any way by such work to at
least the condition of such improvements and landscaping as existed prior to
such installation (including, without limitation, replacing any damaged trees
with trees of similar size and type to the trees damaged), and the Owner
performing the work shall warranty that all such work shall be free of material
defects for a period of one (1) year following the completion of such work.

(c)     In its use of the storm drains in the Storm Drain Area, an Owner of
Benefited Property shall: (i) regularly inspect, and, at all times, maintain
such Owner s facilities and related equipment in good order and repair and in
proper operating condition, including, without limitation, clean-out,
maintenance and repair of piping, catch basin filters and oil/water separators
of such Owner; (ii) not permit any claim, lien or other encumbrances arising
from such Owner s use of the Storm Drain Area to accrue against or attach to the
Burdened Property; (iii) comply with all laws, ordinances, regulations,
requirements and permits applicable to the discharge from the Benefited Property
owned by such Owner into the storm drain used by such Owner from and after the
date hereof, including, without limitation, permits issued by the Oregon
Department of Environmental Quality ( DEQ ) and the City of Portland Bureau of
Environmental Services ( BES ) (collectively, the Regulatory Requirements );
(iv) provide for emergency response to prevent spills, releases or other
unlawful discharges from entering into the storm drain lines and to prevent
spills from discharging from an outfall into or beyond the slip (including
provisions

 

 


--------------------------------------------------------------------------------



 

of appropriate sorbent booms or other response in the event of a discharge); (v)
periodically monitor Owner s stormwater quality, to the extent required by
permits issued by the DEQ and/or the BES or pursuant to any other Regulatory
Requirements; and (vi) indemnify, protect, defend and hold harmless the
Declarant and the other Owners of the Burdened Property for, from and against
claims, liabilities, costs and expenses arising out of event occurring after the
date hereof in connection with such Owner s maintenance, repairs, operation, or
replacement of storm drain lines and related equipment in the Storm Drain Area
and performance of such Owner s obligations of this Section 1(c). Any stormwater
quality monitoring data which an Owner of the Benefited Property is required to
provide to DEQ or BES pursuant to Regulatory Requirements shall be provided to
the Owner of the Burdened Property not later than concurrently with its
submission to DEQ and/or BES or other applicable regulatory agency.

(d)     The Owner of the Burdened Property on which a storm drain is located on
shall have the right to relocate a storm drain in the Storm Drain Area to a
different location of the Property, as necessary to reasonably accommodate the
needs of the Owner of the Burdened Property and/or any of their tenants,
subtenants, successors or assigns. so long as: (i) the Owner relocating the
Storm Drain Area pays for the entire cost of the relocation of such storm drain,
and (ii) such relocation is performed so that at no time is the continuous use
of such storm drain impaired or impeded in any manner.

(e) If an Owner of Benefited Property fails to perform any obligation set forth
in this Section 1, an Owner of the Burdened Property may send the non-performing
Owner written notice of non-performance pursuant to the notice provisions of
Section 4(h).    If within thirty (30) days of such notice the non-performing
Owner fails to send the Owner sending the non-performance notice a written
notice either disputing the non-performance (which dispute shall be resolved by
arbitration as provided herein) or acknowledging such non-performance and
agreeing to commence the cure of such non-performance and diligently pursue such
cure to completion, the Owner of the Benefited Property sending the
non-performance notice shall have the right, but not the obligation, to
institute arbitration hereunder to determine whether performance is required
and, if required, to compel performance. If the Owner of the Benefited Property
resolves an actual or alleged violation of any Regulatory Requirement with the
agency responsible for enforcing such Regulatory Requirement, such resolution
shall be conclusively deemed an adequate cure hereunder with respect to such
Regulatory Requirement, regardless of whether the resolution is achieved in an
administrative or judicial proceeding or is voluntary or involuntary on the part
of the Owner of the Benefited Property. Nothing herein shall limit the liability
of the Owner of the Benefited Property for claims brought by federal or other
governmental agencies, third-party claims, or claims by the Owner of the
Burdened Property not resolved in the resolution of the Regulatory Requirement
violation.

(f)     In any emergency, an Owner of the Burdened Property shall make
commercially reasonable efforts to notify the non-performing Owner of Benefited
Property of the emergency and necessary performance. No written notice to a
non-performing Owner pursuant to Section 4(h) shall be required before the Owner
of the Burdened Property shall have the right, but not the obligation, to cure
any non-performance that resulted in such emergency, including, without
limitation, such actions as may be necessary to prevent unlawful spills,
releases or discharges by operating an emergency shut off valve. The Owner of
the Burdened Property shall have reasonable access to the Benefited Property as
necessary to access any emergency shut off valve located on the Benefited
Property. In the event of an emergency in which an Owner of the Burdened
Property cures or takes affirmative action to attempt to cure non-performance,
the Owner of the Burdened Property shall have the right to seek reimbursement of
the reasonable costs of performance from the non-performing Owner of the
Benefited Property. The Owner of the Burdened Property shall indemnify and hold
the Owner of the Benefited Property harmless to the extent that the actions of
the Owner of the Burdened Property pursuant to this Section are negligent and
exacerbate a spill, release or discharge.

(g)            To the extent more than one Owner uses a storm drain, all
obligations hereunder with respect to such storm drain shall be joint and
several; provided that if one such Owner expends any amount pursuant to this
Declaration, such Owner may invoice the other Owners using such storm drain for
such other Owner s pro rata share of the cost of such expenditure (based on the
respective Owners volume of use of such storm drain) and the failure of the
non-performing Owner to pay such invoice within thirty (30) days of written
request therefor shall entitle the performing Owner to the rights and remedies
set forth in Section 2 below.

2.  Lien Rights.If an amount payable by an Owner to another Owner pursuant to
this Declaration is not paid within thirty (30) days after its due date, such
assessment or charge shall become delinquent and shall bear interest from the
due date until paid at a rate per annum equal to the higher of: (a) twelve
percent (12%) or (b) the prevailing prime (reference) rate as published by Bank
of America (or any successor bank) at its Portland main branch office, or any
successor rate of interest, plus five (5) percentage points, but in no event
higher than the maximum rate permitted by applicable law. In addition, an Owner
that is owed money under this Declaration by another Owner may: (i) file a
statement of lien against the parcel of an Owner that fails to pay such amounts
when

 

 


--------------------------------------------------------------------------------



 

due (which lien shall be subject to the terms of this Declaration) and foreclose
the lien to the extent allowable under Oregon law; (ii) bring an action to
recover monetary damages; and/or (iii) exercise any other right or remedy
available to it at law, in equity, or under this Declaration. No holder of a
mortgage or trust deed who acquires title to a parcel of the Property by
exercising the remedies provided in its mortgage or trust deed shall be liable
for unpaid assessments levied prior to the date of such acquisition of title.
The sale or transfer of any parcel of the Property shall not affect any
assessment lien thereon; provided, however, that the sale of any such parcel
pursuant to foreclosure of a mortgage or trust deed thereon shall extinguish the
lien as to any installments of such assessments levied prior to the date of
sale.

3.              No Public Dedication. Nothing contained in this Declaration
creates any rights in the general public or dedicates for public use any portion
of the Storm Drain Area.

4.

Miscellaneous.

(a)     The easements, restrictions, benefits and obligations hereunder shall
create mutual benefits and servitudes running with the land and shall bind and
inure to the benefit of the Owners, their respective heirs, successors and
assigns. The singular number includes the plural and the masculine gender
includes the feminine and neuter. Any person or entity acquiring fee title to
the Property or any portion thereof shall be considered an Owner and shall be
bound by, or as applicable, receive the benefits of, this Declaration.

(b)     The headings herein are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope or intent of this
Declaration nor in any way affect the terms and provisions hereof.

(c)          Any claim, controversy, or dispute between the parties arising out
of or   relating to this Declaration, or to the interpretation or breach
thereof, shall be resolved by arbitration in accordance with the then-effective
arbitration rules of the Arbitration Service of Portland, Inc. or the
then-effective commercial arbitration rules of the American Arbitration
Association, whichever organization is selected by the party that first
initiates arbitration by filing a claim in accordance with the filing rules of
the organization selected. Any judgment upon the award rendered pursuant to such
arbitration may be entered in any court having jurisdiction thereof. The parties
shall use commercially reasonable efforts to complete any arbitration within
sixty (60) days of the filing of the dispute, unless the dispute is regarding
the refusal to grant a consent or approval, in which case the time period shall
be thirty (30) days. The arbitrator or arbitrators shall be empowered to impose
sanctions for any party s failure to use commercially reasonable efforts. Each
party agrees to keep all disputes and arbitration proceedings strictly
confidential, except for the disclosure of information required in the ordinary
course of business of the parties or as required by applicable law or
regulation. Any time limitation (such as the statute of limitations or laches)
that would bar litigation of a claim, shall also bar arbitration of the claim.
If any provision of this arbitration program is declared invalid by any court,
the remaining provisions shall not be affected thereby and shall remain fully
enforceable. The Owners understand that their disputes as described herein will
be resolved by arbitration rather than in a court, and once so decided, cannot
later be brought, filed, or pursued in court.

(d)     In the event a suit, action, arbitration, or other proceeding of any
nature whatsoever, including, without limitation, any proceeding under the US
Bankruptcy Code, is instituted, or the services of an attorney are retained, to
interpret or enforce any provision of this Declaration or with respect to any
dispute relating to this Declaration, the prevailing party shall be entitled to
recover from the losing party its reasonable attorneys , paralegals ,
accountants , and other experts fees and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith
(collectively, Attorneys Fees ). In the event of suit, action, arbitration, or
other proceeding, the amount of the Attorneys Fees shall be determined by the
judge or arbitrator, shall include fees and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.

(e)     Except for the payments of money due hereunder, in case of interference
in performance by any Owner of its obligations under this Declaration because of
acts of God, war, insurrection, fires, floods, strikes, unanticipated equipment
failure or other cause beyond the reasonable control of such Owner, all affected
Owners shall take reasonable measures to mitigate the unfavorable effects of
such force majeure events and performance hereunder shall be excused for a
reasonable period of time while the affected Owners take reasonable measures to
mitigate.

(f)     It is expressly agreed that no breach of this Declaration shall entitle
any person or entity to cancel, rescind, or otherwise terminate this
Declaration, or defeat or render invalid the lien of any mortgage or trust deed
made in good faith and for value as to any part of the Property. However, such
limitation shall not affect in any manner any other rights or remedies which a
party may have hereunder by reason of any such breach.

 

 


--------------------------------------------------------------------------------



 

 

(g)     This Declaration (including exhibits) constitutes the entire agreement,
and once executed and delivered may not be modified, canceled or altered in any
respect except by written agreement signed by all Owners of the Property.
Invalidation of any provision of this Declaration, in whole or in part, or of
any application of a provision of this Declaration, by judgment or court order
shall in no way affect other provisions or applications.

(h)     Notice may, unless otherwise provided herein, be given or served (a) by
certified mail, return receipt requested, with postage prepaid, (b) by
delivering the same to such party, or an agent of such party, in person or by
commercial courier, (c) by facsimile transmission, if the time of facsimile
delivery is confirmed by sender s receipt of a transmission report, generated by
sender s facsimile machine, which confirms that the facsimile was successfully
transmitted in its entirety and provided the facsimile was forwarded prior to
5:00 P.M., or (d) by depositing the same into custody of a nationally recognized
overnight delivery service. Notice given in any manner shall be effective only
if and when received by the party to be notified between the hours of 8:00 A.M.
and 5:00 P.M. of any business day with delivery made after such hours to be
deemed received the following business day. For the purposes of notice, each
Owner s notice address shall be the address of the Owner s portion of the
Property. Each Owner shall have the right from time to time to change its
respective notice address, and each shall have the right to specify as its
address any other address within the United States of America by at least five
(5) days written notice to all other Owners.

(i)      No modification or termination of this Declaration shall be binding
upon any first position holders of any mortgage or trust deed encumbering the
Property or their successors or assigns ( Mortgage Holder ), unless the Mortgage
Holder has consented to the modification or termination, which consent shall not
be unreasonably withheld, conditioned or delayed. However, consent will be
deemed given if a Mortgage Holder does not object in writing within thirty (30)
days after notice of the proposed modification or termination.

IN WITNESS WHEREOF, the undersigned has executed this Declaration the day and
year first written above.

SCHNITZER INVESTMENT CORP., an Oregon corporation

By: ______________________________________

Title: _____________________________________

State of

___________________________)

___________________________)ss.

County of

___________________________)

 

The foregoing instrument was acknowledged before me this _____ day of ______,
2005, by ________________, the ______________ of _________________, on behalf of
_________________.

(Seal and Expiration Date)

 

_____________________________________

Notary Public



 

 


--------------------------------------------------------------------------------



 

 

Schedule 1

Legal Description of the Property

Property Lot 1

(PART OF LOT 1, BIP)

A tract of land being a portion of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision in the Southeast 1/4 of Section 35, Township 2 North, Range
1 West of the Willamette Meridian, City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Southwest corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence
along the West line of said Lot 1 North 0007 00 East, 52.32 feet to an angle
corner therein; thence North 6555 19 East, 777.00 feet; thence North 2618 21
West, 603.43 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line South 5932
40 East, 108.50 feet to the beginning of a tangent 150.00 foot radius curve to
the left; thence along the arc of said curve 78.54 feet through a central angle
of 3000 00 (the long chord bears South 7432 40 East, 77.65 feet); thence South
8932 40 East, 347.84 feet to an angle corner in the East line of said Lot 1;
thence along the East line of said Lot 1 the following courses to wit:

South 0005 07 West, 50.00 feet;

North 8947 09 West, 117.53 feet;

North 0014 35 East, 4.03 feet;

North 8932 40 West, 256.82 feet;

South 0005 58 East, 118.01 feet;

North 6210 00 East, 10.26 feet;

South 8949 00 East, 5.82 feet;

South 6741 00 West, 162.52 feet;

South 2219 00 East, 20.00 feet;

North 6741 00 East, 158.54 feet;

South 8949 00 East, 584.97 feet to a point on a non-tangent 298.10 foot radius
curve to the right, a radial line bears North 5031 54 East to said point; thence
Southeasterly along the arc of said curve 3.10 feet through a central angle of
0035 42 (the long chord bears South 3910 09 East, 3.10 feet); thence South 5107
37 West, 25.00 feet to a point on the arc of a non-tangent 273.10 foot radius
curve to the right, a radial line bears North 5107 42 East to said point; thence
Southeasterly along the arc of said curve 46.11 feet through a central angle of
0940 25 (the long chord bears South 3402 05 East, 46.05 feet); thence South 2911
53 East, 314.62 feet; thence North 6048 07 East, 55.00 feet; thence South 2911
53 East, 117.88 feet to the beginning of a tangent 544.93 foot radius curve to
the right; thence along the arc of said curve 60.94 feet through a central angle
of 0624 27 (the long chord bears South 2559 39 East, 90.91 feet); thence South
2247 26 East, 331.92 feet to the Southeast corner of said Lot 1;

thence along the South line of said Lot 1 South 6151 50 West, 269.91 feet to the
beginning of a tangent 485.00 foot radius curve to the right; thence along the
arc of said curve 239.16 feet through a central angle of 2815 10 (the long chord
bears South 7559 25 West, 236.74 feet); thence North 8953 00 West, 1166.33 feet
to the point of beginning.

Property Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the

 

 


--------------------------------------------------------------------------------



 

Willamette Meridian, City of Portland, County of Multnomah and State of Oregon,
being more particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West, 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.



 

 


--------------------------------------------------------------------------------



 

 

Property Lot 17

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 2

Legal Description of the Burdened Property

Burdened Property Lot 2

(PART OF LOT 2, BIP)

A tract of land being a portion of Lot 2 and a portion of Lot 1, BURGARD
INDUSTRIAL PARK, a duly recorded subdivision in the Southwest 1/4 and Southeast
1/4 of Section 35, Township 2 North, Range 1 West of the Willamette Meridian,
City of Portland, County of Multnomah and State of Oregon, being more
particularly described as follows:

Beginning at the Northeast corner of said Lot 2, BURGARD INDUSTRIAL PARK; thence
along the North line of said Lot 2 South 8846 12 West, 510.66 feet to the
beginning of a tangent 90.00 foot radius curve to the left; thence leaving the
North line of said Lot 2 and along the arc of said curve 91.68 feet through a
central angle of 5822 06 (the long chord bears South 5935 09 West, 87.77 feet);
thence South 3024 06 West, 143.18 feet to the beginning of a tangent 100.00 foot
radius curve to the right; thence along the arc of said curve 59.05 feet through
a central angle of 3349 49 (the long chord bears South 4719 01 West, 58.19 feet)
to a point on the most Northerly South line of said Lot 2; thence along last
said line South 8955 04 East, 71.46 feet to an angle corner in the West line of
said Lot 2; thence along said West line South 0004 56 West, 623.63 feet to the
Southwest corner of said Lot 2; thence along the South line thereof North 8701
13 East, 509.64 feet; thence North 6341 39 East, 26.32 feet; thence North 3101
39 East, 28.39 feet to an angle corner in the West line of said Lot 1; thence
along said West line South 5858 21 East, 28.50 feet; thence South 3101 39 West,
34.33 feet to the beginning of a non-tangent 337.50 foot radius curve to the
right, a radial line bears North 1514 39 East to said point; thence
Southeasterly along the arc of said curve 97.19 feet through a central angle of
1630 00 (the long chord bears South 6630 21 East, 96.86 feet); thence South 5815
21 East, 38.59 feet to the beginning of a tangent 250.00 foot radius curve to
the right; thence along the arc of said curve 119.99 feet through a central
angle of 2730 00 (the long chord bears South 4430 21 East, 118.84 feet); thence
South 3045 21 East, 35.58 feet; thence South 2618 21 East, 296.70 feet; thence
leaving said West line of said Lot 1 North 6341 39 East, 34.72 feet to a point
on the arc of a non-tangent 471.00 foot radius curve to the right, a radial line
bears South 6938 24 West to said point; thence Northwesterly and Northerly along
the arc of said curve 175.23 feet through a central angle of 2119 00 (the long
chord bears North 0942 06 West, 174.22 feet); thence North 0057 24 East, 74.53
feet; thence North 3027 20 East, 40.73 feet to a point on the East line of said
Lot 1; thence along said East line North 5932 40 West, 224.56 feet to an angle
corner therein; thence North 3802 00 West, 149.18 feet to the Southeast corner
of said Lot 2; thence along the East line of said Lot 2 North 0113 48 West,
736.01 feet to the point of beginning.



 

 


--------------------------------------------------------------------------------



 

 

Burdened Property Lot 17

A tract of land being a portion of those lands conveyed to Schnitzer Investment
Corp. recorded September 22, 1972, in Book 883, Page 784, Multnomah County Deed
Records, and Lot 1, BURGARD INDUSTRIAL PARK, a duly recorded subdivision in
Section 35, Township 2 North, Range 1 West of the Willamette Meridian, in the
City of Portland, County of Multnomah and State of Oregon, described as follows:

Commencing at the intersection of the Westerly extension of the South line of
said Section 35 with the Easterly Harborline of the Willamette River; thence
along said Harborline North 2553 30 West, 253.93 feet to the True Point of
Beginning of the herein described tract of land; thence South 8808 52 East,
1388.01 feet; thence parallel with the South line of said Section 35 South 8953
00 East, 1904.74 feet; thence North 6151 50 East, 396.75 feet to a point on the
Westerly right of way line of N. Burgard Road, 60.00 feet wide; thence along
said Westerly right of way line North 2247 26 West, 30.13 feet to the Southeast
corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence continuing along said
Westerly right of way line North 2247 26 West, 58.26 feet; thence leaving said
Westerly right of way line South 6548 00 West, 223.00 feet; thence South 7225 00
West, 190.41 feet; thence North 8953 00 West, 255.00 feet; thence South 8248 21
West, 357.00 feet to a point on the arc of a non-tangent 433.00 foot radius
curve to the left, a radial line bears South 1719 27 East to said point; thence
Southwesterly and Westerly along the arc of said curve 131.81 feet through a
central angle of 1726 27 (the long chord bears South 8123 46 West, 131.30 feet);
thence North 8953 00 West, 321.47 feet to the beginning of a tangent 503.40 foot
radius curve to the right; thence along the arc of said curve 169.19 feet
through a central angle of 1915 25 (the long chord bears North 8015 17 West,
168.40 feet) to the most Northerly Southwest corner of said Lot 1, said corner
being coincident with the most Southerly corner of the Northwest Pipe Co. tract
described in Recorder s Fee No. 98090513, said Deed Records, said corner also
being on the arc of a tangent 332.50 foot radius compound curve to the right;
thence along the Westerly line of said Northwest Pipe Co. tract and along the
arc of said curve 151.00 feet through a central angle of 2601 12 (the long chord
bears North 5736 59 West, 149.71 feet) to the beginning of a tangent 286.00 foot
radius compound curve to the right; thence along the arc of said curve 91.35
feet through a central angle of 1818 02 (the long chord bears North 3527 22
West, 90.96 feet); thence North 2618 21 West, 1240.30 feet to the Northwest
corner of said Northwest Pipe Co. tract; thence along the North line thereof
North 8701 13 East, 262.63 feet to the Southwest corner of Lot 2, BURGARD
INDUSTRIAL PARK; thence along said West line North 0004 56 East, 427.10 feet;
thence leaving the West line of said Lot 2 North 9000 00 West, 2368.36 feet to a
point on the Harborline on the Easterly side of the Willamette River; thence
along said Harborline South 2339 54 East, 186.68 feet to Harborline Point #17;
thence South 2553 30 East, 1747.52 feet to the True Point of Beginning.



 

 


--------------------------------------------------------------------------------



 

 

Schedule 3

Storm Drain Area

[img10.jpg]




 

 


--------------------------------------------------------------------------------



 

 

Schedule 4

Benefited Property

Benefited Property Lot 1

(PART OF LOT 1, BIP)

A tract of land being a portion of Lot 1, BURGARD INDUSTRIAL PARK, a duly
recorded subdivision in the Southeast 1/4 of Section 35, Township 2 North, Range
1 West of the Willamette Meridian, City of Portland, County of Multnomah and
State of Oregon, being more particularly described as follows:

Beginning at the Southwest corner of said Lot 1, BURGARD INDUSTRIAL PARK; thence
along the West line of said Lot 1 North 0007 00 East, 52.32 feet to an angle
corner therein; thence North 6555 19 East, 777.00 feet; thence North 2618 21
West, 603.43 feet; thence leaving said West line of said Lot 1 North 6341 39
East, 34.72 feet to a point on the arc of a non-tangent 471.00 foot radius curve
to the right, a radial line bears South 6938 24 West to said point; thence
Northwesterly and Northerly along the arc of said curve 175.23 feet through a
central angle of 2119 00 (the long chord bears North 0942 06 West, 174.22 feet);
thence North 0057 24 East, 74.53 feet; thence North 3027 20 East, 40.73 feet to
a point on the East line of said Lot 1; thence along said East line South 5932
40 East, 108.50 feet to the beginning of a tangent 150.00 foot radius curve to
the left; thence along the arc of said curve 78.54 feet through a central angle
of 3000 00 (the long chord bears South 7432 40 East, 77.65 feet); thence South
8932 40 East, 347.84 feet to an angle corner in the East line of said Lot 1;
thence along the East line of said Lot 1 the following courses to wit:

South 0005 07 West, 50.00 feet;

North 8947 09 West, 117.53 feet;

North 0014 35 East, 4.03 feet;

North 8932 40 West, 256.82 feet;

South 0005 58 East, 118.01 feet;

North 6210 00 East, 10.26 feet;

South 8949 00 East, 5.82 feet;

South 6741 00 West, 162.52 feet;

South 2219 00 East, 20.00 feet;

North 6741 00 East, 158.54 feet;

South 8949 00 East, 584.97 feet to a point on a non-tangent 298.10 foot radius
curve to the right, a radial line bears North 5031 54 East to said point; thence
Southeasterly along the arc of said curve 3.10 feet through a central angle of
0035 42 (the long chord bears South 3910 09 East, 3.10 feet); thence South 5107
37 West, 25.00 feet to a point on the arc of a non-tangent 273.10 foot radius
curve to the right, a radial line bears North 5107 42 East to said point; thence
Southeasterly along the arc of said curve 46.11 feet through a central angle of
0940 25 (the long chord bears South 3402 05 East, 46.05 feet); thence South 2911
53 East, 314.62 feet; thence North 6048 07 East, 55.00 feet; thence South 2911
53 East, 117.88 feet to the beginning of a tangent 544.93 foot radius curve to
the right; thence along the arc of said curve 60.94 feet through a central angle
of 0624 27 (the long chord bears South 2559 39 East, 90.91 feet); thence South
2247 26 East, 331.92 feet to the Southeast corner of said Lot 1; thence along
the South line of said Lot 1 South 6151 50 West, 269.91 feet to the beginning of
a tangent 485.00 foot radius curve to the right; thence along the arc of said
curve 239.16 feet through a central angle of 2815 10 (the long chord bears South
7559 25 West, 236.74 feet); thence North 8953 00 West, 1166.33 feet to the point
of beginning.

 

 

 

 

 